Exhibit 10.1

 

EXECUTION VERSION

 

SECOND AMENDMENT AND RESTATEMENT AGREEMENT dated as of November 20, 2012 (this
“Amendment Agreement”), to the Credit Agreement dated as of March 18, 2011, as
amended and restated as of October 28, 2011 (the “First Restated Credit
Agreement”), among AMERISOURCEBERGEN CORPORATION, a Delaware corporation (the
“Company”); the BORROWING SUBSIDIARIES party thereto; the LENDERS party thereto;
and JPMORGAN CHASE BANK, N.A., as Administrative Agent.

 

WHEREAS, the Company has requested that the First Restated Credit Agreement be
amended (a) to modify the Maturity Date as set forth herein and (b) to modify
certain other provisions of the First Restated Credit Agreement as set forth
herein and in the Second Restated Credit Agreement (as defined below); and

 

WHEREAS, the Administrative Agent, the Issuing Banks, the Swingline Lender and
each Person executing this Amendment Agreement as a Lender (such Persons being
all the Persons that will be Lenders under the Second Restated Credit Agreement
on the Second Restatement Effective Date (as defined below) after giving effect
to the amendment and restatement of the First Restated Credit Agreement
hereunder) are willing to amend the First Restated Credit Agreement on the terms
set forth herein and in the Second Restated Credit Agreement;

 

NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:

 

SECTION 1.  Defined Terms.  Capitalized terms used and not otherwise defined
herein (including in the preliminary statements hereto) have the meanings
assigned to them in the Second Restated Credit Agreement for all purposes of
this Amendment Agreement.

 

SECTION 2.  Amendment and Restatement.  (a)  Effective as of the Second
Restatement Effective Date, (i) the First Restated Credit Agreement is hereby
amended and restated to be in the form of Exhibit A hereto (the First Restated
Credit Agreement as so amended and restated being referred to as the “Second
Restated Credit Agreement”), (ii) Schedule 2.01 attached hereto is hereby
incorporated into the Second Restated Credit Agreement as Schedule 2.01 thereto
and (iii) Schedule 2.02 attached hereto is hereby incorporated into the Second
Restated Credit Agreement as Schedule 2.02 thereto.  Except as expressly set
forth herein or in the Second Restated Credit Agreement, all Schedules and
Exhibits to the First Restated Credit Agreement shall remain unchanged as
Schedules and Exhibits to the Second Restated Credit Agreement.

 

(b)  Each Person whose name appears on Schedule 2.01 hereto acknowledges and
agrees that, on and as of the Second Restatement Effective Date, such Person
shall be a Lender under the Second Restated Credit Agreement and shall have a
Tranche One Commitment and/or a Tranche Two Commitment as set forth next to the

 

--------------------------------------------------------------------------------


 

name of such Person on Schedule 2.01 hereto.  Each party hereto acknowledges and
agrees that, on and as of the Second Restatement Effective Date, Schedule 2.01
hereto sets forth all the Commitments of all the Lenders (and no Person whose
name does not appear on Schedule 2.01 hereto shall have, or shall be deemed to
have, as of the Second Restatement Effective Date, a Commitment under the Second
Restated Credit Agreement, it being understood and agreed that each such Person,
if a Lender under the First Restated Credit Agreement, shall continue to be
entitled to the benefits of Sections 2.15, 2.16, 2.17, 2.20 and 11.03 of the
First Restated Credit Agreement).

 

(c)  Each Person whose name appears on Schedule 2.05 hereto acknowledges and
agrees that, on and as of the Second Restatement Effective Date, such Person
shall be an Issuing Bank under the Second Restated Credit Agreement and shall
have an LC Commitment as set forth opposite the name of such Person on Schedule
2.05 hereto.

 

(d)  On the Second Restatement Effective Date, the Tranche One Percentages and
the Tranche Two Percentages shall automatically be redetermined based on the
Tranche One Commitments and the Tranche Two Commitments set forth on Schedule
2.01 hereto, and each Lender shall have a Tranche One Percentage and/or a
Tranche Two Percentage as so redetermined for all purposes of the Second
Restated Credit Agreement (including Sections 2.04(c), 2.05(d) and
2.05(e) thereof).  Without limiting the foregoing, each Lender acknowledges and
agrees that, on the Second Restatement Effective Date and without any further
action on the part of any Issuing Bank or Lender, each Issuing Bank shall have
granted to such Lender, and such Lender shall have acquired from such Issuing
Bank, a participation in each Letter of Credit issued by such Issuing Bank and
outstanding on the Second Restatement Effective Date equal to such Lender’s
Tranche One Percentage or Tranche Two Percentage, as applicable, from time to
time of the aggregate amount available to be drawn under such Letter of Credit. 
Schedule 2.05 hereto sets forth the Tranche One Letters of Credit and the
Tranche Two Letters of Credit outstanding on the Second Restatement Effective
Date.

 

(e)  Effective on and following the Second Restatement Effective Date, BP
Pharmaceuticals Laboratories Company, a corporation organized under the laws of
the Republic of Ireland (the “Irish Borrower”), shall constitute a “Borrowing
Subsidiary” under the Second Restated Credit Agreement.  The Irish Borrower
shall have all the rights, and hereby assumes and agrees to perform all the
obligations, of a Borrowing Subsidiary under the Second Restated Credit
Agreement.

 

(f)  The parties hereto acknowledge that certain Canadian Prime Rate Borrowings
are outstanding under the First Restated Credit Agreement.  On the Second
Restatement Effective Date, (i) the aggregate principal amount of all the
Canadian Prime Rate Borrowings outstanding under the First Restated Credit
Agreement immediately prior to the effectiveness of this Amendment Agreement
(the “Existing Canadian Prime Rate Borrowings”) shall be deemed to be paid,
(ii) each Tranche One Lender that was also a Tranche One Lender under the
Existing Credit Agreement shall pay to the

 

2

--------------------------------------------------------------------------------


 

Administrative Agent in same day funds (in Canadian Dollars) an amount equal to
the result, if positive, of (A) the product of (1) such Lender’s Tranche One
Percentage (calculated under the Second Restated Credit Agreement immediately
after the effectiveness of this Amendment Agreement) multiplied by (2) the
amount of each Resulting Canadian Prime Rate Borrowing (as hereinafter defined)
minus (B) the product of (1) such Lender’s Tranche One Percentage (calculated
under the First Restated Credit Agreement immediately prior to the effectiveness
of this Amendment Agreement) multiplied by (2) the amount of each Existing
Canadian Prime Rate Borrowing, (iii) each Tranche One Lender that was not a
Tranche One Lender under the First Restated Credit Agreement shall pay to
Administrative Agent in same day funds (in Canadian Dollars) an amount equal to
the product of (1) such Lender’s Tranche One Percentage (calculated under the
Second Restated Credit Agreement immediately after the effectiveness of this
Amendment Agreement) multiplied by (2) the amount of each Resulting Canadian
Prime Rate Borrowing, (iv) after receiving the funds specified in
clauses (ii) and (iii) above, the Administrative Agent shall pay to each Tranche
One Lender (in Canadian Dollars) the portion of such funds that is equal to the
result, if positive, of (A) the product of (1) such Lender’s Tranche One
Percentage (calculated under the First Restated Credit Agreement immediately
prior to the effectiveness of this Amendment Agreement) multiplied by (2) the
amount of each Existing Canadian Prime Rate Borrowing minus (B) the product of
(1) such Lender’s Tranche One Percentage (calculated under the Second Restated
Credit Agreement immediately after the effectiveness of this Amendment
Agreement) multiplied by (2) the amount of each Resulting Canadian Prime Rate
Borrowing, (v) on the Second Restatement Effective Date, each Borrower that
shall have been a Borrower in respect of any Existing Canadian Prime Rate
Borrowing shall be deemed to have made, with respect to each Existing Canadian
Prime Rate Borrowing, a new Canadian Prime Rate Borrowing (each, a “Resulting
Canadian Prime Rate Borrowing”) in an amount equal to the amount of such
Existing Canadian Prime Rate Borrowing and (vi) each Tranche One Lender shall be
deemed to hold a portion of each Resulting Canadian Prime Rate Borrowing equal
to its Tranche One Percentage (calculated under the Second Restated Credit
Agreement immediately after the effectiveness of this Amendment Agreement)
thereof.

 

SECTION 3.  Representations and Warranties.  The Company represents and
warrants, and each Loan Party represents and warrants as to itself and its
subsidiaries, to the other parties hereto that:

 

(a)  the execution, delivery and performance of this Amendment Agreement are
within each Loan Party’s corporate, partnership or other applicable powers and
have been duly authorized by all necessary corporate, partnership and, if
required, stockholder or other equityholder action;

 

(b)  this Amendment Agreement has been duly executed and delivered by each Loan
Party and constitutes a legal, valid and binding obligation of such Loan Party,
enforceable in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights

 

3

--------------------------------------------------------------------------------


 

generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law;

 

(c)  no Default has occurred and is continuing; and

 

(d)  the representations and warranties contained in the Second Restated Credit
Agreement and the other Loan Documents are true and correct in all material
respects on and as of the date hereof, except to the extent such representations
and warranties specifically relate to an earlier date, in which case such
representations and warranties are true and correct in all material respects on
and as of such earlier date.

 

SECTION 4.  Effectiveness of this Amendment.  This Amendment Agreement and the
Second Restated Credit Agreement shall become effective as of the date (the
“Second Restatement Effective Date”) on which each of the following shall have
been satisfied or waived:

 

(a)  the Administrative Agent shall have received from the Company and each
other Loan Party (including the Irish Borrower), each Issuing Bank, the
Swingline Lender and each Lender whose name appears on Schedule 2.01 hereto
(i) a counterpart of this Amendment Agreement signed on behalf of such party or
(ii) written evidence reasonably satisfactory to the Administrative Agent (which
may include transmission by facsimile or other electronic imaging of a signed
signature page of this Amendment Agreement) that such party has signed a
counterpart of this Amendment Agreement;

 

(b)  the Administrative Agent shall have received a favorable written opinion
(addressed to the Administrative Agent, the Issuing Banks, the Swingline Lender
and the Lenders and dated the Second Restatement Effective Date) of (i) Morgan,
Lewis & Bockius LLP, counsel for the Borrowers, (ii) John G. Chou, General
Counsel of the Company, and (iii) Arthur Cox, counsel for the Irish Borrower on
the Second Restatement Effective Date, in each case, in form and substance
reasonably satisfactory to the Administrative Agent;

 

(c)  the Administrative Agent shall have received such documents and
certificates as the Administrative Agent or its counsel may reasonably request
relating to the organization, existence and good standing of each Borrower, the
authorization of the transactions contemplated hereby and any other legal
matters relating to the Borrowers, the Loan Documents or such transactions, all
in form and substance reasonably satisfactory to the Administrative Agent;

 

(d)  the Administrative Agent shall have received a certificate, dated the
Second Restatement Effective Date and signed by the President and Chief
Executive Officer, a Vice President or a Financial Officer of the Company,
confirming the accuracy of the representations and warranties set forth in
Section 3 hereof;

 

4

--------------------------------------------------------------------------------


 

(e)  the Administrative Agent and each Lender shall have received all
documentation and other information requested by it for purposes of ensuring
compliance with applicable “know your customer” and anti-money laundering
rules and regulations, including the USA PATRIOT Act, the Criminal Code
(Canada), the Proceeds of Crime (Money Laundering) and Terrorist Financing Act
(Canada) and the Anti-terrorism Act (Canada), not fewer than five Business Days
prior to the Restatement Effective Date;

 

(f)  the Borrowers shall have paid, or substantially concurrently with the
satisfaction of the other conditions precedent set forth in this Section shall
pay, (i) all interest on outstanding Borrowings, and all fees referred to in
Section 2.12(a) and 2.12(b)(i), accrued but unpaid to the Second Restatement
Effective Date under the First Restated Credit Agreement, and (ii) any other
amounts owing to, or accrued under the First Restated Credit Agreement for the
account of, any Lender under the First Restated Credit Agreement that will not
continue as a Lender under the Second Restated Credit Agreement; and

 

(g)  the Administrative Agent and each Lender shall have received all fees and
other amounts due and payable on or prior to the Second Restatement Effective
Date, including, to the extent invoiced, reimbursement or payment of all
out-of-pocket expenses (including fees, charges and disbursements of counsel)
required to be reimbursed or paid by any Loan Party hereunder or under any other
Loan Document.

 

The Administrative Agent shall notify the Company and the Lenders of the Second
Restatement Effective Date, and such notice shall be conclusive and binding.

 

SECTION 5.  Effect of Amendment.  Except as expressly set forth herein, this
Amendment Agreement shall not by implication or otherwise limit, impair,
constitute a waiver of or otherwise affect the rights and remedies of the
Administrative Agent, any Issuing Bank, the Swingline Lender or any Lender under
the First Restated Credit Agreement or any other Loan Document, and shall not
alter, modify, amend or in any way affect any of the terms, conditions,
obligations, covenants or agreements contained in the First Restated Credit
Agreement or any other Loan Document, all of which, as amended, supplemented or
otherwise modified hereby, are ratified and affirmed in all respects and shall
continue in full force and effect.  Nothing herein shall be deemed to entitle
any Loan Party to a consent to, or a waiver, amendment, modification or other
change of, any of the terms, conditions, obligations, covenants or agreements
contained in the Second Restated Credit Agreement or any other Loan Document in
similar or different circumstances.  This Amendment Agreement shall constitute a
Loan Document for all purposes of the Second Restated Credit Agreement.  On and
after the Second Restatement Effective Date, any reference to the First Restated
Credit Agreement in any Loan Document shall be deemed to be a reference to the
Second Restated Credit Agreement.

 

5

--------------------------------------------------------------------------------


 

SECTION 6.  Notices. All notices hereunder shall be given in accordance with the
provisions of Section 11.01 of the Second Restated Credit Agreement.

 

SECTION 7.  Counterparts; Effectiveness.  This Amendment Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  Except as provided in
Section 4 hereof, this Amendment Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns.  Delivery of an executed counterpart of a signature
page of this Amendment Agreement by facsimile or other electronic imaging means
shall be effective as delivery of a manually executed counterpart of this
Amendment Agreement.

 

SECTION 8.  Governing Law.  This Amendment Agreement shall be construed in
accordance with and governed by the law of the State of New York.

 

SECTION 9.  Incorporation of Reference.  Sections 11.07, 11.09(b), 11.09(c),
11.09(d), 11.09(e), 11.10 and 11.11 of the Second Restated Credit Agreement are
herby incorporated by reference herein, mutatis mutandis.

 

[signature pages follow]

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment Agreement to
be duly executed by their authorized officers as of the date first above
written.

 

 

AMERISOURCEBERGEN CORPORATION,
AMERISOURCEBERGEN CANADA CORPORATION,
AMERISOURCEBERGEN SPECIALTY GROUP CANADA CORPORATION,
INNOMAR STRATEGIES INC.,

 

 

 

 

 

 

 

 

By:

/s/ J. F. Quinn

 

 

 

 Name:

J. F. Quinn

 

 

 

 Title:

Vice President & Corporate Treasurer for each of the foregoing parties

 

 

 

 

 

 

 

 

 

BP PHARMACEUTICALS LABORATORIES COMPANY,

 

 

 

 

 

 

 

 

By:

/s/ Daniel T. Hirst

 

 

 

 Name:

Daniel T. Hirst

 

 

 

 Title:

Director

 

[Signature Page to the Amendment Agreement]

 

--------------------------------------------------------------------------------


 

 

 

JPMORGAN CHASE BANK, N.A., individually and as Issuing Bank, Swingline Lender
and Administrative Agent,

 

 

 

By:

/s/ Vanessa Chiu

 

 

 Name:

Vanessa Chiu

 

 

 Title:

Executive Director

 

[Signature Page to the Amendment Agreement]

 

--------------------------------------------------------------------------------


 

LENDER SIGNATURE PAGE TO

AMERISOURCEBERGEN CORPORATION

SECOND AMENDMENT AND RESTATEMENT AGREEMENT

DATED AS OF NOVEMBER 20, 2012

 

 

Name of Lender (including, if such Lender is an Issuing Bank, in its capacity as
an Issuing Bank):

 

 

 

BANK OF AMERICA, N.A.

 

 

 

By

/s/ Zubin R. Shroff

 

 

 Name:

Zubin R. Shroff

 

 

 Title:

Director

 

[Signature Page to the Amendment Agreement]

 

--------------------------------------------------------------------------------


 

LENDER SIGNATURE PAGE TO

AMERISOURCEBERGEN CORPORATION

SECOND AMENDMENT AND RESTATEMENT AGREEMENT

DATED AS OF NOVEMBER 20, 2012

 

Name of Lender: Bank of America, N.A. (Canada branch)

 

 

 

 

 

 

 

By

/s/ Medina Sales de Andrade

 

 

 Name:

Medina Sales de Andrade

 

 

 Title:

Vice President

 

 

 

For any institution requiring a second signature block:

 

 

 

 

By

 

 

 

 Name:

 

 

 Title:

 

[Signature Page to the Amendment Agreement]

 

--------------------------------------------------------------------------------


 

LENDER SIGNATURE PAGE TO

AMERISOURCEBERGEN CORPORATION

SECOND AMENDMENT AND RESTATEMENT AGREEMENT

DATED AS OF NOVEMBER 20, 2012

 

Name of Lender (including, if such Lender is an Issuing Bank, in its capacity as
an Issuing Bank):

 

 

 

WELLS FARGO BANK, NA

 

 

 

By

/s/ Andrea S. Chen

 

 

 Name:

Andrea S. Chen

 

 

 Title:

Director

 

 

 

For any institution requiring a second signature block:

 

 

 

 

By

 

 

 

 Name:

 

 

 Title:

 

[Signature Page to the Amendment Agreement]

 

--------------------------------------------------------------------------------


 

LENDER SIGNATURE PAGE TO

AMERISOURCEBERGEN CORPORATION

SECOND AMENDMENT AND RESTATEMENT AGREEMENT

DATED AS OF NOVEMBER 20, 2012

 

 

 

THE BANK OF NOVA SCOTIA,

 

 

 

By

/s/ Michelle C. Phillips

 

 

 Name:

Michelle C. Phillips

 

 

 Title:

Director

 

[Signature Page to the Amendment Agreement]

 

--------------------------------------------------------------------------------


 

LENDER SIGNATURE PAGE TO

AMERISOURCEBERGEN CORPORATION

SECOND AMENDMENT AND RESTATEMENT AGREEMENT

DATED AS OF NOVEMBER 20, 2012

 

 

Name of Lender (including, if such Lender is an Issuing Bank, in its capacity as
an Issuing Bank):

 

 

 

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.

 

 

 

By

/s/ Brian McNany

 

 

 Name:

Brian McNany

 

 

 Title:

Vice President

 

 

 

For any institution requiring a second signature block:

 

 

 

 

By

 

 

 

 Name:

 

 

 Title:

 

[Signature Page to the Amendment Agreement]

 

--------------------------------------------------------------------------------


 

LENDER SIGNATURE PAGE TO

AMERISOURCEBERGEN CORPORATION

SECOND AMENDMENT AND RESTATEMENT AGREEMENT

DATED AS OF NOVEMBER 20, 2012

 

 

Name of Lender :

 

 

 

U.S. BANK NATIONAL ASSOCIATION

 

 

 

By

/s/ Jennifer Hwang

 

 

 Name:

Jennifer Hwang

 

 

 Title:

Vice President

 

[Signature Page to the Amendment Agreement]

 

--------------------------------------------------------------------------------


 

LENDER SIGNATURE PAGE TO

AMERISOURCEBERGEN CORPORATION

SECOND AMENDMENT AND RESTATEMENT AGREEMENT

DATED AS OF NOVEMBER 20, 2012

 

Name of Lender:

 

 

 

U.S. BANK NATIONAL ASSOCIATION

 

(CANADIAN BRANCH

 

 

 

By

/s/ Joseph Rauhala

 

 

 Name:

Joseph Rauhala

 

 

 Title:

Principal Officer

 

[Signature Page to the Amendment Agreement]

 

--------------------------------------------------------------------------------


 

LENDER SIGNATURE PAGE TO

AMERISOURCEBERGEN CORPORATION

SECOND AMENDMENT AND RESTATEMENT AGREEMENT

DATED AS OF NOVEMBER 20, 2012

 

 

Name of Lender (including, if such Lender is an Issuing Bank, in its capacity as
an Issuing Bank):

 

 

 

Citibank, N.A.

 

 

 

By

/s/ Laura Fogarty

 

 

 Name:

Laura Fogarty

 

 

 Title:

Vice President

 

 

 

For any institution requiring a second signature block:

 

 

 

 

By

 

 

 

 Name:

 

 

 Title:

 

[Signature Page to the Amendment Agreement]

 

--------------------------------------------------------------------------------


 

LENDER SIGNATURE PAGE TO

AMERISOURCEBERGEN CORPORATION

SECOND AMENDMENT AND RESTATEMENT AGREEMENT

DATED AS OF NOVEMBER 20, 2012

 

Name of Lender (including, if such Lender is an Issuing Bank, in its capacity as
an Issuing Bank):

 

 

 

Mizuho Corporate Bank, Ltd.

 

 

 

By

/s/ Bertram H. Tang

 

 

 Name:

Bertram H. Tang

 

 

 Title:

Authorized Signatory

 

 

 

For any institution requiring a second signature block:

 

 

 

 

By

 

 

 

 Name:

 

 

 Title:

 

[Signature Page to the Amendment Agreement]

 

--------------------------------------------------------------------------------


 

LENDER SIGNATURE PAGE TO

AMERISOURCEBERGEN CORPORATION

SECOND AMENDMENT AND RESTATEMENT AGREEMENT

DATED AS OF NOVEMBER 20, 2012

 

 

PNC BANK, NATIONAL ASSOCIATION

 

 

 

By

/s/ Denise DiSimone

 

 

 Name:

Denise DiSimone

 

 

 Title:

Senior Vice President

 

[Signature Page to the Amendment Agreement]

 

--------------------------------------------------------------------------------


 

LENDER SIGNATURE PAGE TO

AMERISOURCEBERGEN CORPORATION

SECOND AMENDMENT AND RESTATEMENT AGREEMENT

DATED AS OF NOVEMBER 20, 2012

 

Name of Lender (including, if such Lender is an Issuing Bank, in its capacity as
an Issuing Bank):

 

 

 

T D Bank, N.A.

 

 

 

By

/s/ Stephen C. Levi

 

 

 Name:

Stephen C. Levi

 

 

 Title:

Senior Vice President

 

 

 

For any institution requiring a second signature block:

 

 

 

 

By

 

 

 

 Name:

 

 

 Title:

 

[Signature Page to the Amendment Agreement]

 

--------------------------------------------------------------------------------


 

LENDER SIGNATURE PAGE TO

AMERISOURCEBERGEN CORPORATION

SECOND AMENDMENT AND RESTATEMENT AGREEMENT

DATED AS OF NOVEMBER 20, 2012

 

 

Deutsche Bank AG New York Branch:

 

 

 

 

 

 

 

By

/s/ Ming K. Chu

 

 

 Name:

Ming K. Chu

 

 

 Title:

Vice President

 

 

 

For any institution requiring a second signature block:

 

 

 

 

By

/s/ Heidi Sandquist

 

 

 Name:

Heidi Sandquist

 

 

 Title:

Director

 

[Signature Page to the Amendment Agreement]

 

--------------------------------------------------------------------------------


 

LENDER SIGNATURE PAGE TO

AMERISOURCEBERGEN CORPORATION

SECOND AMENDMENT AND RESTATEMENT AGREEMENT

DATED AS OF NOVEMBER 20, 2012

 

 

Name of Lender (including, if such Lender is an Issuing Bank, in its capacity as
an Issuing Bank):

 

 

 

Goldman Sachs Bank USA

 

 

 

By

/s/ Mark Walton

 

 

 Name:

Mark Walton

 

 

 Title:

Authorized Signatory

 

 

 

For any institution requiring a second signature block:

 

 

 

 

By

 

 

 

 Name:

 

 

 Title:

 

[Signature Page to the Amendment Agreement]

 

--------------------------------------------------------------------------------


 

LENDER SIGNATURE PAGE TO

AMERISOURCEBERGEN CORPORATION

SECOND AMENDMENT AND RESTATEMENT AGREEMENT

DATED AS OF NOVEMBER 20, 2012

 

 

 

CREDIT SUISSE AG, Cayman Islands Branch:

 

 

 

 

 

 

 

By

/s/ Ari Bruger

 

 

 Name:

Ari Bruger

 

 

 Title:

Vice President

 

 

 

For any institution requiring a second signature block:

 

 

 

 

By

/s/ Alex Verdone

 

 

 Name:

Alex Verdone

 

 

 Title:

Associate

 

[Signature Page to the Amendment Agreement]

 

--------------------------------------------------------------------------------


 

LENDER SIGNATURE PAGE TO

AMERISOURCEBERGEN CORPORATION

SECOND AMENDMENT AND RESTATEMENT AGREEMENT

DATED AS OF NOVEMBER 20, 2012

 

 

KEYBANK NATIONAL ASSOCIATION, as a Lender:

 

 

 

By

/s/ Sukanya V. Raj

 

 

 Name:

Sukanya V. Raj

 

 

 Title:

Vice President & Portfolio Manager

 

[Signature Page to the Amendment Agreement]

 

--------------------------------------------------------------------------------


 

LENDER SIGNATURE PAGE TO

AMERISOURCEBERGEN CORPORATION

SECOND AMENDMENT AND RESTATEMENT AGREEMENT

DATED AS OF NOVEMBER 20, 2012

 

 

Name of Lender (including, if such Lender is an Issuing Bank, in its capacity as
an Issuing Bank):

 

 

 

 

 

 

 

By

The Bank of New York Mellon

 

 

 

 

/s/ Clifford A. Mull

 

 

 Name:

Clifford A. Mull

 

 

 Title:

First Vice President

 

 

 

For any institution requiring a second signature block:

 

 

 

 

By

 

 

 

 Name:

 

 

 Title:

 

[Signature Page to the Amendment Agreement]

 

--------------------------------------------------------------------------------


 

Schedule 2.01

 

Commitments

 

Tranche One

 

Lender

 

Commitment

 

JPMorgan Chase Bank, N.A.

 

$

65,000,000.00

 

Bank of America N.A.

 

$

65,000,000.00

 

Wells Fargo Bank, National Association

 

$

65,000,000.00

 

The Bank of Nova Scotia

 

$

55,000,000.00

 

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

 

$

55,000,000.00

 

U.S. Bank National Association

 

$

55,000,000.00

 

Citibank, N.A.

 

$

40,000,000.00

 

Mizuho Corporate Bank, Ltd.

 

$

40,000,000.00

 

PNC Bank, National Association

 

$

40,000,000.00

 

TD Bank N.A.

 

$

25,000,000.00

 

 

 

 

 

TOTAL

 

$

505,000,000

 

 

Tranche Two

 

Lender

 

Commitment

 

Deutsche Bank AG New York Branch

 

$

42,000,000.00

 

Goldman Sachs Bank USA

 

$

42,000,000.00

 

Credit Suisse AG Cayman Islands Branch

 

$

42,000,000.00

 

KeyBank National Association

 

$

25,000,000.00

 

The Bank of New York Mellon

 

$

25,000,000.00

 

JPMorgan Chase Bank, N.A.

 

$

2,333,334.00

 

Bank of America N.A.

 

$

2,333,333.00

 

Wells Fargo Bank, National Association

 

$

2,333,333.00

 

Citibank, N.A.

 

$

2,000,000.00

 

Mizuho Corporate Bank, Ltd.

 

$

2,000,000.00

 

PNC Bank, National Association

 

$

2,000,000.00

 

The Bank of Nova Scotia

 

$

2,000,000.00

 

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

 

$

2,000,000.00

 

U.S. Bank National Association

 

$

2,000,000.00

 

 

 

 

 

 

TOTAL

 

$

195,000,000

 

 

--------------------------------------------------------------------------------


 

Schedule 2.02

 

Lending Offices

 

Tranche One Lending Offices

 

Bank of America, N.A.

100 N. Tryon St.

Charlotte, NC 28255

Attn: Tina Obcena

Tel: (925) 675-8768

Fax: (888) 969-9246

Email: Tina.obcena@baml.com

 

Citibank, N.A.

1615 Brett Road, Bld III

New Castle, DE 19720

Attn: Citi Loan Operations

Tel: (302) 894-6052

Fax: (212) 994-0847

Email: GLOriginationOps@citi.com

 

JPMorgan Chase Bank, N.A.

500 Stanton Christiana Road, Ops 2

Newark, DE 19713

Attn: Tesfaye Anteneh

Tel: (302) 634-4812

Fax: (302) 634-1417

Email: tesfaye.a.anteneh@jpmorgan.com

 

Mizuho Corporate Bank Ltd.

1800 Plaza Ten

Harborside Financial Ctr

Jersey City, NJ 07311

Attn: Maxim Lipovetsky

Tel: (201) 626-9178

Fax: (201) 626-9941

Email: maxim.lipovetsky@mizuhocbus. com

 

PNC Bank National Association

6750 Miller Rd.

Brecksville, OH 44141

Attn: Doreen Kirk

Tel: (440) 546-7467

Fax: (800) 733-1196

 

The Bank of Nova Scotia

711 Louisiana Street

Suite 1400

Houston, TX 77002

Attn: Noel Corraya

Tel: (212) 225-5705 ext. 3994

Fax: (212) 225-5709

Email: Noel_Corraya@scotiacapital.com

 

--------------------------------------------------------------------------------


 

The Bank of Tokyo-Mitsubishi UFJ, Ltd., New York Branch

1251 Avenue of the Americas, 12th Floor

New York, NY 10020

Attn: Jaime Velez

Tel: (201) 413-8586

Fax: (201) 521-2304

 

TD Bank, N.A.

6000 Atrium Way

Mt. Laurel, NJ 08054

Attn: Marcella Brattan

Tel: (856) 533-4885

Fax: (856) 533-7128

Email: Investor.processing@yesbank.com

 

Wells Fargo Bank, N.A.

1700 Lincoln

Denver, CO 80203

Attn: Jennie Calderon-Sanchez

Tel: (303) 863-6136

Fax: (303) 863-2729

Email: Jennie.Y.CalderonSanchez@wellsfargo.com

 

U.S. Bank National Association

400 City Center

Oshkosh, WI 54901

Attn: Barb Campbell

Tel: (920) 237-7370

Fax: (920) 237-7993

Email: complex_credits_oshkosh@usbank.com

 

Tranche Two Lending Offices

 

Credit Suisse AG, Cayman Islands Branch

One Madison Avenue

New York, NY 10010

Attn: Jason Golz

Tel: (919) 994-6378

Fax: (866) 469-3871

Email: jason.golz@credit-suisse.com

 

Deutsche Bank AG New York Branch

5022 Gate Parkway Suite 100

Jacksonville, FL 32256

Attn: Lee Joyner

Tel: (904) 527-6438

Fax: (866) 240-3622

Email: loan.admin-NY@db.com

 

Goldman Sachs Bank USA

200 West Street

New York, NY 10282

Tel: (212) 902-1099

Fax: (917) 977-3966

Email: gs-sbd-admin-contacts@ny.email.gs.com

 

--------------------------------------------------------------------------------


 

KeyBank N.A.

127 Public Square

Cleveland, Ohio 44114

Attn: Kathy Gosnell

Tel: (216) 689-4790

Fax: (216) 370-5996

Email: Kathleen_A_Gosnell@Keybank.com

 

Sumitomo Mitsui Banking Corporation

277 Park Avenue

New York, NY 10172

Attn: Andrew Homola

Tel: (212) 224-4320

Fax: (212) 224-5197

 

The Bank of New York Mellon

6023 Airport Road

Oriskany, NY 13424

Attn: Amanda VanScooter

Tel: (315) 765-4382

Fax: (315) 765-4783

Email: amanda.vanscooter@bnymellon.com

 

--------------------------------------------------------------------------------


 

Schedule 2.05

 

Existing Letters of Credit

 

Issuing Bank

 

Tranche

 

L/C Number

 

Beneficiary

 

Expiry
Date

 

Outstanding

 

JPMorgan Chase Bank, N.A.

 

Two

 

TPTS-211787

 

Hartford Fire Insurance Company

 

11/07/2013

 

$

4,300,000.00

 

JPMorgan Chase Bank, N.A.

 

Two

 

TPTS-217839

 

Arrowood Indemnity Company

 

09/24/2013

 

$

200,000.00

 

JPMorgan Chase Bank, N.A.

 

Two

 

TPTS-200905

 

The Travelers Indemnity Company

 

05/05/2013

 

$

100,000.00

 

JPMorgan Chase Bank, N.A.

 

Two

 

TPTS-249302

 

St. Paul Fire and Marine

 

05/01/2013

 

$

400,000.00

 

JPMorgan Chase Bank, N.A.

 

Two

 

TPTS-337485

 

ACE American Insurance Co.

 

06/25/2013

 

$

267,314.00

 

JPMorgan Chase Bank, N.A.

 

Two

 

TPTS-736090

 

Arch Insurance Company

 

04/30/2013

 

$

4,490,000.00

 

JPMorgan Chase Bank, N.A.

 

One

 

TPTS-249238

 

Corp D’Appro.

 

04/11/2013

 

$

40,048.06

 

JPMorgan Chase Bank, N.A.

 

One

 

S-252361

 

Mept Burlington LLC

 

10/20/2013

 

$

166, 759.25

 

 

 

 

 

 

 

 

 

TOTAL

 

$

9,964,121.31

 

 

Issuing Bank

 

LC Commitment

 

JPMorgan Chase Bank, N.A.

 

$

150,000,000.00

 

TOTAL

 

$

150,000,000.00

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

 

CREDIT AGREEMENT

 

dated as of March 18, 2011,

 

as amended and restated as of October 28, 2011, and

 

as further amended and restated as of November 20, 2012,

 

among

 

AMERISOURCEBERGEN CORPORATION,

 

The BORROWING SUBSIDIARIES Party Hereto,

 

The LENDERS Party Hereto

 

and

 

JPMORGAN CHASE BANK, N.A.,
as Administrative Agent

 

--------------------------------------------------------------------------------

 

J.P. MORGAN SECURITIES LLC,
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED
and
WELLS FARGO SECURITIES, LLC,
as Lead Arrangers and Joint Bookrunners

 

BANK OF AMERICA, N.A.
and

 

WELLS FARGO BANK N.A.,
as Syndication Agents

 

and

 

THE BANK OF NOVA SCOTIA,
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH
and
US BANK NATIONAL ASSOCIATION,
as Documentation Agents

 

[CS&M Ref. No. 6701-448]

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

Page

 

 

ARTICLE I

 

 

 

Definitions

 

 

 

SECTION 1.01. Defined Terms

1

SECTION 1.02. Classification of Loans and Borrowings

28

SECTION 1.03. Terms Generally

28

SECTION 1.04. Accounting Terms; GAAP; Pro Forma Computations

29

SECTION 1.05. Currency Translation

29

 

 

ARTICLE II

 

 

 

The Credits

 

 

 

SECTION 2.01. Commitments

30

SECTION 2.02. Loans and Borrowings

30

SECTION 2.03. Requests for Borrowings

32

SECTION 2.04. Swingline Loans

32

SECTION 2.05. Letters of Credit

34

SECTION 2.06. Canadian Bankers’ Acceptances

39

SECTION 2.07. Funding of Borrowings and B/A Drawings

42

SECTION 2.08. Interest Elections

42

SECTION 2.09. Termination, Reduction, Increase and Redesignation of Commitments

44

SECTION 2.10. Repayment of Loans and B/As; Evidence of Debt

46

SECTION 2.11. Prepayment of Loans and B/As

47

SECTION 2.12. Fees

48

SECTION 2.13. Interest

49

SECTION 2.14. Alternate Rate of Interest

50

SECTION 2.15. Increased Costs

51

SECTION 2.16. Break Funding Payments

52

SECTION 2.17. Taxes

53

SECTION 2.18. Payments Generally; Pro Rata Treatment; Sharing of Set-offs

57

SECTION 2.19. Mitigation Obligations; Replacement of Lenders

58

SECTION 2.20. Foreign Subsidiary Costs

59

SECTION 2.21. Designation of Borrowing Subsidiaries

60

SECTION 2.22. Defaulting Lenders

60

 

 

ARTICLE III

 

 

 

Representations and Warranties

 

 

 

SECTION 3.01. Organization; Powers

62

SECTION 3.02. Authorization; Enforceability

62

 

i

--------------------------------------------------------------------------------


 

SECTION 3.03. Governmental Approvals; No Conflicts

62

SECTION 3.04. Financial Condition; No Material Adverse Change

63

SECTION 3.05. Properties

63

SECTION 3.06. Litigation and Environmental Matters

63

SECTION 3.07. Compliance with Laws and Agreements

64

SECTION 3.08. Investment Company Status

64

SECTION 3.09. Taxes

64

SECTION 3.10. ERISA

64

SECTION 3.11. Disclosure

64

SECTION 3.12. Subsidiaries

64

SECTION 3.13. Insurance

64

SECTION 3.14. Labor Matters

65

 

 

ARTICLE IV

 

 

 

Conditions

 

 

 

SECTION 4.01. Effective Date

65

SECTION 4.02. Each Credit Event

66

SECTION 4.03. Initial Credit Event for each Additional Borrowing Subsidiary

67

 

 

ARTICLE V

 

 

 

Affirmative Covenants

 

 

 

SECTION 5.01. Financial Statements and Other Information

67

SECTION 5.02. Notices of Material Events

68

SECTION 5.03. Existence; Conduct of Business

69

SECTION 5.04. Payment of Obligations

69

SECTION 5.05. Maintenance of Properties; Insurance

69

SECTION 5.06. Books and Records; Inspection and Audit Rights

69

SECTION 5.07. Compliance with Laws

70

SECTION 5.08. Use of Proceeds and Letters of Credit

70

SECTION 5.09. Senior Debt Status

70

 

 

ARTICLE VI

 

 

 

Negative Covenants

 

 

 

SECTION 6.01. Indebtedness

70

SECTION 6.02. Liens

71

SECTION 6.03. Fundamental Changes

72

SECTION 6.04. Investments, Loans, Advances, Guarantees and Acquisitions

72

SECTION 6.05. Asset Sales

72

SECTION 6.06. Hedging Agreements

73

SECTION 6.07. Restricted Payments; Certain Payments of Indebtedness

73

SECTION 6.08. Transactions with Affiliates

73

SECTION 6.09. Restrictive Agreements

74

 

ii

--------------------------------------------------------------------------------


 

SECTION 6.10. Material Documents

74

SECTION 6.11. Leverage Ratio

74

SECTION 6.12. Fiscal Quarters

74

 

 

ARTICLE VII

 

 

 

Events of Default

 

 

 

ARTICLE VIII

 

 

 

The Administrative Agent

 

 

 

ARTICLE IX

 

 

 

Collection Allocation Mechanism

 

 

 

ARTICLE X

 

 

 

Guarantee

 

 

 

ARTICLE XI

 

 

 

Miscellaneous

 

 

 

SECTION 11.01. Notices

82

SECTION 11.02. Waivers; Amendments

83

SECTION 11.03. Expenses; Indemnity; Damage Waiver

84

SECTION 11.04. Successors and Assigns

85

SECTION 11.05. Survival

88

SECTION 11.06. Counterparts; Integration; Effectiveness

88

SECTION 11.07. Severability

89

SECTION 11.08. Right of Setoff

89

SECTION 11.09. Governing Law; Jurisdiction; Consent to Service of Process

89

SECTION 11.10. WAIVER OF JURY TRIAL

90

SECTION 11.11. Headings

90

SECTION 11.12. Confidentiality

90

SECTION 11.13. Interest Rate Limitation

91

SECTION 11.14. USA PATRIOT Act

91

SECTION 11.15. Non-Public Information

91

SECTION 11.16. No Fiduciary Duty

92

SECTION 11.17. Conversion of Currencies

92

 

iii

--------------------------------------------------------------------------------


 

Schedules

 

Schedule 2.01

 

Commitments

Schedule 2.02

 

Lending Offices

Schedule 2.05

 

Existing Letters of Credit

Schedule 3.12

 

Subsidiaries

Schedule 3.13

 

Insurance

Schedule 6.02

 

Existing Liens

Schedule 6.09

 

Existing Restrictions

 

Exhibits

 

Exhibit A

 

Form of Assignment and Assumption

Exhibit B-1

 

Form of Borrower Joinder Agreement

Exhibit B-2

 

Form of Borrower Termination Agreement

Exhibit C

 

Form of Borrowing Request

Exhibit D

 

Mandatory Costs Rate

Exhibit E-1

 

Form of Opinion of Morgan, Lewis & Bockius LLP, counsel for the Borrowers

Exhibit E-2

 

Form of Opinion of John G. Chou, General Counsel of the Company

Exhibit E-3

 

Form of Opinion of McCarthy Tétrault, counsel for the Canadian Borrowing
Subsidiaries

Exhibit E-4

 

Form of Opinion of Morgan, Lewis & Bockius LLP, counsel for the UK Borrowing
Subsidiaries

Exhibit F-1

 

Form of US Tax Compliance Certificate (For Non-U.S. Lenders That Are Not
Partnerships For U.S. Federal Income Tax Purposes)

Exhibit F-2

 

Form of US Tax Compliance Certificate (For Non-U.S. Participants That Are Not
Partnerships For U.S. Federal Income Tax Purposes)

Exhibit F-3

 

Form of US Tax Compliance Certificate (For Non-U.S. Participants That Are
Partnerships For U.S. Federal Income Tax Purposes)

Exhibit F-4

 

Form of US Tax Compliance Certificate (For Non-U.S. Lenders That Are
Partnerships For U.S. Federal Income Tax Purposes)

 

iv

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT dated as of March 18, 2011, as amended and restated as of
October 28, 2011, and as further amended and restated as of November 20, 2012
(as further amended from time to time, this “Agreement”), among
AMERISOURCEBERGEN CORPORATION, a Delaware corporation (the “Company”); the
BORROWING SUBSIDIARIES from time to time party hereto; the LENDERS from time to
time party hereto and JPMORGAN CHASE BANK, N.A., as Administrative Agent.

 

The Borrowers (such term and each other capitalized term used and not otherwise
defined herein having the meaning assigned to it in Article I) have requested
the Lenders to extend, and the Lenders are willing, on the terms and subject to
the conditions set forth herein, to extend, credit in the form of:

 

(a) Tranche One Commitments under which (i) Borrowers may obtain Revolving Loans
in US Dollars, Sterling, Euro, Designated Currencies and, in the case of
Borrowers that are Canadian Subsidiaries, Canadian Dollars, (ii) the Company and
other Borrowers that are US Subsidiaries or Canadian Subsidiaries may obtain
Swingline Loans in US Dollars, (iii) Borrowers that are Canadian Subsidiaries
may obtain Swingline Loans in Canadian Dollars, (iv) Borrowers that are UK
Subsidiaries or Irish Subsidiaries may obtain Swingline Loans in Sterling,
(v) Borrowers that are not US Subsidiaries may obtain Swingline Loans in Euro,
(vi) Borrowers may obtain Letters of Credit in US Dollars, Sterling, Euro,
Designated Currencies and, in the case of Borrowers that are Canadian
Subsidiaries, Canadian Dollars and (vii) Borrowers that are Canadian
Subsidiaries may issue and sell B/As.

 

(b) Tranche Two Commitments under which (i) Borrowers may obtain Revolving Loans
in US Dollars, Sterling, Euro, Designated Currencies and, in the case of
Borrowers that are Canadian Subsidiaries, Canadian Dollars, (ii) the Company and
other Borrowers that are US Subsidiaries or Canadian Subsidiaries may obtain
Swingline Loans in US Dollars, (iii) Borrowers that are UK Subsidiaries or Irish
Subsidiaries may obtain Swingline Loans in Sterling, (iv) Borrowers that are not
US Subsidiaries may obtain Swingline Loans in Euro and (v) Borrowers may obtain
Letters of Credit in US Dollars, Sterling, Euro and Designated Currencies.

 

The proceeds of Loans made and B/As accepted and purchased hereunder were or
will be used (a) on the Effective Date, to repay any loans and other amounts
outstanding or payable under the Existing Credit Agreement and (b) on and after
the Effective Date, for general corporate purposes of the Company and the
Subsidiaries.  Letters of Credit and Swingline Loans will be used by the Company
and the Subsidiaries for general corporate purposes.

 

Accordingly, the parties hereto agree as follows:

 

ARTICLE I

 

Definitions

 

SECTION 1.01.  Defined Terms.  As used in this Agreement, the following terms
have the meanings specified below:

 

--------------------------------------------------------------------------------


 

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

 

“Accession Agreement” has the meaning set forth in Section 2.09(d).

 

“Adjusted EURIBO Rate” means, with respect to any EURIBOR Borrowing for any
Interest Period, an interest rate per annum equal to the sum of (a) the EURIBO
Rate for such Interest Period plus (b) the Mandatory Costs Rate.

 

“Adjusted LIBO Rate” means (a) with respect to any LIBOR Borrowing denominated
in US Dollars for any Interest Period, an interest rate per annum equal to the
product of (i) the LIBO Rate for US Dollars for such Interest Period multiplied
by (ii) the Statutory Reserve Rate and (b) with respect to any LIBOR Borrowing
denominated in Sterling or any Designated Currency for any Interest Period, an
interest rate per annum equal to the sum of (i) the LIBO Rate for such currency
and such Interest Period plus (ii) the Mandatory Costs Rate.

 

“Administrative Agent” means JPMCB, in its capacity as administrative agent for
the Lenders hereunder, or any successor appointed in accordance with
Article VIII.  Unless the context requires otherwise, the term “Administrative
Agent” shall include any Affiliate of JPMCB through which JPMCB shall perform
any of its obligations in such capacity hereunder.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Agreement” has the meaning set forth in the heading to this Agreement.

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

 

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus ½ of 1% and (c) the Adjusted LIBO Rate on such
day (or if such day is not a Business Day, the immediately preceding Business
Day) for a deposit in US Dollars with a maturity of one month plus 1%.  For
purposes of clause (c) above, the Adjusted LIBO Rate on any day shall be based
on the rate per annum appearing on the Reuters “LIBOR01” screen displaying
British Bankers’ Association Interest Settlement Rates (or on any successor or
substitute screen provided by Reuters, or any successor to or substitute for
such service, providing rate quotations comparable to those currently provided
on such screen, as determined by the Administrative Agent from time to time for
purposes of providing quotations of interest rates applicable to US Dollar
deposits in the London interbank market) at approximately 11:00 a.m., London
time, on such day for deposits in US Dollars with a maturity of one month.  Any
change in the Alternate Base Rate due to a change in the Prime Rate, the Federal
Funds Effective Rate or the Adjusted LIBO Rate shall be effective from and
including the effective date of such change in the Prime Rate, the Federal Funds
Effective Rate or the Adjusted LIBO Rate, as the case may be.

 

“Alternative Currency” means any currency other than US Dollars, Sterling, Euros
or Canadian Dollars.

 

2

--------------------------------------------------------------------------------


 

“Applicable Funding Account” means, as to each Borrower, the applicable account
that shall be specified in a written notice signed by a Financial Officer and
delivered to and approved by the Administrative Agent.

 

“Applicable Rate” means, for any day, the applicable rate per annum set forth
below under the caption “Facility Fee Rate”, “LIBOR/EURIBOR Spread and B/A
Stamping Fee/Sterling Overnight Rate/Euro Overnight Rate Spread” and
“ABR/Canadian Prime Rate Spread”, as the case may be, based upon the ratings
established by S&P, Moody’s and Fitch for the Index Debt as of the most recent
determination date:

 

Category

 

Ratings
(S&P/Moody’s/Fitch)

 

Facility Fee Rate
(basis points per
annum)

 

LIBOR/EURIBOR
Spread and B/A
Stamping
Fee/Sterling
Overnight Rate/
Euro Overnight Rate
Spread
(basis points per
annum)

 

ABR/Canadian
Prime Rate
Spread (basis
points per annum)

 

Category 1

 

A+/A1/A+ or higher

 

7.0

 

68.0

 

0.0

 

Category 2

 

A/A2/A

 

8.0

 

79.5

 

0.0

 

Category 3

 

A-/A3/A-

 

10.0

 

90.0

 

0.0

 

Category 4

 

BBB+/Baa1/BBB+

 

12.5

 

112.5

 

12.5

 

Category 5

 

BBB/Baa2/BBB

 

15.0

 

135.0

 

35.0

 

Category 6

 

BBB-/Baa3/BBB- or lower

 

20.0

 

155.0

 

55.0

 

 

For purposes of the foregoing, (a) if any of Moody’s, S&P or Fitch shall not
have in effect a rating for the Index Debt (other than by reason of the
circumstances referred to in the last sentence of this definition), then such
rating agency shall be deemed to have established a rating in Category 6; (b) if
the ratings established or deemed to have been established by Moody’s, S&P and
Fitch for the Index Debt shall fall within different Categories, the Applicable
Rate shall be based on the Category in which two of such ratings shall fall or,
if there shall be no such Category, on the Category in which the second highest
of the three ratings shall fall; and (c) if the rating established or deemed to
have been established by Moody’s, S&P or Fitch for the Index Debt shall be
changed (other than as a result of a change in the rating system of Moody’s, S&P
or Fitch), such change shall be effective as of the date on which it is first
announced by the applicable rating agency.  Each change in the Applicable Rate
shall apply during the period commencing on the effective date of such change
and ending on the date immediately preceding the effective date of the next such
change.  If the rating system of Moody’s, S&P or Fitch shall change, or if any
such rating agency shall cease to be in the business of rating corporate debt
obligations, the Company and the Lenders shall negotiate in good faith to amend
this definition to reflect such changed rating system or the unavailability of
ratings from such rating agency and, pending the effectiveness of any such
amendment, the Applicable Rate shall be determined by reference to the ratings
of the other rating agencies (or, if the circumstances referred to in this
sentence shall affect all such rating agencies, the ratings most recently in
effect prior to such changes or cessations).

 

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary

 

3

--------------------------------------------------------------------------------


 

course of its business and that is administered or managed by a Lender, an
Affiliate of a Lender or an entity or an Affiliate of an entity that administers
or manages a Lender.

 

“Arrangers” means J.P. Morgan Securities LLC, Merrill Lynch, Pierce, Fenner &
Smith Incorporated and Wells Fargo Securities, LLC.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any Person whose consent is required
by Section 11.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.

 

“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Commitments.

 

“B/A” means a bill of exchange, including a depository bill issued in accordance
with the Depository Bills and Notes Act (Canada), denominated in Canadian
Dollars, drawn by a Canadian Borrowing Subsidiary and accepted by a Tranche One
Lender in accordance with the terms of this Agreement.

 

“B/A Drawing” means B/As accepted and purchased (and any B/A Equivalent Loans
made in lieu of such acceptance and purchase) on the same date and as to which a
single Contract Period is in effect.

 

“B/A Equivalent Loan” has the meaning set forth in Section 2.06(k).

 

“Bankruptcy Event” means, with respect to any Person, that such Person becomes
the subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, provided, further, that
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States of America or from the
enforcement of judgments or writs of attachment on its assets or permit such
Person (or such Governmental Authority or instrumentality) to reject, repudiate,
disavow or disaffirm any contracts or agreements made by such Person.

 

“Board” means the Board of Governors of the Federal Reserve System of the
United States of America.

 

“Borrower” means the Company or any Borrowing Subsidiary.

 

“Borrower Joinder Agreement” means a Borrower Joinder Agreement substantially in
the form of Exhibit B-1.

 

“Borrower Termination Agreement” means a Borrower Termination Agreement,
substantially in the form of Exhibit B-2.

 

4

--------------------------------------------------------------------------------


 

“Borrowing” means (a) Loans of the same Class, Type and currency made, converted
or continued on the same date and, in the case of LIBOR Loans or EURIBOR Loans,
as to which a single Interest Period is in effect or (b) a Swingline Loan.

 

“Borrowing Minimum” means (a) in the case of a Borrowing denominated in US
Dollars, US$5,000,000, (b) in the case of a Borrowing denominated in Sterling,
£500,000, (c) in the case of a Borrowing denominated in Euros, €3,000,000,
(d) in the case of a Borrowing denominated in Canadian Dollars, Cdn.$5,000,000
and (e) in the case of a Borrowing denominated in any Alternative Currency, the
smallest amount of such Alternative Currency that is an integral multiple of
1,000,000 units of such currency and that has a US Dollar Equivalent in excess
of US$5,000,000.

 

“Borrowing Multiple” means (a) in the case of a Borrowing denominated in US
Dollars, US$100,000, (b) in the case of a Borrowing denominated in Sterling,
£100,000, (c) in the case of a Borrowing denominated in Euros, €100,000, (d) in
the case of a Borrowing denominated in Canadian Dollars, Cdn.$100,000 and (e) in
the case of a Borrowing denominated in any Alternative Currency, 100,000 units
of such currency.

 

“Borrowing Request” means a request by a Borrower for a Revolving Borrowing in
accordance with Section 2.03.

 

“Borrowing Subsidiary” means (a) BP Pharmaceuticals Laboratories Company, a
corporation organized under the laws of the Republic of Ireland,
(b) AmerisourceBergen Canada Corporation, a corporation organized under the laws
of Canada, (c) AmerisourceBergen Specialty Group Canada Corporation, a
corporation organized under the laws of Canada, (d) Innomar Strategies, Inc., a
corporation formed under the laws of the Province of Ontario, and (e) any other
Subsidiary that has become a Borrowing Subsidiary as provided in Section 2.21
and has not ceased to be a Borrowing Subsidiary as provided in such Section.

 

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that (a) when used in connection with a LIBOR Loan in
any currency, the term “Business Day” shall also exclude any day on which banks
are not open for dealings in deposits in such currency in the London interbank
market, (b) when used in connection with a EURIBOR Loan, the term “Business Day”
shall also exclude any day on which the TARGET payment system is not open for
the settlement of payments in Euros, (c) when used in connection with a Canadian
Prime Rate Loan (including any Swingline Loan denominated in Canadian Dollars)
or a B/A, the term “Business Day” shall also exclude any day on which banks are
not open for business in Toronto and (d) when used in connection with a Loan to
any Borrower organized in a jurisdiction other than the United States of
America, the United Kingdom or Canada, the term “Business Day” shall also
exclude any day on which commercial banks in the jurisdiction of organization of
such Borrower are authorized or required by law to remain closed.

 

“CAM” means the mechanism for the allocation and exchange of interests in the
Tranches and the collections thereunder established under Article IX.

 

“CAM Exchange” means the exchange of the Lenders’ interests provided for in
Article IX.

 

“CAM Exchange Date” means the date on which any event referred to in clause
(h) or (i) of Article VII shall occur with respect to the Company.

 

5

--------------------------------------------------------------------------------


 

“CAM Percentage” means, as to each Lender, a fraction, expressed as a decimal,
of which (a) the numerator shall be the sum of the US Dollar Equivalents
(determined on the basis of Exchange Rates prevailing on the CAM Exchange Date)
of the Designated Obligations owed to such Lender (whether or not at the time
due and payable) immediately prior to the CAM Exchange and (b) the denominator
shall be the sum of the US Dollar Equivalents (as so determined) of the
Designated Obligations owed to all the Lenders (whether or not at the time due
and payable) immediately prior to the CAM Exchange.  For purposes of determining
the CAM Percentages, the amount payable in respect of any B/A shall be deemed to
be the face amount thereof, reduced by the unaccreted portion of the discount at
which such B/A shall have been purchased (taking into account the applicable
Discount Rates and acceptance fees), as determined by the Administrative Agent
in accordance with accepted financial practice.

 

“Canadian Borrowing Subsidiary” means any Borrowing Subsidiary that is a
Canadian Subsidiary.

 

“Canadian Dollars” or “Cdn.$” means the lawful money of Canada.

 

“Canadian Prime Rate” means, for any day, the rate of interest per annum
(rounded upwards, if necessary, to the next 1/100 of 1%) equal to the greater of
(a) the interest rate per annum publicly announced from time to time by the
Administrative Agent, acting through its Toronto branch, as its reference rate
in effect on such day at its principal office in Toronto for determining
interest rates applicable to commercial loans denominated in Canadian Dollars
and made by it in Canada (each change in such reference rate being effective
from and including the date such change is publicly announced as being
effective) and (b) the interest rate per annum equal to the sum of (i) the CDOR
Rate on such day (or, if such rate is not so reported on the Reuters Screen CDOR
Page, the average of the rate quotes for bankers’ acceptances denominated in
Canadian Dollars with a one month term received by the Administrative Agent,
acting through its Toronto branch, at approximately 10:00 a.m., Toronto time, on
such day (or, if such day is not a Business Day, on the next preceding Business
Day) from the Schedule I Reference Lenders) and (ii) 0.50% per annum.

 

“Canadian Subsidiary” means any Subsidiary that is incorporated or otherwise
organized under the laws of Canada or any political subdivision thereof.

 

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

 

“CDOR Rate” means, on any date, an interest rate per annum equal to the stated
average discount rate applicable to bankers’ acceptances denominated in Canadian
Dollars with a term of one month (for purposes of the definition of “Canadian
Prime Rate”) or with a term equal to the Contract Period of the relevant B/As
(for purposes of the definition of “Discount Rate”) appearing on the Reuters
Screen CDOR Page (or on any successor or substitute page of such Screen, or any
successor to or substitute for such Screen, providing rate quotations comparable
to those currently provided on such page of such Screen, as determined by the
Administrative Agent, acting through its Toronto branch, from time to time) at
approximately 10:00 a.m., Toronto time, on such date (or, if such date is not a
Business Day, on the next preceding Business Day).

 

6

--------------------------------------------------------------------------------


 

“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the Securities
and Exchange Commission thereunder as in effect on the Closing Date), of Equity
Interests representing more than 30% of either the aggregate ordinary voting
power or the aggregate equity value represented by the issued and outstanding
Equity Interests of the Company; (b) occupation of a majority of the seats
(other than vacant seats) on the board of directors of the Company by Persons
who were not (i) directors of the Company on the Closing Date, (ii) nominated by
the board of directors of the Company or (iii) appointed by directors referred
to in the preceding clauses (i) and (ii); or (c) the occurrence of a “Change of
Control” (or other similar event or condition however denominated) under any
Material Indebtedness.

 

“Change in Law” means (a) the adoption of any law, rule or regulation after the
Closing Date, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
Closing Date or (c) compliance by any Lender or Issuing Bank (or, for purposes
of Section 2.15(b), by any lending office of such Lender or Issuing Bank or by
such Lender’s or Issuing Bank’s holding company, if any) with any request,
guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the Closing Date; provided that, for
purposes of this Agreement, (i) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines or directives in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to have been adopted and become effective after the Closing
Date.

 

“Claims” has the meaning set forth in Section 2.18(c).

 

“Class”, when used in reference to (a) any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are Tranche One Revolving
Loans, Tranche Two Revolving Loans, Tranche One Swingline Loans or Tranche Two
Swingline Loans, and (b) any Commitment, refers to whether such Commitment is a
Tranche One Commitment or a Tranche Two Commitment.

 

“Closing Date” means March 18, 2011.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Commitments” means the Tranche One Commitments and the Tranche Two Commitments,
as the case may be.  The aggregate amount of the Commitments as of the Second
Restatement Effective Date is US$700,000,000.

 

“Commitment Increase” has the meaning set forth in Section 2.09(e).

 

“Company” has the meaning set forth in the heading to this Agreement.

 

“Consolidated EBITDA” means, for any period, Consolidated Net Income for such
period plus (a) without duplication and to the extent deducted in determining
such Consolidated Net Income, the sum, without duplication, of (i) consolidated
interest expense for such period, (ii) consolidated income tax expense for such
period, (iii) all amounts attributable to depreciation and amortization for such
period, (iv) any special one-time or extraordinary charges or extraordinary
losses for such period, in each case to the extent not involving cash payments
by the Company or any Subsidiary in such period or any future period, and
(v) any LIFO adjustment (if negative) or charge for

 

7

--------------------------------------------------------------------------------


 

such period, and minus (b) without duplication and to the extent included in
determining such Consolidated Net Income, any special one-time or extraordinary
non-cash gains for such period and any LIFO adjustment (if positive) or credit,
all determined on a consolidated basis in accordance with GAAP.  In the event
that the Company or any Subsidiary shall have completed an acquisition or
disposition of any material Person, division or business (such materiality to be
reasonably determined by the Company) unit since the beginning of the relevant
period, Consolidated EBITDA shall be determined for such period on a pro forma
basis as if such acquisition or disposition, and any related incurrence or
repayment of Indebtedness, had occurred at the beginning of such period.

 

“Consolidated Net Income” means, for any period, the net income or loss of the
Company and the Subsidiaries for such period determined on a consolidated basis
in accordance with GAAP; provided that there shall be excluded (a) the income or
loss of any Person (other than the Company) that is not a Subsidiary, except to
the extent of the amount of dividends or other distributions actually paid to
the Company or any of the Subsidiaries during such period, (b) the income or
loss of any Person accrued prior to the date it becomes a Subsidiary or is
merged into, amalgamated with or consolidated with the Company or any Subsidiary
or the date that such Person’s assets are acquired by the Company or any
Subsidiary and (c) the income or loss of, and any amounts referred to in clause
(a) above paid to, any Subsidiary that is not wholly owned by the Company to the
extent such income or loss or such amounts are attributable to the
noncontrolling interest in such Subsidiary.

 

“Consolidated Tangible Assets” means the book value of the total consolidated
assets of the Company and the Subsidiaries less the book value of all intangible
assets, including goodwill, trademarks, non-compete agreements, customer
relationships, patents, unamortized deferred financing fees, and other rights or
nonphysical resources that are presumed to represent an advantage to the Company
in the marketplace, in each case determined on a consolidated basis in
accordance with GAAP.

 

“Contract Period” means, with respect to any B/A, the period commencing on the
date such B/A is issued, accepted and purchased and ending on the date that is
seven or 14 days or one, two, three and six months thereafter, as the applicable
Canadian Borrowing Subsidiary may elect or, to the extent agreed to by each
Tranche One Lender, such other number of days (not in excess of 180) as shall be
requested by the applicable Canadian Borrowing Subsidiary; provided that if such
Contract Period would end on a day other than a Business Day, such Contract
Period shall be extended to the next succeeding Business Day.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Credit Party” means the Administrative Agent, an Issuing Bank, a Swingline
Lender or any other Lender.

 

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

 

“Defaulting Lender” means any Lender that (a) has failed, within two Business
Days of the date required to be funded, purchased or paid, to (i) fund any
portion of its Loans, (ii) fund any portion of its participations in Letters of
Credit or Swingline Loans, (iii) accept and purchase any B/A or (iv) pay over to
any Credit Party any other amount required to be paid by it hereunder, unless,
in the

 

8

--------------------------------------------------------------------------------


 

case of clause (i) above, such Lender notifies the Administrative Agent in
writing that such failure is the result of such Lender’s good faith
determination that a condition precedent to funding (specifically identified and
including the particular default, if any) has not been satisfied, (b) has
notified the Company or any Credit Party in writing, or has made a public
statement to the effect, that it does not intend or expect to comply with any of
its funding obligations under this Agreement (unless such writing or public
statement indicates that such position is based on such Lender’s good faith
determination that a condition precedent (specifically identified and including
the particular default, if any) to funding a loan under this Agreement cannot be
satisfied), (c) has failed, within three Business Days after request by a Credit
Party, acting in good faith, to provide a certification in writing from an
authorized officer of such Lender that it will comply with its obligations (and
is financially able to meet such obligations) to fund prospective Loans and
participations in then outstanding Letters of Credit and Swingline Loans under
this Agreement, provided that such Lender shall cease to be a Defaulting Lender
pursuant to this clause (c) upon such Credit Party’s receipt of such
certification in form and substance satisfactory to it and the Administrative
Agent, or (d) has become the subject of a Bankruptcy Event.

 

“Designated Currency” means, in relation to any Tranche, any currency (a) that
is freely transferable and convertible into US Dollars in the London interbank
market, (b) for which LIBO Rates can be determined by reference to the
applicable Reuters screen as provided in the definition of “LIBO Rate” and
(c) that has been designated by the Administrative Agent as a Designated
Currency under such Tranche at the request of the Company and with the consent
of each Lender with a Commitment or a Revolving Credit Exposure under such
Tranche.  If the applicable Lenders and the Administrative Agent shall so elect,
the designation of a currency as a Designated Currency in relation to any
Tranche may be limited to one or more of the Borrowers entitled to borrow under
such Tranche.

 

“Designated Obligations” means all obligations of the Borrowers with respect to
(a) principal of and interest on the Revolving Loans, (b) participations in
Swingline Loans funded (or required to be funded as provided in Article IX) by
the Tranche One Lenders or the Tranche Two Lenders, as applicable, (c) amounts
payable to the Tranche One Lenders in respect of B/As, (d) unreimbursed LC
Disbursements and interest thereon and (e) all facility fees and Letter of
Credit participation fees.

 

“Designated Subsidiary” means each Subsidiary that is not an Excluded
Subsidiary.

 

“Discount Proceeds” means, with respect to any B/A, an amount (rounded upward,
if necessary, to the nearest Cdn.$.01) calculated by multiplying (a) the face
amount of such B/A by (b) the quotient obtained by dividing (i) one by (ii) the
sum of (A) one and (B) the product of (x) the Discount Rate (expressed as a
decimal) applicable to such B/A and (y) a fraction of which the numerator is the
Contract Period applicable to such B/A and the denominator is 365, with such
quotient being rounded upward or downward to the fifth decimal place and .000005
being rounded upward.

 

“Discount Rate” means, with respect to a B/A being accepted and purchased on any
day, (a) for a Lender which is a Schedule I Lender, (i) the CDOR Rate applicable
to such B/A or (ii) if the discount rate for a particular Contract Period is not
quoted on the Reuters Screen CDOR Page, the arithmetic average (as determined by
the Administrative Agent, acting through its Toronto branch) of the percentage
discount rates (expressed as a decimal and rounded upward, if necessary, to the
nearest 1/100 of 1%) quoted to the Administrative Agent, acting through its
Toronto branch, by the Schedule I Reference Lenders as the percentage discount
rate at which each such bank would, in accordance with

 

9

--------------------------------------------------------------------------------


 

its normal practices, at approximately 10:00 a.m., Toronto time, on such day, be
prepared to purchase bankers’ acceptances accepted by such bank having a face
amount and term comparable to the face amount and Contract Period of such B/A
and (b) for a lender which is a Non-Schedule I Lender, the lesser of (i) the
CDOR Rate applicable to such B/A referred to in clause (a) above as if such
Non-Schedule I Lender were a Schedule I Lender plus 0.10% per annum and (ii) the
arithmetic average (as determined by the Administrative Agent, acting through
its Toronto branch) of the percentage discount rates (expressed as a decimal and
rounded upward, if necessary, to the nearest 1/100 of 1%) quoted to the
Administrative Agent, acting through its Toronto branch, by the Non-Schedule I
Reference Lenders as the percentage discount rate at which each such bank would,
in accordance with its normal practices, at approximately 10:00 a.m., Toronto
time, on such day, be prepared to purchase bankers’ acceptances accepted by such
bank having a face amount and term comparable to the face amount and Contract
Period of such B/A.

 

“Documentation Agents” means The Bank of Nova Scotia, The Bank of
Tokyo-Mitsubishi UFJ, LTD., New York Branch and US Bank National Association.

 

“Domestic Subsidiary” means any Subsidiary other than a Foreign Subsidiary.

 

“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 11.02).  The
parties acknowledge that the Effective Date occurred on March 18, 2011.

 

“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund and (d) any other Person, other than, in each case, a natural
person or the Company or any Subsidiary.

 

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Company or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

 

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Company, is treated as a single employer under
Section 414(b) or (c) of the Code or,

 

10

--------------------------------------------------------------------------------


 

solely for purposes of Section 302 of ERISA and Section 412 of the Code, is
treated as a single employer under Section 414 of the Code.

 

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) a failure by any Plan
to satisfy the minimum funding standards (as defined in Section 412 of the Code
or Section 302 of ERISA) applicable to such Plan, in each instance, whether or
not waived; (c) the filing pursuant to Section 412(c) of the Code or
Section 302(c) of ERISA of an application for a waiver of the minimum funding
standard with respect to any Plan; (d) a determination that any Plan is, or is
expected to be, in “at-risk” status (as defined in Section 430(i)(4) of the Code
or Section 303(i)(4) of ERISA); (e) the incurrence by the Company or any of its
ERISA Affiliates of any liability under Title IV of ERISA with respect to the
termination of any Plan; (f) the receipt by the Company or any ERISA Affiliate
from the PBGC or a plan administrator of any notice relating to an intention to
terminate any Plan or Plans or to appoint a trustee to administer any Plan;
(g) the incurrence by the Company or any of its ERISA Affiliates of any
liability with respect to the withdrawal or partial withdrawal from any Plan or
Multiemployer Plan; or (h) the receipt by the Company or any ERISA Affiliate of
any notice, or the receipt by any Multiemployer Plan from the Company or any
ERISA Affiliate of any notice, concerning the imposition of Withdrawal Liability
or a determination that a Multiemployer Plan is, or is expected to be, insolvent
or in reorganization, within the meaning of Title IV of ERISA or in “endangered”
or “critical” status, within the meaning of Section 432 of the Code or
Section 305 of ERISA.

 

“EURIBO Rate” means, with respect to any EURIBOR Borrowing for any Interest
Period, (a) the applicable Screen Rate or (b) if no Screen Rate is available for
such Interest Period, the arithmetic mean of the rates quoted by the Reference
Banks to leading banks in the Banking Federation of the European Union for the
offering of deposits in Euros and for a period comparable to such Interest
Period, in each case as of the Specified Time on the Quotation Day.

 

“EURIBOR”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted EURIBO Rate.

 

“Euro” or “€” means the single currency of the European Union as constituted by
the Treaty on European Union and as referred to in the EMU Legislation.

 

“Euro Overnight Rate” means an interest rate per annum (rounded upwards, if
necessary, to the next 1/16 of 1%) equal to the rate at which overnight deposits
in Euro approximately equal in principal amount to such Borrowing are offered to
the principal London office of the Administrative Agent in immediately available
funds in the Euro interbank market at approximately 11:00 a.m., London time, on
such day.

 

“Event of Default” has the meaning assigned to such term in Article VII.

 

“Exchange Rate” means on any day, for purposes of determining the US Dollar
Equivalent of any other currency, the rate at which such other currency may be
exchanged into US Dollars at the time of determination on such day as set forth
on the Reuters WRLD Page for such currency.  In the event that such rate does
not appear on any Reuters WRLD Page, the Exchange Rate shall be determined by
reference to such other publicly available service for displaying exchange rates
as may be agreed upon by the Administrative Agent and the Company or, in the
absence of such an agreement, such Exchange Rate shall instead be the arithmetic
average of the spot rates of exchange of

 

11

--------------------------------------------------------------------------------


 

the Administrative Agent in the market where its foreign currency exchange
operations in respect of such currency are then being conducted, at or about
such time as the Administrative Agent shall elect after determining that such
rates shall be the basis for determining the Exchange Rate, on such date for the
purchase of US Dollars for delivery two Business Days later; provided that if at
the time of any such determination, for any reason, no such spot rate is being
quoted, the Administrative Agent may use any reasonable method it deems
appropriate to determine such rate, and such determination shall be conclusive
absent manifest error.

 

“Excluded Subsidiary” means (a) Foreign Subsidiaries, (b) Securitization
Entities, (c) Subsidiaries that are less than 100% owned by the Company to the
extent such Subsidiaries are prohibited by shareholders agreements, joint
venture agreements or other similar organizational documents from guaranteeing
the Obligations, (d) Subsidiaries that have assets (including Equity Interests
in other Subsidiaries) of less than $10,000,000 for any such Subsidiary
(provided that all such Subsidiaries’ assets shall not be in excess of
$100,000,000 in the aggregate) and (e) J.M. Blanco, Inc., a Delaware
corporation.

 

“Excluded Taxes” means, with respect to any Lender, (a) income or franchise
Taxes imposed on (or measured by) its net income by (i) the United States of
America or (ii) the jurisdiction under the laws of which such Lender is
organized, in which its principal office is located or in which its applicable
Lending Office is located, (b) any branch profits Taxes imposed by the United
States of America or any similar Taxes imposed by any other jurisdiction
described in clause (a)(ii) above, (c) any withholding Taxes that are
attributable to the failure of such Lender to comply with Section 2.17(f) or
Section 2.17(g), (d) (other than a Lender that becomes a Lender through an
assignment under Section 2.19(b)) any withholding Taxes that are imposed on
amounts payable by a Borrower organized in the United States of America, the
United Kingdom, the Republic of Ireland or Canada to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment (other
than any such interest that such Lender acquires pursuant to the operation of
the CAM), to the extent such Taxes are (i) imposed by any taxation authority of
such Borrower’s jurisdiction of organization (including country) on amounts
payable from locations within such jurisdiction to such Lender’s applicable
Lending Office designated for Borrowers organized in such jurisdiction and
(ii) in effect and applicable (assuming the taking by such Borrower and such
Lender of all actions required in order for available exemptions from such Taxes
to be effective) at the time such Lender becomes a party to this Agreement (or
designates a new Lending Office for Borrowers organized in such jurisdiction),
except to the extent that such Lender (or its assignor, if any) was entitled, at
the time of designation of a new Lending Office (or assignment), to receive
additional amounts with respect to such withholding Taxes pursuant to
Section 2.17 and (e) any U.S. Federal withholding Taxes imposed under FATCA.

 

“Existing Credit Agreement” means the Credit Agreement dated as of November 14,
2006, as amended, among the Company, the borrowing subsidiaries party thereto,
the lenders party thereto and JPMCB, as administrative agent.

 

“Existing Letters of Credit” means each letter of credit previously issued for
the account of the Company pursuant to the Existing Credit Agreement that is
(a) outstanding on the Effective Date and (b) listed on Schedule 2.05.

 

“Existing Securitization” means the Securitization provided for in the Amended
and Restated Receivables Purchase Agreement dated as of April 29, 2010, as
amended, among Amerisource Receivables Financial Corporation, as seller,
AmerisourceBergen Drug Corporation, as

 

12

--------------------------------------------------------------------------------


 

initial servicer, various purchaser groups from time to time party thereto and
Bank of America, National Association, as administrator.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the Closing Date and
any regulations or official interpretations thereof.

 

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

 

“Financial Officer” means (a) with respect to the Company, the chief financial
officer, principal accounting officer, treasurer, controller, assistant
treasurer or director of treasury of the Company and (b) with respect to any
Borrowing Subsidiary, the chief financial officer, principal accounting officer,
treasurer, controller, assistant treasurer or director of treasury of the
Company or such Borrowing Subsidiary.

 

“First Amendment Agreement” means the Amendment and Restatement Agreement dated
as of October 28, 2011, among the Company, each Borrowing Subsidiary and each
other Loan Party, the Lenders, the Issuing Banks, the Swingline Lender and the
Administrative Agent.

 

“Fitch” means Fitch, Inc., and any successor to its rating agency business.

 

“Foreign Subsidiary” means any Subsidiary that is organized under the laws of a
jurisdiction other than the United States of America, any State thereof or the
District of Columbia.

 

“GAAP” means generally accepted accounting principles in the United States of
America.

 

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national body exercising such powers or functions, such as the
European Union or the European Central Bank).

 

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness of any other Person (the “primary
obligor”) in any manner, whether directly or indirectly, and including any
obligation of the guarantor, direct or indirect, (a) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or to
purchase (or to advance or supply funds for the purchase of) any security for
the payment thereof, (b) to purchase or lease property, securities or services
for the purpose of assuring the owner of such Indebtedness of the payment
thereof, (c) to maintain working capital, equity capital or any other financial
statement condition or liquidity of the primary obligor so as to enable the
primary obligor to pay such Indebtedness or (d) as an account party in respect
of any letter of credit or letter of guaranty issued to support such
Indebtedness; provided that the term “Guarantee” shall not include endorsements
for collection or deposit in the ordinary course of business.

 

13

--------------------------------------------------------------------------------


 

“Hazardous Materials”  means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

“Hedging Agreement” means any interest rate protection agreement, foreign
currency exchange agreement, commodity price protection agreement or other
interest or currency exchange rate or commodity price hedging arrangement or any
credit default swap agreement.

 

“HMRC” means HM Revenue & Customs.

 

“Increase Effective Date” has the meaning set forth in Section 2.09(e).

 

“Increasing Lender” has the meaning set forth in Section 2.09(d).

 

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits (other than customer
deposits in respect of accounts receivable maintained in the ordinary course of
business consistent with past practices) or advances of any kind, (b) all
obligations of such Person evidenced by Senior Notes, debentures, notes or
similar instruments, (c) all obligations of such Person upon which interest
charges are customarily paid (excluding trade accounts payable and obligations
to pay salary or benefits under deferred compensation, executive compensation or
other benefit programs), (d) all obligations of such Person under conditional
sale or other title retention agreements relating to property acquired by such
Person, (e) all obligations of such Person in respect of the deferred purchase
price of property or services (excluding current accounts payable incurred in
the ordinary course of business), (f) all Indebtedness of others secured by (or
for which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien on property owned or acquired by such
Person, whether or not the Indebtedness secured thereby has been assumed,
(g) all Guarantees by such Person of Indebtedness of others, (h) all Capital
Lease Obligations and Synthetic Lease Obligations of such Person, (i) all
obligations, contingent or otherwise, of such Person as an account party in
respect of letters of credit and letters of guaranty, (j) all obligations,
contingent or otherwise, of such Person in respect of bankers’ acceptances and
(k) all obligations of such Person incurred under or in connection with a
Securitization.  The Indebtedness of any Person shall include the Indebtedness
of any other entity (including any partnership in which such Person is a general
partner) to the extent such Person is liable therefor as a result of such
Person’s ownership interest in or other relationship with such entity, except to
the extent the terms of such Indebtedness provide that such Person is not liable
therefor.

 

“Indemnified Taxes” means Taxes other than Excluded Taxes.

 

“Indemnitee” has the meaning set forth in Section 11.03(b).

 

“Index Debt” means the Company’s senior, unsecured, non-credit-enhanced
long-term Indebtedness for borrowed money.

 

“Information Memorandum” means the Confidential Information Memorandum dated
October 2012 relating to the Company and the Transactions.

 

“Initial Borrowings” has the meaning set forth in Section 2.09(e).

 

14

--------------------------------------------------------------------------------


 

“Interest Election Request” means a request by a Borrower to convert or continue
a Revolving Borrowing or B/A Drawing in accordance with Section 2.08.

 

“Interest Payment Date” means (a) with respect to any ABR Loan or Canadian Prime
Rate Loan (other than a Swingline Loan), the first day of each January, April,
July and October, (b) with respect to any LIBOR Loan or EURIBOR Loan, the last
day of the Interest Period applicable to the Borrowing of which such Loan is a
part and, in the case of a LIBOR Borrowing or a EURIBOR Borrowing with an
Interest Period of more than three months’ duration, each day prior to the last
day of such Interest Period that occurs at intervals of three months’ duration
after the first day of such Interest Period, (c) with respect to any Swingline
Loan, the day that such Loan is required to be repaid and (d) with respect to
any Swingline Loan denominated in Sterling or Euro, the first Business Day of
each calendar month.

 

“Interest Period” means, with respect to any LIBOR Borrowing or EURIBOR
Borrowing, the period commencing on the date of such Borrowing and ending on the
numerically corresponding day in the calendar month that is one, two, three or
six months (or, with consent of each Lender under the applicable Tranche, nine
or 12 months) thereafter, as the applicable Borrower may elect; provided that
(a) if any Interest Period would end on a day other than a Business Day, such
Interest Period shall be extended to the next succeeding Business Day unless
such next succeeding Business Day would fall in the next calendar month, in
which case such Interest Period shall end on the next preceding Business Day and
(b) any Interest Period that commences on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
last calendar month of such Interest Period) shall end on the last Business Day
of the last calendar month of such Interest Period.  For purposes hereof, the
date of a Borrowing initially shall be the date on which such Borrowing is made
and thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.

 

“Irish Borrowing Subsidiary” means any Borrowing Subsidiary that is an Irish
Subsidiary.

 

“Irish Subsidiary” means any Subsidiary that is incorporated or otherwise
organized under the laws of the Republic of Ireland or any political subdivision
thereof.

 

“Issuing Bank” means (a) JPMCB and (b) each other Lender that shall have become
an Issuing Bank hereunder as provided in Section 2.05(j) (other than any Person
that shall have ceased to be an Issuing Bank as provided in Section 2.05(k)),
each in its capacity as an issuer of Letters of Credit hereunder.  Each Issuing
Bank may, in its discretion, arrange for one or more Letters of Credit to be
issued by Affiliates of such Issuing Bank, in which case the term “Issuing Bank”
shall include any such Affiliate with respect to Letters of Credit issued by
such Affiliate.

 

“Issuing Bank Agreement” has the meaning set forth in Section 2.05(j).

 

“JPMCB” means JPMorgan Chase Bank, N.A.

 

“LC Commitment” shall mean, as to each Issuing Bank, the commitment of such
Issuing Bank to issue Letters of Credit pursuant to Section 2.05.  The initial
amount of each Issuing Bank’s LC Commitment is set forth on Schedule 2.05 to the
Second Amendment Agreement or in such Issuing Bank’s Issuing Bank Agreement.

 

“LC Disbursement” means a Tranche One LC Disbursement or a Tranche Two LC
Disbursement.

 

15

--------------------------------------------------------------------------------


 

“LC Exposure” means, at any time, the sum of the Tranche One LC Exposure and the
Tranche Two LC Exposure at such time.

 

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a Lender pursuant to an Assignment and Assumption or
Section 2.09(d), other than any such Person that ceases to be a party hereto
pursuant to an Assignment and Assumption.  Unless the context otherwise
requires, the term “Lenders” includes each Swingline Lender.

 

“Lending Office” means a Tranche One Lending Office or a Tranche Two Lending
Office.

 

“Letter of Credit” means any Tranche One Letter of Credit or Tranche Two Letter
of Credit.  For the avoidance of doubt, nothing herein shall prohibit any Lender
from issuing letters of credit for the account of the Company and the
Subsidiaries in addition to those issued under this Agreement.

 

“Leverage Ratio” means, on any date, the ratio of (a) Total Indebtedness as of
such date to (b) Consolidated EBITDA for the period of four consecutive fiscal
quarters of the Company ended on such date (or, if such date is not the last day
of a fiscal quarter, ended on the last day of the fiscal quarter of the Company
most recently ended prior to such date); provided that for purposes of
determining the Leverage Ratio at any time, the outstanding amount of the
Revolving Loans and B/As and all other revolving Indebtedness, and the amounts
of all Securitizations, included in Total Indebtedness shall be deemed to equal
the average of (i) the outstanding amounts of the Revolving Loans and B/As and
other revolving Indebtedness and (ii) the amounts of all Securitizations, in
each case on the last day of each of the four most recently ended fiscal
quarters, net of Permitted Investments not to exceed $100,000,000 on the last
day of each such quarter.

 

“LIBO Rate” means, with respect to any LIBOR Borrowing denominated in any
currency for any Interest Period, (a) the applicable Screen Rate or (b) if no
Screen Rate is available for such currency or for such Interest Period, the
arithmetic mean of the rates quoted by the Reference Banks to leading banks in
the London interbank market for the offering of deposits in such currency and
for a period comparable to such Interest Period, in each case as of the
Specified Time on the Quotation Day.

 

“LIBOR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Adjusted LIBO Rate.

 

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.

 

“Loan Documents” means the Second Amendment Agreement, this Agreement, each
promissory note issued hereunder and any guarantee agreement entered into
pursuant to Section 6.01(a).

 

16

--------------------------------------------------------------------------------


 

“Loan Parties” means, at any time, the Company, each other Borrower and each
Subsidiary that at such time is, or is required to be, a party to any guarantee
agreement entered into pursuant to Section 6.01(a).

 

“Loans” means the loans made by the Lenders to the Borrowers pursuant to this
Agreement.

 

“Local Time” means (a) with respect to a Loan or Borrowing denominated in US
Dollars or any Letter of Credit, New York City time, (b) with respect to a Loan
or Borrowing denominated in Sterling, Euros or an Alternative Currency, London
time and (c) with respect to a Canadian Prime Rate Loan or other Loan or
Borrowing denominated in Canadian Dollars or any B/A, Toronto time.

 

“Mandatory Costs Rate” has the meaning set forth in Exhibit D.

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
results of operations or financial condition of the Company and the Subsidiaries
taken as a whole, (b) the ability of the Loan Parties, taken as a whole, to
perform any of their obligations under any Loan Document or (c) the rights of or
benefits available to the Lenders under any Loan Document.

 

“Material Indebtedness” means Indebtedness (other than the Loans, B/As and
Letters of Credit), or obligations in respect of one or more Hedging Agreements,
of any one or more of the Company and the Subsidiaries in an aggregate principal
amount exceeding US$50,000,000.  For purposes of determining Material
Indebtedness, the “principal amount” of the obligations of the Company or any
Subsidiary (a) in respect of any Hedging Agreement at any time shall be the
maximum aggregate amount (giving effect to any netting agreements) that the
Company or such Subsidiary would be required to pay if such Hedging Agreement
were terminated at such time and (b) in respect of any Securitization shall be
determined as set forth in the definition of such term.

 

“Maturity Date” means November 20, 2017.

 

“Moody’s” means Moody’s Investors Service, Inc., and any successor to its rating
agency business.

 

“Multiemployer Plan” means a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

 

“Non-Schedule I Lender” means any Lender not named on Schedule I to the Bank Act
(Canada).

 

“Non-Schedule I Reference Lender” means JPMCB, acting through its Toronto
branch.

 

“Obligations” means (a) the principal of and premium, if any, and interest
(including interest accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding) on the Loans, (b) all reimbursement obligations of
any Borrower in respect of B/As accepted hereunder, when and as due, whether at
maturity, by acceleration, upon one or more dates set for prepayment or
otherwise, (c) each payment required to be made by any Borrower under this
Agreement in respect of any Letter of Credit, when and as due, including
payments in respect of reimbursement of LC Disbursements, interest thereon and
obligations to provide cash collateral, (d) all other monetary obligations,
including fees,

 

17

--------------------------------------------------------------------------------


 

costs, expenses and indemnities, whether primary, secondary, direct, contingent,
fixed or otherwise (including monetary obligations incurred during the pendency
of any bankruptcy, insolvency, receivership or other similar proceeding,
regardless of whether allowed or allowable in such proceeding), of the Loan
Parties under this Agreement and the other Loan Documents and (e) the due and
punctual payment and performance of all obligations of the Company and the
Subsidiaries under all Hedging Agreements and cash management arrangements or
agreements (i) existing on the Second Restatement Effective Date with a Person
that is a Lender on such date (or an Affiliate of such a Lender) or (ii) with a
Person that shall have been a Lender at the time the applicable Hedging
Agreement or cash management arrangement or agreement was entered into (or an
Affiliate of such a Lender).

 

“Other Connection Taxes” means, with respect to any Credit Party, Taxes imposed
as a result of a present or former connection between such Credit Party and the
jurisdiction imposing such Taxes (other than a connection arising from such
Credit Party having executed, delivered, enforced, become a party to, performed
its obligations under, received payments under, received or perfected a security
interest under, or engaged in any other transaction pursuant to, or enforced,
any Loan Document, or sold or assigned an interest in any Loan Document).

 

“Other Taxes” means any and all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes, or any other excise or property
Taxes, charges or similar levies, arising from any payment made under any Loan
Document or from the execution, delivery, performance, enforcement or
registration of, or from the receipt or perfection of a security interest under,
or otherwise with respect to, any Loan Document.

 

“Participant” has the meaning set forth in Section 11.04(f).

 

“Participant Register” has the meaning set forth in Section 11.04(f).

 

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA.

 

“Permitted Encumbrances” means:

 

(a) Liens imposed by law for Taxes that are not yet due or are being contested
in compliance with Section 5.04;

 

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and other
like Liens imposed by law, arising in the ordinary course of business and
securing obligations that are not overdue by more than 60 days or are being
contested in compliance with Section 5.04;

 

(c) pledges and deposits made (i) in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws and (ii) in respect of letters of credit, bank guarantees or
similar instruments issued for the account of the Company or any Subsidiary in
the ordinary course of business supporting obligations of the type set forth in
clause (i) above;

 

(d)  pledges and deposits made (i) to secure the performance of bids, trade
contracts, leases, statutory obligations, surety and appeal bonds, performance
bonds and other obligations of a like nature, in each case in the ordinary
course of business and (ii) in respect of letters of credit, bank guarantees or
similar instruments issued for the account of the Company or any Subsidiary in
the ordinary course of business supporting obligations of the type set forth in
clause (i) above;

 

18

--------------------------------------------------------------------------------


 

(e) judgment liens in respect of judgments that do not constitute an Event of
Default under clause (k) of Article VII;

 

(f) easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or interfere with the ordinary conduct of
business of the Company or any Subsidiary;

 

(g) banker’s liens, rights of setoff or similar rights and remedies as to
deposit accounts or other funds maintained with depository institutions;
provided that such deposit accounts or funds are not established or deposited
for the purpose of providing collateral for any Indebtedness and are not subject
to restrictions on access by the Company or any Subsidiary in excess of those
required by applicable banking regulations;

 

(h) Liens arising by virtue of Uniform Commercial Code financing statement
filings (or similar filings under applicable law) regarding operating leases
entered into by the Company and the Subsidiaries in the ordinary course of
business;

 

(i) Liens representing any interest or title of a licensor, lessor or
sublicensor or sublessor, or a licensee, lessee or sublicensee or sublessee, in
the property subject to any lease, license or sublicense or concession agreement
permitted by this Agreement; and

 

(j) Liens that are contractual rights of set-off;

 

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.

 

“Permitted Investments” means:

 

(a) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within 24 months
from the date of acquisition thereof;

 

(b) Indebtedness maturing within 24 months issued by and constituting direct
obligations of any of the following agencies or any other like governmental or
government-sponsored agency:  Federal Farm Credit Bank, Federal Intermediate
Credit Bank, Federal Financings Bank, Federal Home Loan Bank System, Federal
Home Loan Mortgage Corporation, Federal National Mortgage Association, Tennessee
Valley Authority, Student Loan Marketing Association, Export-Import Bank of the
United States, Farmers Home Administration, Small Business
Administration, Inter-American Development Bank, International Bank for
Reconstruction and Development, Federal Land Banks, and Government National
Mortgage Association;

 

(c) direct and general obligations of any state of the United States of America
or any municipality or political subdivision of such state, including auction
rate securities (“Auctions”), variable demand notes (“VRDNs”) and non rated
pre-funded debt, or obligations of any corporation, maturing (or, in the case of
Auctions and VRDNs, having their next reset date) within 24 months if such
obligations, except pre-refunded debt, are rated at least (i) in the case of
Auctions or VRDNs, A2 by Moody’s or A by S&P or (ii) in all other cases, VMIG-1
by Moody’s or A by S&P;

 

19

--------------------------------------------------------------------------------


 

(d) obligations (including asset-backed obligations) maturing within 24 months
of any corporation, partnership, trust or other entity which are rated at least
P1 by Moody’s or A1 by S&P (short-term rating) or A2 by Moody’s or A by S&P
(long-term rating);

 

(e) investments in commercial paper maturing within 270 days from the date of
acquisition thereof and rated, at such date of acquisition, at least P1 by
Moody’s or A1 by S&P, and investments in master notes that are rated (or that
have been issued by an issuer that is rated with respect to a class of
short-term debt obligations, or any security within that class, that is
comparable in priority and security with said master note) at least P1 by
Moody’s or A1 by S&P;

 

(f) investments in certificates of deposit, banker’s acceptances and time
deposits maturing within 180 days from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any commercial bank organized under the laws
of the United States of America or any State thereof which has a combined
capital and surplus and undivided profits of not less than $500,000,000;

 

(g) fully collateralized repurchase agreements with a term of not more than 30
days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria described in clause (c) above (or
subsidiaries or Affiliates of such financial institutions); and

 

(h) money market funds.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Company or any ERISA Affiliate
is (or, if such plan were terminated, would under Section 4069 of ERISA be
deemed to be) an “employer” as defined in Section 3(5) of ERISA.

 

“Prime Rate” means in the case of a Borrowing in US Dollars by the Company, a US
Borrowing Subsidiary or a Canadian Borrowing Subsidiary, the rate of interest
per annum publicly announced from time to time by JPMCB as its prime rate in
effect at its principal office in New York City.  Each change in the Prime Rate
shall be effective from and including the date such change is publicly announced
as being effective.

 

“Proceeds” has the meaning specified in Section 9-102 of the Uniform Commercial
Code of the State of New York.

 

“Quotation Day” means (a) with respect to any currency (other than Sterling) for
any Interest Period, the day two Business Days prior to the first day of such
Interest Period and (b) with respect to Sterling for any Interest Period, the
first day of such Interest Period, in each case unless market practice differs
in the Relevant Interbank Market for any currency, in which case the Quotation
Day for such currency shall be determined by the Administrative Agent in
accordance with market practice in the Relevant Interbank Market (and if
quotations would normally be given by leading banks in the Relevant Interbank
Market on more than one day, the Quotation Day shall be the last of those days).

 

“Reference Banks” means with respect to the LIBO Rate or the EURIBO Rate, the
principal London offices of J.P. Morgan Chase Bank, N.A., Bank of America, N.A.
and Wells Fargo

 

20

--------------------------------------------------------------------------------


 

Bank N.A., or such other banks as may be appointed by the Administrative Agent
in consultation with the Company.

 

“Register” has the meaning set forth in Section 11.04(d).

 

“Regulation U” means Regulation U of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.

 

“Regulation X” means Regulation X of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.

 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, members, trustees,
agents and advisors of such Person and such Person’s Affiliates.

 

“Relevant Interbank Market” means (a) with respect to any currency (other than
Euros), the London interbank market and (b) with respect to Euros, the European
interbank market.

 

“Required Lenders” means, at any time, Lenders having Revolving Credit Exposures
and unused Commitments representing more than 50% of the sum of the total
Revolving Credit Exposures and unused Commitments at such time.

 

“Restatement Effective Date” has the meaning set forth in the First Amendment
Agreement.

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Company or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any Equity Interests in the Company or any Subsidiary or any option, warrant or
other right to acquire any such Equity Interests in the Company or any
Subsidiary; provided that no such dividend, distribution or payment shall
constitute a “Restricted Payment” to the extent made solely with common stock of
the Company.

 

“Revolving Credit Exposure” means a Tranche One Revolving Credit Exposure or a
Tranche Two Revolving Credit Exposure.

 

“Revolving Loan” means a Tranche One Revolving Loan or a Tranche Two Revolving
Loan.

 

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., and any successor to its rating agency business.

 

“Schedule I Lender” means any Lender named on Schedule I to the Bank Act
(Canada).

 

“Schedule I Reference Lenders” means any Schedule I Lender agreed upon by the
Company and the Administrative Agent, acting through its Toronto branch, from
time to time.

 

“Screen Rate” means (a) in respect of the LIBO Rate for any currency for any
Interest Period, the British Bankers Association Interest Settlement Rate for
such currency and such Interest

 

21

--------------------------------------------------------------------------------


 

Period as set forth on the applicable Reuters screen (and if such screen is
replaced or such service ceases to be available, another screen or service
displaying the appropriate rate designated by the Administrative Agent) and
(b) in respect of the EURIBO Rate for any Interest Period, the percentage per
annum determined by the Banking Federation of the European Union for such
Interest Period as set forth on the applicable screen of the Reuters Service
(and if such screen is replaced or such service ceases to be available, another
screen or service displaying the appropriate rate designated by the
Administrative Agent).

 

“Second Amendment Agreement” means the Second Amendment and Restatement
Agreement dated as of November 20, 2012, among the Company, each Borrowing
Subsidiary, the Lenders, the Issuing Banks, the Swingline Lender and the
Administrative Agent.

 

“Second Restatement Effective Date” has the meaning set forth in the Second
Amendment Agreement.

 

“Securitization” means any transfer by the Company or any Subsidiary of accounts
receivable and Proceeds thereof or interests therein (a) to a trust,
partnership, corporation, limited liability company or other entity, which
transfer is funded in whole or in part, directly or indirectly, by the
incurrence or issuance by the transferee or successor transferee of Indebtedness
or other securities that are to receive payments from, or that represent
interests in, the cash flow derived from such accounts receivable or interests
therein, or (b) directly to one or more investors or other purchasers. The
“amount” or “principal amount” of any Securitization shall be deemed at any time
to be the aggregate principal or stated amount of the Indebtedness or other
securities referred to in the first sentence of this definition or, if there
shall be no such principal or stated amount, the uncollected amount of the
accounts receivable or interests therein transferred pursuant to such
Securitization, net of any such accounts receivables or interests therein that
have been written off as uncollectible.

 

“Securitization Entity” means Amerisource Receivables Financial Corporation, a
Delaware corporation, and any other wholly owned limited purpose Subsidiary that
purchases accounts receivable of the Company or any Subsidiary pursuant to a
Securitization.

 

“Senior Notes” means the Company’s (a) 57/8% Senior Notes due 2015 in an
original aggregate principal amount of $500,000,000, (b) 47/8% Senior Notes due
2019 in an original aggregate principal amount of $400,000,000 and (c) 3½%
Senior Notes due 2021 in an original aggregate principal amount of $500,000,000.

 

“Significant Subsidiary” means each Subsidiary other than any Subsidiary or
Subsidiaries that individually or in the aggregate did not account for more than
1% of the assets or revenues of the Company and the Subsidiaries on a
consolidated basis at the end of or for the most recent four fiscal quarter
period for which financial statements have been delivered under
Section 5.01(a) or (b).

 

“Specified Time” means (a) with respect to the LIBO Rate, 11:00 a.m., London
time and (b) with respect to the EURIBO Rate, 11:00 a.m., Frankfurt time.

 

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject for
eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the

 

22

--------------------------------------------------------------------------------


 

Board).  Such reserve percentages shall include those imposed pursuant to such
Regulation D.  LIBOR Loans shall be deemed to constitute eurocurrency funding
and to be subject to such reserve requirements without benefit of or credit for
proration, exemptions or offsets that may be available from time to time to any
Lender under such Regulation D or any comparable regulation.  The Statutory
Reserve Rate shall be adjusted automatically on and as of the effective date of
any change in any reserve percentage.

 

“Sterling” or “£” means the lawful currency of the United Kingdom.

 

“Sterling Overnight Rate” means, on any day, the rate per annum determined by
the London office of the Administrative Agent for overnight deposits in Sterling
at approximately 11:00 a.m., London time, on such day by reference to the
Reuters “LIBOR01” screen displaying British Bankers’ Assoc. Interest Settlement
Rates; provided, however, that if the applicable screen shall no longer exist,
“Sterling Overnight Rate” shall mean an interest rate per annum (rounded
upwards, if necessary, to the next 1/16 of 1%) equal to the rate at which
overnight deposits in Sterling approximately equal in principal amount to such
Borrowing are offered to the principal London office of the Administrative Agent
in immediately available funds in the London interbank market at approximately
11:00 a.m., London time, on such day.

 

“Subsequent Borrowings” has the meaning set forth in Section 2.09(e).

 

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.

 

“Subsidiary” means any subsidiary of the Company.

 

“Swingline Exposure” means, at any time, the sum of the Tranche One Swingline
Exposure and the Tranche Two Swingline Exposure at such time.

 

“Swingline Lender” means JPMCB, or an Affiliate thereof, in its capacity as a
lender of Swingline Loans pursuant to Section 2.04.

 

“Swingline Loan” means a Tranche One Swingline Loan or a Tranche Two Swingline
Loan.

 

“Syndication Agents” means Bank of America, N.A. and Wells Fargo Bank N.A.

 

“Synthetic Lease” means a lease of property or assets designed to permit the
lessees (a) to claim depreciation on such property or assets under US tax law
and (b) to treat such lease as an operating lease or not to reflect the leased
property or assets on the lessee’s balance sheet under GAAP.

 

23

--------------------------------------------------------------------------------


 

“Synthetic Lease Obligations” shall mean, with respect to any Synthetic Lease,
at any time, an amount equal to the higher of (a) the aggregate termination
value or purchase price or similar payments in the nature of principal payable
thereunder and (b) the then aggregate outstanding principal amount of the notes
or other instruments issued by, and the amount of the equity investment, if any,
in the lessor under such Synthetic Lease.

 

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, withholdings, assessments, fees or other charges imposed by any
Governmental Authority, including interest, additions to tax or penalties
applicable thereto.

 

“Total Indebtedness” means, as of any date, the sum, without duplication of
(a) the aggregate principal amount of Indebtedness of the Company and the
Subsidiaries outstanding as of such date, in the amount that would be reflected
on a balance sheet prepared as of such date on a consolidated basis in
accordance with GAAP (but without giving effect to any election to value any
Indebtedness at “fair value”, as described in Section 1.04(a)), (b) the
aggregate of the amounts of all Securitizations of the Company and the
Subsidiaries and (c) the aggregate principal amount of Indebtedness of the
Company and the Subsidiaries outstanding as of such date that is not required to
be reflected on a balance sheet in accordance with GAAP, determined on a
consolidated basis.

 

“Tranche” means a category of Commitments and extensions of credit thereunder. 
For purposes hereof, each of the following shall comprise a separate Tranche:
(a) the Tranche One Commitments, the Tranche One Revolving Loans, the B/As, the
Tranche One Letters of Credit and the Tranche One Swingline Loans (“Tranche
One”) and (b) the Tranche Two Commitments, the Tranche Two Revolving Loans, the
Tranche Two Letters of Credit and the Tranche Two Swingline Loans (“Tranche
Two”).

 

“Tranche One” has the meaning set forth in the definition of the term “Tranche”.

 

“Tranche One Commitment” means, with respect to each Lender, the commitment, if
any, of such Lender to make Tranche One Revolving Loans pursuant to
Section 2.01(a), to accept and purchase B/As pursuant to Section 2.06 and to
acquire participations in Tranche One Swingline Loans and Tranche One Letters of
Credit hereunder, expressed as an amount representing the maximum aggregate
amount of such Lender’s Tranche One Revolving Credit Exposure hereunder, as such
commitment may be reduced or increased from time to time pursuant to
Section 2.09 or assignments by or to such Lender pursuant to Section 11.04.  The
initial amount of each Lender’s Tranche One Commitment is set forth on Schedule
2.01, or in the Assignment and Assumption or the Accession Agreement pursuant to
which such Lender shall have assumed or acquired its Tranche One Commitment, as
the case may be.  The aggregate amount of the Tranche One Commitments on the
Second Restatement Effective Date is US$505,000,000.

 

“Tranche One LC Disbursement” means a payment made by an Issuing Bank pursuant
to a Tranche One Letter of Credit.

 

“Tranche One LC Exposure” means, at any time, (a) the sum of the US Dollar
Equivalents of the undrawn amounts of all outstanding Tranche One Letter of
Credits at such time plus (b) the sum of the US Dollar Equivalents of the
amounts of all Tranche One LC Disbursements that have not yet been reimbursed by
or on behalf of the applicable Borrowers at such time.  The Tranche One LC
Exposure of any Tranche One Lender at any time shall be its Tranche One
Percentage of the total Tranche One LC Exposure at such time.

 

24

--------------------------------------------------------------------------------


 

“Tranche One Lender” means a Lender with a Tranche One Commitment or a Tranche
One Revolving Credit Exposure.

 

“Tranche One Lending Office” means, with respect to any Tranche One Lender, the
office(s) of such Lender (or any Affiliate of such Lender) specified as its
“Tranche One Lending Office(s)” on Schedule 2.02 or, as to any Person that
becomes a Tranche One Lender after the Second Restatement Effective Date, in the
Assignment and Assumption or the Accession Agreement executed by such Person, or
such other office(s) of such Lender (or an Affiliate of such Lender) as such
Lender may hereafter designate from time to time as its “Tranche One Lending
Office(s)” by notice to the Company and the Administrative Agent.  A Tranche One
Lender may designate different Tranche One Lending Offices for Loans to
Borrowers in different jurisdictions.

 

“Tranche One Letter of Credit” means a Letter of Credit issued under
Section 2.05 and designated as a Tranche One Letter of Credit in the request
therefor submitted by the applicable Borrower.

 

“Tranche One Percentage” means, with respect to any Tranche One Lender at any
time, the percentage of the aggregate Tranche One Commitments represented by
such Tranche One Lender’s Tranche One Commitment at such time; provided that if
the Tranche One Commitments have expired or been terminated, the Tranche One
Percentages shall be determined on the basis of the Tranche One Commitments most
recently in effect, giving effect to any assignments.

 

“Tranche One Revolving Credit Exposure” means, with respect to any Lender at any
time, the aggregate amount of (a) the sum of the US Dollar Equivalents of such
Lender’s outstanding Tranche One Revolving Loans, (b) the sum of the US Dollar
Equivalents at such time of the face amounts of the B/As accepted by such Lender
and outstanding at such time, (c) such Lender’s Tranche One LC Exposure and
(d) such Lender’s Tranche One Swingline Exposure.

 

“Tranche One Revolving Loans” means Loans made by the Tranche One Lenders
pursuant to Section 2.01(a).  Each Tranche One Revolving Loan denominated in US
Dollars shall be a LIBOR Loan or, solely in the case of a Tranche One Revolving
Loan denominated in US Dollars and made to the Company, a US Borrowing
Subsidiary or a Canadian Borrowing Subsidiary, an ABR Loan.  Each Tranche One
Revolving Loan denominated in Canadian Dollars shall either be a LIBOR Loan or a
Canadian Prime Rate Loan.  Each Tranche One Revolving Loan denominated in
Sterling or an Alternative Currency shall be a LIBOR Loan.  Each Tranche One
Revolving Loan denominated in Euros shall be a EURIBOR Loan.

 

“Tranche One Swingline Exposure” means, at any time, the sum of the US Dollar
Equivalents of the outstanding Tranche One Swingline Loans at such time.  The
Tranche One Swingline Exposure of any Tranche One Lender at any time shall be
its Tranche One Percentage of the total Tranche One Swingline Exposure at such
time.

 

“Tranche One Swingline Loan” means a Loan made pursuant to Section 2.04 and
designated in the notice delivered by the applicable Borrower pursuant to
paragraph (b) of such Section as a Tranche One Swingline Loan.

 

“Tranche Percentage” means a Tranche One Percentage or a Tranche Two Percentage,
as the case may be.

 

“Tranche Two” has the meaning set forth in the definition of the term “Tranche”.

 

25

--------------------------------------------------------------------------------


 

“Tranche Two Commitment” means, with respect to each Lender, the commitment, if
any, of such Lender to make Tranche Two Revolving Loans pursuant to
Section 2.01(b) and to acquire participations in Tranche Two Swingline Loans and
Tranche Two Letters of Credit hereunder, expressed as an amount representing the
maximum aggregate amount of such Lender’s Tranche Two Revolving Credit Exposure
hereunder, as such commitment may be reduced or increased from time to time
pursuant to Section 2.09 or assignments by or to such Tranche Two Lender
pursuant to Section 11.04.  The initial amount of each Lender’s Tranche Two
Commitment is set forth on Schedule 2.01 or in the Assignment and Assumption or
the Accession Agreement pursuant to which such Lender shall have assumed or
acquired its Tranche Two Commitment, as the case may be.  The aggregate amount
of the Tranche Two Commitments on the Second Restatement Effective Date is
US$195,000,000.

 

“Tranche Two LC Disbursement” means a payment made by an Issuing Bank pursuant
to a Tranche Two Letter of Credit.

 

“Tranche Two LC Exposure” means, at any time, (a) the sum of the US Dollar
Equivalents of the undrawn amounts of all outstanding Tranche Two Letter of
Credits at such time plus (b) the sum of the US Dollar Equivalents of the
amounts of all Tranche Two LC Disbursements that have not yet been reimbursed by
or on behalf of the applicable Borrowers at such time.  The Tranche Two LC
Exposure of any Tranche Two Lender at any time shall be its Tranche Two
Percentage of the total Tranche Two LC Exposure at such time.

 

“Tranche Two Lender” means a Lender with a Tranche Two Commitment or a Tranche
Two Revolving Credit Exposure.

 

“Tranche Two Lending Office” means, with respect to any Tranche Two Lender, the
office(s) of such Lender (or any Affiliate of such Lender) specified as its
“Tranche Two Lending Office(s)” on Schedule 2.02 or, as to any Person that
becomes a Tranche Two Lender after the Second Restatement Effective Date, in the
Assignment and Assumption or Accession Agreement executed by such Person, or
such other office(s) of such Lender (or an Affiliate of such Lender) as such
Lender may hereafter designate from time to time as its “Tranche Two Lending
Office(s)” by notice to the Company and the Administrative Agent.  A Tranche Two
Lender may designate different Tranche Two Lending Offices for Loans to
Borrowers in different jurisdictions.

 

“Tranche Two Letter of Credit” means a Letter of Credit issued under
Section 2.05 and designated as a Tranche Two Letter of Credit in the request
therefor submitted by the applicable Borrower.

 

“Tranche Two Percentage” means, with respect to any Tranche Two Lender at any
time, the percentage of the aggregate Tranche Two Commitments represented by
such Tranche Two Lender’s Tranche Two Commitment at such time; provided that if
the Tranche Two Commitments have expired or been terminated, the Tranche Two
Percentages shall be determined on the basis of the Tranche Two Commitments most
recently in effect, giving effect to any assignments.

 

“Tranche Two Revolving Credit Exposure” means, with respect to any Tranche Two
Lender at any time, the aggregate amount of (a) the sum of the US Dollar
Equivalents of such Tranche Two Lender’s outstanding Tranche Two Revolving
Loans, (b) such Tranche Two Lender’s Tranche Two LC Exposure and (c) such
Tranche Two Lender’s Tranche Two Swingline Exposure.

 

26

--------------------------------------------------------------------------------


 

“Tranche Two Revolving Loans” means Loans made by the Tranche Two Lenders
pursuant to Section 2.01(b).  Each Tranche Two Revolving Loan denominated in US
Dollars shall be a LIBOR Loan or, solely in the case of a Tranche Two Revolving
Loan denominated in US Dollars and made to the Company, a US Borrowing
Subsidiary or a Canadian Borrowing Subsidiary, an ABR Loan.  Each Tranche Two
Revolving Loan denominated in Canadian Dollars, Sterling or an Alternative
Currency shall be a LIBOR Loan.  Each Tranche Two Revolving Loan denominated in
Euros shall be a EURIBOR Loan.

 

“Tranche Two Swingline Exposure” means, at any time, the sum of the US Dollar
Equivalents of the outstanding Tranche Two Swingline Loans at such time.  The
Tranche Two Swingline Exposure of any Tranche Two Lender at any time shall be
its Tranche Two Percentage of the total Tranche Two Swingline Exposure at such
time.

 

“Tranche Two Swingline Loan” means a Loan made pursuant to Section 2.04 and
designated in the notice delivered by the applicable Borrower pursuant to
paragraph (b) of such Section as a Tranche Two Swingline Loan.

 

“Transactions” means the execution, delivery and performance by each Loan Party
of the Loan Documents to which it is to be a party, the making of Loans, the
acceptance and purchase of B/As, the use of the proceeds thereof, the issuance
of the Letters of Credit, the creation of the Guarantees provided for herein and
in the other Loan Documents and the other transactions contemplated hereby.

 

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate, the Adjusted EURIBO Rate, the
Alternate Base Rate or the Canadian Prime Rate.

 

“UK Borrowing Subsidiary” means any UK Subsidiary that becomes a Borrowing
Subsidiary after the Second Restatement Effective Date.

 

“UK Subsidiary” means any Subsidiary that is incorporated or otherwise organized
under the laws of the United Kingdom or any political subdivision thereof.

 

“US Borrowing Subsidiary” means any Borrowing Subsidiary that is a US
Subsidiary.

 

“US Dollar Equivalent” means, on any date of determination, (a) with respect to
any amount in US Dollars, such amount and (b) with respect to any amount in any
currency other than US Dollars, the equivalent in US Dollars of such amount,
determined by the Administrative Agent pursuant to Section 1.05 using the
Exchange Rate with respect to such currency at the time in effect for such
amount under the provisions of such Section.

 

“US Dollars” or “US$” means the lawful currency of the United States of America.

 

“US Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Code.

 

“US Subsidiary” means any Subsidiary that is organized under the laws of the
United States of America, any State thereof or the District of Columbia.

 

27

--------------------------------------------------------------------------------


 

“US Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.17(f)(ii)(B)(3).

 

“USA PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001.

 

“wholly owned” means, as to any Subsidiary, that all the Equity Interests in
such Subsidiary (other than directors’ qualifying shares and other nominal
amounts of Equity Interests that are required to be held by other Persons under
applicable law) are owned, directly or indirectly, by the Company.

 

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

 

SECTION 1.02.  Classification of Loans and Borrowings.  For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Tranche
One Revolving Loan”) or by Type (e.g., a “LIBOR Revolving Loan”) or by Class and
Type (e.g., a “Tranche One LIBOR Revolving Loan”).  Borrowings also may be
classified and referred to by Class (e.g., a “Tranche One Revolving Borrowing”)
or by Type (e.g., a “LIBOR Revolving Borrowing”) or by Class and Type (e.g., a
“Tranche One LIBOR Revolving Borrowing”).

 

SECTION 1.03.  Terms Generally.  The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined.  Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”.  The word
“law” shall be construed as referring to all statutes, rules, regulations, codes
and other laws (including official rulings and interpretations thereunder having
the force of law or with which affected Persons customarily comply), and all
judgments, orders, writs and decrees, of all Governmental Authorities.  The word
“will” shall be construed to have the same meaning and effect as the word
“shall”.  Unless the context requires otherwise (a) any definition of or
reference to any agreement (including any Loan Document), instrument or other
document herein shall be construed as referring to such agreement, instrument or
other document as from time to time amended, supplemented or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth herein), (b) any definition of or reference to any statute, regulation
or other law herein shall be construed (i) as referring to such statute,
regulation or other law as from time to time amended, supplemented or otherwise
modified (including by succession of comparable successor statutes, regulations
or other laws) and (ii) to include all official rulings and interpretations
thereunder having the force of law or with which affected Persons customarily
comply, (c) any reference herein to any Person shall be construed to include
such Person’s successors and assigns (subject to any restrictions on assignment
set forth herein) and, in the case of any Governmental Authority, any other
Governmental Authority that shall have succeeded to any or all functions
thereof, (d) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (e) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (f) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.

 

28

--------------------------------------------------------------------------------


 

SECTION 1.04.  Accounting Terms; GAAP; Pro Forma Computations.  (a)  Except as
otherwise expressly provided herein, all terms of an accounting or financial
nature shall be construed in accordance with GAAP, as in effect from time to
time; provided that (i) if the Company notifies the Administrative Agent that
the Company requests an amendment to any provision hereof to eliminate the
effect of any change occurring after the Closing Date in GAAP or in the
application thereof on the operation of such provision (or if the Administrative
Agent notifies the Company that the Required Lenders request an amendment to any
provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in GAAP or in the application thereof, then
such provision shall be interpreted on the basis of GAAP as in effect and
applied immediately before such change shall have become effective until such
notice shall have been withdrawn or such provision amended in accordance
herewith and (ii) notwithstanding any other provision contained herein, all
terms of an accounting or financial nature used herein shall be construed, and
all computations of amounts and ratios referred to herein shall be made, without
giving effect to any election under Statement of Financial Accounting Standards
159, The Fair Value Option for Financial Assets and Financial Liabilities, or
any successor thereto (including pursuant to the Accounting Standards
Codification), to value any Indebtedness of the Company or any Subsidiary at
“fair value”, as defined therein.

 

(b)  All pro forma computations required to be made hereunder giving effect to
any acquisition, investment, sale, disposition, merger, amalgamation or similar
event shall reflect on a pro forma basis such event as if it occurred on the
first day of the relevant period and, to the extent applicable, the historical
earnings and cash flows associated with the assets acquired or disposed of for
such relevant period and any related incurrence or reduction of Indebtedness for
such relevant period, but shall not take into account any projected synergies or
similar benefits expected to be realized as a result of such event other than
cost savings permitted to be included in reports filed with the Securities and
Exchange Commission under Regulation S-X.

 

SECTION 1.05.  Currency Translation.  The Administrative Agent shall determine
the US Dollar Equivalent of any Borrowing denominated in a currency other than
US Dollars, other than a Canadian Prime Rate Borrowing or Swingline Loan
denominated in Canadian Dollars or Sterling, as of the date of the commencement
of the initial Interest Period therefor and as of the date of the commencement
of each subsequent Interest Period therefor, in each case using the Exchange
Rate for such currency in relation to US Dollars in effect on the date that is
two Business Days prior to the date on which the applicable Interest Period
shall commence, and each such amount shall, except as provided in the last two
sentences of this Section, be the US Dollar Equivalent of such Borrowing until
the next required calculation thereof pursuant to this sentence.  The
Administrative Agent shall determine the US Dollar Equivalent of any Letter of
Credit denominated in a currency other than US Dollars as of the date such
Letter of Credit is issued, amended to increase its face amount, extended or
renewed and as of the last Business Day of each subsequent calendar quarter, in
each case using the Exchange Rate for such currency in relation to US Dollars in
effect on the date that is two Business Days prior to the date on which such
Letter of Credit is issued, amended to increase its face amount, extended or
renewed and as of the last Business Day of such subsequent calendar quarter, as
the case may be, and each such amount shall, except as provided in the last two
sentences of this Section, be the US Dollar Equivalent of such Letter of Credit
until the next required calculation thereof pursuant to this sentence.  The
Administrative Agent shall determine the US Dollar Equivalent of any Canadian
Prime Rate Borrowing, Swingline Loan denominated in Canadian Dollars or Sterling
or B/A as of the date on which such Loan is made or such B/A is accepted and
purchased and as of the last Business Day of each subsequent calendar quarter,
in each case using the Exchange Rate for the applicable currency in relation to
US Dollars in effect on the last Business Day of the calendar quarter preceding
the date of such Borrowing or acceptance and purchase (or, if such Borrowing or
acceptance and

 

29

--------------------------------------------------------------------------------


 

purchase occurs on the last Business Day of a calendar quarter, on such Business
Day) and as of the last Business Day of such subsequent calendar quarter, as the
case may be, and each such amount shall, except as provided in the last two
sentences of this Section, be the US Dollar Equivalent of such Canadian Prime
Rate Borrowing or B/A until the next required calculation thereof pursuant to
this sentence.  The Administrative Agent shall notify the Company and the
Lenders of each calculation of the US Dollar Equivalent of each Borrowing, B/A
or Letter of Credit.  Notwithstanding the foregoing, for purposes of any
determination of the CAM Percentages, any determination under Article V,
Article VI (other than Section 6.11) or Article VII or any determination under
any other provision of this Agreement expressly requiring the use of a current
exchange rate, all amounts incurred, outstanding or proposed to be incurred or
outstanding in currencies other than US Dollars shall be translated into US
Dollars at currency exchange rates in effect on the date of such determination. 
For purposes of Section 6.11, amounts in currencies other than US Dollars shall
be translated into US Dollars at the currency exchange rates most recently used
in preparing the Company’s annual and quarterly financial statements.

 

ARTICLE II

 

The Credits

 

SECTION 2.01.  Commitments.  (a)  Tranche One Commitments.  Subject to the terms
and conditions set forth herein, each Tranche One Lender agrees (i) to make
Tranche One Revolving Loans denominated in US Dollars, Sterling, Euro or
Designated Currencies to the Borrowers, (ii) to make Tranche One Revolving Loans
denominated in Canadian Dollars to the Borrowers that are Canadian Subsidiaries
and (iii) to accept and purchase drafts drawn by Borrowers that are Canadian
Subsidiaries in Canadian Dollars as B/As, in each case from time to time during
the Availability Period in an aggregate principal or face amount at any time
outstanding that will not result in (A) the aggregate Tranche One Revolving
Credit Exposures exceeding the aggregate Tranche One Commitments or (B) the
Tranche One Revolving Credit Exposure of any Lender exceeding its Tranche One
Commitment.  Within the foregoing limits and subject to the terms and conditions
set forth herein, the Borrowers may borrow, prepay and reborrow Tranche One
Revolving Loans and sell and pay drafts drawn as B/As.

 

(b)  Tranche Two Commitments.  Subject to the terms and conditions set forth
herein, each Tranche Two Lender agrees (i) to make Tranche Two Revolving Loans
denominated in US Dollars, Sterling, Euro or Designated Currencies to the
Borrowers and (ii) to make Tranche Two Revolving Loans denominated in Canadian
Dollars to the Borrowers that are Canadian Subsidiaries, in each case from time
to time during the Availability Period in an aggregate principal amount at any
time outstanding that will not result in (A) the aggregate Tranche Two Revolving
Credit Exposures exceeding the aggregate Tranche Two Commitments or (B) the
Tranche Two Revolving Credit Exposure of any Lender exceeding its Tranche Two
Commitment. Within the foregoing limits and subject to the terms and conditions
set forth herein, the Borrowers may borrow, prepay and reborrow Tranche Two
Revolving Loans.

 

SECTION 2.02.  Loans and Borrowings.  (a)  Each Tranche One Revolving Loan shall
be made as part of a Tranche One Revolving Borrowing consisting of Tranche One
Revolving Loans of the same Type and currency made by the Tranche One Lenders
ratably in accordance with their respective Tranche One Commitments.  Each
Tranche Two Revolving Loan shall be made as part of a Tranche Two Revolving
Borrowing consisting of Tranche Two Revolving Loans of the same Type and
currency made by the Tranche Two Lenders ratably in accordance with their
respective Tranche Two Commitments.  The failure of any Lender to make any Loan
required to be made by it

 

30

--------------------------------------------------------------------------------


 

shall not relieve any other Lender of its obligations hereunder; provided that
the Commitments of the Lenders are several and no Lender shall be responsible
for any other Lender’s failure to make Loans as required.

 

(b)  Subject to Section 2.14, (i) each Revolving Borrowing denominated in US
Dollars shall be comprised entirely of (A) LIBOR Loans or (B) solely in the case
of any such Borrowing by the Company, a US Borrowing Subsidiary or a Canadian
Borrowing Subsidiary, ABR Loans, (ii) each Tranche One Revolving Borrowing
denominated in Canadian Dollars shall be comprised entirely of either LIBOR
Loans or Canadian Prime Rate Loans, (iii) each Tranche Two Revolving Borrowing
denominated in Canadian Dollars shall be comprised entirely of LIBOR Loans,
(iv) each Revolving Borrowing denominated in Sterling or any Alternative
Currency shall be comprised entirely of LIBOR Loans and (v) each Revolving
Borrowing denominated in Euros shall be comprised entirely of EURIBOR Loans. 
Each Swingline Loan denominated in US Dollars shall be an ABR Loan, each
Swingline Loan denominated in Canadian Dollars shall be a Canadian Prime Rate
Loan, each Swingline Loan denominated in Sterling shall be a Sterling Overnight
Rate Loan and each Swingline Loan denominated in Euro shall be a Euro Overnight
Rate Loan.  Each Lender at its option may make any Loan, accept and purchase any
B/A or issue any Letter of Credit by causing any domestic or foreign branch or
Affiliate of such Lender to make such Loan, accept and purchase such B/A or
issue such Letter of Credit; provided that any exercise of such option shall not
affect the obligation of the applicable Borrower to repay such Loan in
accordance with the terms of this Agreement.

 

(c)  At the commencement of each Interest Period for any LIBOR Revolving
Borrowing or EURIBOR Revolving Borrowing, such Borrowing shall be in an
aggregate amount that is an integral multiple of the Borrowing Multiple and not
less than the Borrowing Minimum.  At the time that each ABR Revolving Borrowing
is made, such Borrowing shall be in an aggregate amount that is an integral
multiple of US$100,000 and not less than US$1,000,000; provided that an ABR
Revolving Borrowing under any Tranche may be in an aggregate amount that is
equal to the entire unused balance of the Commitments under such Tranche or, in
the case of a Tranche One Borrowing or Tranche Two Borrowing, that is required
to finance the reimbursement of an LC Disbursement as contemplated by
Section 2.05(e).  At the time that each Canadian Prime Rate Revolving Borrowing
is made, such Borrowing shall be in an aggregate amount that is an integral
multiple of Cdn.$100,000 and not less than Cdn.$500,000; provided that a
Canadian Prime Rate Revolving Borrowing may be in an aggregate amount that is
equal to the entire unused balance of the Tranche One Commitments or that is
required to finance the reimbursement of an LC Disbursement as contemplated by
Section 2.05(e).  Each Swingline Loan denominated in US Dollars shall be in an
amount that is an integral multiple of US$100,000 and not less than US$500,000. 
Each Swingline Loan denominated in Canadian Dollars shall be in an amount that
is an integral multiple of Cdn.$100,000 and not less than Cdn.$500,000.  Each
Swingline Loan denominated in Sterling shall be in an amount that is in an
integral multiple of £100,000 and not less that £500,000.  Each Swingline Loan
denominated in Euro shall be in an amount that is in an integral multiple of
€100,000 and not less that €500,000.  Borrowings of more than one Type may be
outstanding at the same time; provided that there shall not at any time be more
than a total of 15 LIBOR Revolving Borrowings and EURIBOR Revolving Borrowings
outstanding.

 

(d)  Notwithstanding any other provision of this Agreement, no Borrower shall be
entitled to request, or to elect to convert or continue, any Borrowing if the
Interest Period requested with respect thereto would end after the Maturity
Date.

 

31

--------------------------------------------------------------------------------


 

SECTION 2.03.  Requests for Borrowings.  To request a Borrowing, the applicable
Borrower shall notify the Administrative Agent by telephone confirmed promptly
by hand delivery or fax to the Administrative Agent of a written Borrowing
Request in the form of Exhibit C or any other form approved by the
Administrative Agent and signed by a Financial Officer of the Company (a) in the
case of a LIBOR Borrowing or a EURIBOR Borrowing, not later than 12:00 noon,
Local Time, three Business Days before the date of the proposed Borrowing and
(b) in the case of an ABR Borrowing or a Canadian Prime Rate Borrowing (in each
case, other than a Swingline Loan), not later than 12:00 noon, Local Time, on
the date of the proposed Borrowing.  Each such telephonic and written Borrowing
Request shall specify the following information in compliance with Section 2.02:

 

(i)  the Borrower requesting such Borrowing;

 

(ii)  the Tranche under which such Borrowing is to be made;

 

(iii)  the currency and the principal amount of such Borrowing;

 

(iv)  the date of such Borrowing, which shall be a Business Day;

 

(v)  the Type of such Borrowing;

 

(vi)  in the case of a LIBOR Borrowing or a EURIBOR Borrowing, the initial
Interest Period to be applicable thereto, which shall be a period contemplated
by the definition of the term “Interest Period”;

 

(vii)  the Applicable Funding Account or, in the case of any ABR Revolving
Borrowing or Canadian Prime Rate Revolving Borrowing requested to finance the
reimbursement of an LC Disbursement as provided in Section 2.05(e), the identity
of the Issuing Bank that made such LC Disbursement; and

 

(viii)  in the case of a Borrowing by a Borrowing Subsidiary that is not a US
Borrowing Subsidiary, a UK Borrowing Subsidiary, an Irish Borrowing Subsidiary
or a Canadian Borrowing Subsidiary, the jurisdiction from which payments of the
principal and interest on such Borrowing will be made.

 

Any Borrowing Request that shall fail to specify any of the information required
by the preceding provisions of this paragraph may be rejected by the
Administrative Agent if such failure is not corrected promptly after the
Administrative Agent shall give written or telephonic notice thereof to the
applicable Borrower and, if so rejected, will be of no force or effect. 
Promptly following receipt of a Borrowing Request in accordance with this
Section, the Administrative Agent shall advise each Lender that will make a Loan
as part of the requested Borrowing of the details thereof and of the amount of
such Lender’s Loan to be made as part of the requested Borrowing.

 

SECTION 2.04.  Swingline Loans.  (a)  Subject to the terms and conditions set
forth herein, the Swingline Lender agrees to make (i) Tranche One Swingline
Loans and Tranche Two Swingline Loans (A) to the Company, any US Borrowing
Subsidiary or any Canadian Borrowing Subsidiary denominated in US Dollars,
(B) to any UK Borrowing Subsidiary or Irish Borrowing Subsidiary denominated in
Sterling or (C) to any Borrower that is not a US Borrowing Subsidiary in Euro
and (ii) Tranche One Swingline Loans to any Canadian Borrowing Subsidiary
denominated in Canadian Dollars, from time to time during the Availability
Period, in an aggregate principal amount at any time outstanding that will not
result in (i) the aggregate principal amount of the Swingline Loans denominated
in US Dollars exceeding US$50,000,000, (ii) the aggregate principal amount of

 

32

--------------------------------------------------------------------------------


 

the Swingline Loans denominated in Canadian Dollars exceeding Cdn.$100,000,000,
(iii) the aggregate principal amount of the Swingline Loans denominated in
Sterling exceeding £10,000,000, (iv) the aggregate principal amount of the
Swingline Loans denominated in Euro exceeding €10,000,000, (v) the aggregate
Tranche One Revolving Credit Exposures exceeding the aggregate Tranche One
Commitments, (vi) the Tranche One Revolving Credit Exposure of any Lender
exceeding its Tranche One Commitment, (vii) the aggregate Tranche Two Revolving
Credit Exposures exceeding the aggregate Tranche Two Commitments or (viii) the
Tranche Two Revolving Credit Exposure of any Lender exceeding its Tranche Two
Commitment; provided that the Swingline Lender shall not be required to make a
Swingline Loan to refinance an outstanding Swingline Loan.  Within the foregoing
limits and subject to the terms and conditions set forth herein, the Company and
such Borrowing Subsidiaries may borrow, prepay and reborrow Swingline Loans.

 

(b)  To request a Swingline Loan, the applicable Borrower shall notify the
Administrative Agent and the Swingline Lender of such request by telephone
(confirmed by fax signed by a Financial Officer on behalf of the applicable
Borrower), not later than 1:00 p.m., Local Time, on the day of such proposed
Swingline Loan.  Each such notice shall be irrevocable and shall specify the
requested date (which shall be a Business Day) and amount of the requested
Swingline Loan and whether such Swingline Loan is to be a Tranche One Swingline
Loan or a Tranche Two Swingline Loan.  The Swingline Lender shall make each
Swingline Loan available to the applicable Borrower by means of a credit to the
Applicable Funding Account (or, in the case of a Swingline Loan specified in the
notice therefor to be made to finance the reimbursement of an LC Disbursement as
provided in Section 2.05(e), by remittance to the applicable Issuing Bank
identified in such notice) by 3:00 p.m., Local Time, on the requested date of
such Swingline Loan.

 

(c)  The Swingline Lender may, by written notice given to the Administrative
Agent not later than 10:00 a.m., New York City time, on any Business Day,
require (i) the Tranche One Lenders to acquire participations on such Business
Day in all or a portion of the Tranche One Swingline Loans of the Swingline
Lender outstanding and (ii) the Tranche Two Lenders to acquire participations on
such Business Day in all or a portion of the Tranche Two Swingline Loans of the
Swingline Lender outstanding.  Such notice shall specify the aggregate amount of
Swingline Loans in which the Tranche One Lenders or the Tranche Two Lenders, as
applicable, will participate.  Promptly upon receipt of such notice, the
Administrative Agent will give notice thereof to each Tranche One Lender or
Tranche Two Lender, as the case may be, specifying in such notice such Lender’s
Tranche One Percentage or Tranche Two Percentage, as applicable, of such
Swingline Loan or Loans.  Each Tranche One Lender or Tranche Two Lender hereby
absolutely and unconditionally agrees, upon receipt of notice as provided above,
to pay to the Administrative Agent, for the account of the Swingline Lender,
such Lender’s Tranche One Percentage or Tranche Two Percentage, as applicable,
of such Swingline Loan or Loans.  Each Tranche One Lender and Tranche Two Lender
acknowledges and agrees that its obligation to acquire participations in
Swingline Loans pursuant to this paragraph is absolute and unconditional and
shall not be affected by any circumstance whatsoever, including the occurrence
and continuance of a Default or reduction or termination of the Tranche One
Commitments or the Tranche Two Commitments and that each such payment shall be
made without any offset, abatement, withholding or reduction whatsoever.  Each
Tranche One Lender and Tranche Two Lender shall comply with its obligations
under this paragraph by wire transfer of immediately available funds, in the
same manner as provided in Section 2.07 with respect to Loans made by such
Lender (and Section 2.07 shall apply, mutatis mutandis, to the payment
obligations of the Tranche One Lenders and Tranche Two Lenders), and the
Administrative Agent shall promptly pay to the Swingline Lender the amounts so
received by it from the Tranche One Lenders or the Tranche Two Lender, as
applicable.  The Administrative Agent shall notify the Company of any
participations in any Swingline Loan acquired pursuant to this paragraph, and
thereafter payments in respect of such Swingline Loan

 

33

--------------------------------------------------------------------------------


 

shall be made to the Administrative Agent and not to the Swingline Lender.  Any
amounts received by the Swingline Lender from or on behalf of the applicable
Borrower in respect of a Swingline Loan after receipt by such Swingline Lender
of the proceeds of a sale of participations therein shall be promptly remitted
to the Administrative Agent; any such amounts received by the Administrative
Agent shall be promptly remitted by the Administrative Agent to the Tranche One
Lenders or the Tranche Two Lenders that shall have made their payments pursuant
to this paragraph and to the Swingline Lender, as their interests may appear;
provided that any such payment so remitted shall be repaid to the Swingline
Lender or to the Administrative Agent, as the case may be, if and to the extent
such payment is required to be refunded to a Loan Party for any reason.  The
purchase of participations in a Swingline Loan pursuant to this paragraph shall
not relieve any Borrower of any default in the payment thereof.

 

SECTION 2.05.  Letters of Credit.  (a)  General.  Subject to the terms and
conditions set forth herein, any Borrower may request any Issuing Bank to issue
(or to amend, renew or extend) (i) Tranche One Letters of Credit denominated in
US Dollars, Sterling, Euro, any Alternative Currency available under the Tranche
One or, in the case of a Borrower that is a Canadian Subsidiary, Canadian
Dollars and (ii) Tranche Two Letters of Credit denominated in US Dollars,
Sterling, Euro or any Alternative Currency available under the Tranche Two, in
each case for its own account, in a form reasonably acceptable to the
Administrative Agent and the applicable Issuing Bank, at any time and from time
to time during the Availability Period; provided that any Issuing Bank, other
than JPMCB, will not be required to issue Letters of Credit denominated in any
currency not set forth in such Issuing Bank’s Issuing Bank Agreement and no
Issuing Bank will be required to issue Letters of Credit denominated in any
currency that has been designated as available under any Tranche unless such
Issuing Bank shall have consented to such designation.  In the event of any
inconsistency between the terms and conditions of this Agreement and the terms
and conditions of any form of letter of credit application or other agreement
submitted by a Borrower to, or entered into by a Borrower with, an Issuing Bank
relating to any Letter of Credit, the terms and conditions of this Agreement
shall control. From and after the Effective Date, each Existing Letter of Credit
shall be deemed to be a Tranche One Letter of Credit or a Tranche Two Letter of
Credit (as indicated on Schedule 2.05) for all purposes hereof and shall be
deemed to have been issued hereunder on the Effective Date.

 

(b)  Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions.  To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit, other than an automatic renewal
permitted pursuant to paragraph (c) of this Section)), a Borrower shall deliver
(or transmit by electronic communication, if arrangements for doing so have been
approved by the applicable Issuing Bank) to an Issuing Bank and the
Administrative Agent, reasonably in advance of the requested date of issuance,
amendment, renewal or extension, a notice requesting the issuance of a Letter of
Credit, or identifying the Letter of Credit to be amended, renewed or extended,
and specifying the date of issuance, amendment, renewal or extension (which
shall be a Business Day), the date on which such Letter of Credit is to expire
(which shall comply with paragraph (c) of this Section), the amount and currency
of such Letter of Credit, the name and address of the beneficiary thereof,
whether such Letter of Credit is to be a Tranche One Letter of Credit or a
Tranche Two Letter of Credit and such other information as shall be necessary to
enable the applicable Issuing Bank to prepare, amend, renew or extend such
Letter of Credit.  If requested by the applicable Issuing Bank, the Borrower
also shall submit a letter of credit application on such Issuing Bank’s standard
form in connection with any request for a Letter of Credit.  A Letter of Credit
shall be issued, amended, renewed or extended only if (and upon issuance,
amendment, renewal or extension of each Letter of Credit the Company shall be
deemed to represent and warrant that), after giving effect to such issuance,
amendment, renewal or extension (i) the LC Exposure shall not exceed
US$350,000,000, (ii) the amount of the LC Exposure attributable to Letters of
Credit issued by the

 

34

--------------------------------------------------------------------------------


 

applicable Issuing Bank will not exceed the LC Commitment of such Issuing Bank,
(iii) the aggregate Tranche One Revolving Credit Exposures shall not exceed the
aggregate Tranche One Commitments, (iv) the Tranche One Revolving Credit
Exposure of any Lender will not exceed its Tranche One Commitment, (v) the
aggregate Tranche Two Revolving Credit Exposures shall not exceed the aggregate
Tranche Two Commitments and (vi) the Tranche Two Revolving Credit Exposure of
any Lender will not exceed its Tranche Two Commitment.  If the Required Lenders
notify any Issuing Bank that a Default exists and instruct such Issuing Bank to
suspend the issuance, amendment, renewal or extension of Letters of Credit, such
Issuing Bank shall not issue, amend, renew (except pursuant to automatic renewal
provisions if such Issuing Bank shall no longer be entitled to elect not to
renew) or extend any Letter of Credit without the consent of the Required
Lenders until such notice is withdrawn by the Required Lenders (and each Lender
that shall have delivered such a notice agrees promptly to withdraw it at such
time as it determines that no Default exists), it being understood and agreed
that in the absence of any such notice, each Issuing Bank may rely (and shall
incur no liability in relying) on the representation and warranty of the Company
deemed made pursuant to Section 4.02).

 

(c)  Expiration Date.  Each Letter of Credit shall expire at or prior to the
close of business on the earlier of (i) the date one year after the date of the
issuance of such Letter of Credit (or, in the case of any renewal or extension
thereof, one year after such renewal or extension) and (ii) the date that is
five Business Days prior to the Maturity Date.  A Letter of Credit may provide
for automatic renewals for additional periods of up to one year subject to a
right on the part of the applicable Issuing Bank to prevent any such renewal
from occurring by giving notice to the beneficiary during a specified period in
advance of any such renewal, and the failure of such Issuing Bank to give such
notice by the end of such period shall for all purposes hereof be deemed an
extension of such Letter of Credit; provided that in no event shall any Letter
of Credit, as extended from time to time, expire after the date that is five
Business Days prior to the Maturity Date.

 

(d)  Participations.  By the issuance of a Letter of Credit (or an amendment to
a Letter of Credit increasing the amount thereof) and without any further action
on the part of the applicable Issuing Bank or the Lenders, the applicable
Issuing Bank hereby grants to each Tranche One Lender or Tranche Two Lender, as
applicable, and each Tranche One Lender or Tranche Two Lender, as applicable,
hereby acquires from such Issuing Bank, a participation in such Letter of Credit
equal to such Lender’s Tranche One Percentage or Tranche Two Percentage, as
applicable, from time to time of the aggregate amount available to be drawn
under such Letter of Credit.  In consideration and in furtherance of the
foregoing, each Tranche One Lender or Tranche Two Lender, as applicable, hereby
absolutely and unconditionally agrees to pay to the Administrative Agent, for
the account of such Issuing Bank, in the currency of the applicable Letter of
Credit, such Lender’s Tranche One Percentage or Tranche Two Percentage, as
applicable, of each LC Disbursement made by such Issuing Bank and not reimbursed
by the applicable Borrower on the date due as provided in paragraph (e) of this
Section, or of any reimbursement payment required to be refunded to the
applicable Borrower for any reason.  Each Lender acknowledges and agrees that
its obligation to acquire participations pursuant to this paragraph in respect
of Letters of Credit is absolute and unconditional and shall not be affected by
any circumstance whatsoever, including any amendment, renewal or extension of
any Letter of Credit or the occurrence and continuance of a Default or reduction
or termination of the Tranche One Commitments or Tranche Two Commitments, and
that each such payment shall be made without any offset, abatement, withholding
or reduction whatsoever.

 

(e)  Reimbursement.  If an Issuing Bank shall make any LC Disbursement in
respect of a Letter of Credit, the applicable Borrower shall reimburse such LC
Disbursement by paying to the Administrative Agent an amount equal to such LC
Disbursement, in the currency of such LC

 

35

--------------------------------------------------------------------------------


 

Disbursement, not later than 2:00 p.m., New York City time, on the Business Day
immediately following the day that the Borrower receives notice of such LC
Disbursement; provided that, in the case of an LC Disbursement in US Dollars or
Canadian Dollars, the Borrower may, subject to the conditions to borrowing set
forth herein, request in accordance with Section 2.03 or 2.04 that such payment
be financed with an ABR Borrowing or a Canadian Prime Rate Borrowing under
Section 2.01 or 2.04, as applicable, in an equivalent amount and, to the extent
so financed, the Borrower’s obligation to make such payment shall be discharged
and replaced by the resulting ABR Borrowing or Canadian Prime Rate Borrowing. 
If such Borrower fails to make such payment when due, the applicable Issuing
Bank shall notify the Administrative Agent thereof, and the Administrative Agent
shall in turn notify each Tranche One Lender or Tranche Two Lender, as
applicable, of the applicable LC Disbursement, the amount and currency of the
payment then due from such Borrower in respect thereof and such Lender’s Tranche
One Percentage or Tranche Two Percentage thereof.  Promptly following receipt of
such notice, each applicable Lender shall pay to the Administrative Agent its
Tranche One Percentage or Tranche Two Percentage, as applicable, of the payment
then due from the Borrower, in the same manner as provided in Section 2.07 with
respect to Loans made by such Tranche One Lender or Tranche Two Lender, as
applicable (and Section 2.07 shall apply, mutatis mutandis, to the payment
obligations of the applicable Lenders), and the Administrative Agent shall
promptly pay to such Issuing Bank the amounts so received by it from the Tranche
One Lenders or Tranche Two Lenders, as applicable.  Promptly following receipt
by the Administrative Agent of any payment from the Borrower pursuant to this
paragraph, the Administrative Agent shall distribute such payment to such
Issuing Bank or, to the extent that Tranche One Lenders or Tranche Two Lenders
have made payments pursuant to this paragraph to reimburse such Issuing Bank,
then to such Tranche One Lenders or Tranche Two Lenders and such Issuing Bank,
as their interests may appear.  Any payment made by a Lender pursuant to this
paragraph to reimburse such Issuing Bank for any LC Disbursement (other than the
funding of ABR Loans or Canadian Prime Rate Loans as contemplated above) shall
not constitute a Loan and shall not relieve the applicable Borrower of its
obligation to reimburse such LC Disbursement.

 

(f)  Obligations Absolute.  Each Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by the applicable Issuing Bank under a
Letter of Credit against presentation of a draft or other document that does not
strictly comply with the terms of such Letter of Credit or (iv) any other event
or circumstance whatsoever, whether or not similar to any of the foregoing, that
might, but for the provisions of this Section, constitute a legal or equitable
discharge of, or provide a right of setoff against, the applicable Borrower’s
obligations hereunder.  None of the Administrative Agent, the Lenders, any
Issuing Bank or any of their Related Parties shall have any liability or
responsibility by reason of or in connection with the issuance or transfer of
any Letter of Credit or any payment or failure to make any payment thereunder
(irrespective of any of the circumstances referred to in the preceding
sentence), or any error, omission, interruption, loss or delay in transmission
or delivery of any draft, notice or other communication under or relating to any
Letter of Credit (including any document required to make a drawing thereunder),
any error in interpretation of technical terms or any consequence arising from
causes beyond the control of such Issuing Bank; provided that nothing in this
Section shall be construed to excuse an Issuing Bank from liability to the
applicable Borrower to the extent of any direct damages (as opposed to special,
indirect, consequential or punitive damages, claims in respect of which are
hereby waived by each Borrower to the extent permitted by applicable law)
suffered by

 

36

--------------------------------------------------------------------------------


 

such Borrower that are caused by such Issuing Bank’s failure to exercise care
when determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof.  The parties hereto expressly agree that,
in the absence of gross negligence or willful misconduct on the part of an
Issuing Bank (such absence to be presumed unless otherwise determined by a final
non-appealable judgment of a court of competent jurisdiction), such Issuing Bank
shall be deemed to have exercised care in each such determination.  In
furtherance of the foregoing and without limiting the generality thereof, the
parties agree that, with respect to documents presented which appear on their
face to be in substantial compliance with the terms of a Letter of Credit, an
Issuing Bank may, in its sole discretion, either accept and make payment upon
such documents without responsibility for further investigation, regardless of
any notice or information to the contrary, or refuse to accept and make payment
upon such documents if such documents are not in strict compliance with the
terms of such Letter of Credit.

 

(g)  Disbursement Procedures.  The applicable Issuing Bank shall, promptly
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Letter of Credit.  Such Issuing Bank shall promptly
notify the Administrative Agent and the applicable Borrower by telephone
(confirmed by fax) of such demand for payment and whether such Issuing Bank has
made or will make an LC Disbursement thereunder; provided that any failure to
give or delay in giving such notice shall not relieve the applicable Borrower of
its obligation to reimburse such Issuing Bank and the Lenders with respect to
any such LC Disbursement.

 

(h)  Interim Interest.  If an Issuing Bank shall make any LC Disbursement, then,
unless the applicable Borrower shall reimburse such LC Disbursement in full on
the date such LC Disbursement is made, the unpaid amount thereof shall bear
interest, for each day from and including the date such LC Disbursement is made
to but excluding the date that such Borrower reimburses such LC Disbursement at
(i) in the case of any LC Disbursement denominated in US Dollars, the rate per
annum then applicable to ABR Revolving Loans denominated in US Dollars and made
to the Company, (ii) in the case of any LC Disbursement denominated in Canadian
Dollars, the Canadian Prime Rate and (iii) in the case of an LC Disbursement
denominated in any other currency, a rate per annum determined by the applicable
Issuing Bank (which determination will be conclusive absent manifest error) to
represent its cost of funds plus the Applicable Rate used to determine interest
applicable to LIBOR or EURIBOR Revolving Loans; provided that, if such Borrower
fails to reimburse such LC Disbursement when due pursuant to paragraph (e) of
this Section, then Section 2.13(f) shall apply.  Interest accrued pursuant to
this paragraph shall be for the account of the applicable Issuing Bank, except
that interest accrued on and after the date of payment by any Lender pursuant to
paragraph (e) of this Section to reimburse such Issuing Bank shall be for the
account of such Lender to the extent of such payment, and shall be payable on
demand or, if no demand has been made, on the date on which the applicable
Borrower reimburses the applicable LC Disbursement in full.

 

(i)  Cash Collateralization.  If any Event of Default shall occur and be
continuing, on the Business Day that the Company receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, Lenders with LC Exposures representing more than 50% of
the aggregate amount of the LC Exposures) demanding the deposit of cash
collateral pursuant to this paragraph, each applicable Borrower shall deposit
(“Cash Collateralize”) in respect of each outstanding Letter of Credit issued
for such Borrower’s account, in an account with the Administrative Agent, in the
name of the Administrative Agent and for the benefit of the Lenders, as
applicable, and the applicable Issuing Bank, an amount in cash and in the
currency of such Letter of Credit equal to the portion of the LC Exposure
attributable to such Letter of Credit as of such date plus any accrued and
unpaid interest thereon; provided that the obligation to Cash

 

37

--------------------------------------------------------------------------------


 

Collateralize shall become effective immediately, and such deposit shall become
immediately due and payable, without demand or other notice of any kind, upon
the occurrence of any Event of Default with respect to the Company or any
Borrower described in clause (h) or (i) of Article VII.  Each such deposit shall
be held by the Administrative Agent as collateral for the payment and
performance of the obligations of the Borrowers under this Agreement.  The
Administrative Agent shall have exclusive dominion and control, including the
exclusive right of withdrawal, over such account.  Other than any interest
earned on the investment of such deposits, which investments shall be made at
the option and sole discretion of the Administrative Agent (which will use
reasonable efforts to obtain a return at market rates on any such investments)
and at the Borrowers’ risk and expense, such deposits shall not bear interest. 
Interest or profits, if any, on such investments shall accumulate in such
account.  Monies in such account shall be applied by the Administrative Agent to
reimburse the applicable Issuing Banks for LC Disbursements for which they have
not been reimbursed and, to the extent not so applied, shall be held for the
satisfaction of the reimbursement obligations of the Borrowers for the LC
Exposure at such time or, if the maturity of the Loans has been accelerated (but
subject to the consent of Lenders with LC Exposures representing more than 50%
of the aggregate LC Exposures), be applied to satisfy other obligations of the
Borrowers under the Loan Documents.  If the Borrowers are required to provide
cash collateral hereunder as a result of the occurrence of an Event of Default,
such cash collateral (to the extent not applied as aforesaid) shall be returned
to the Borrowers within three Business Days after all Events of Default have
been cured or waived.

 

(j)  Designation of Additional Issuing Banks.  From time to time, the Company
may by notice to the Administrative Agent and the Lenders designate as
additional Issuing Banks one or more Lenders that agree to serve in such
capacity as provided below.  The acceptance by a Lender of any appointment as an
Issuing Bank hereunder shall be evidenced by an agreement (an “Issuing Bank
Agreement”), which shall be in a form satisfactory to the Company and the
Administrative Agent, shall set forth the LC Commitment of such Lender and shall
be executed by such Lender, the Company and the Administrative Agent and, from
and after the effective date of such agreement, (i) such Lender shall have all
the rights and obligations of an Issuing Bank under this Agreement and the other
Loan Documents and (ii) references herein and in the other Loan Documents to the
term “Issuing Bank” shall be deemed to include such Lender in its capacity as an
Issuing Bank.  The Issuing Bank Agreement of any Issuing Bank may limit the
currencies in which and the Borrowers for the accounts of which such Issuing
Bank will issue Letters of Credit, and any such limitations will, as to such
Issuing Bank, be deemed to be incorporated in this Agreement.

 

(k)  Replacement of an Issuing Bank.  An Issuing Bank may be replaced at any
time by written agreement among the Company, the Administrative Agent, the
replaced Issuing Bank and the successor Issuing Bank.  The Administrative Agent
shall notify the Lenders of any such replacement of an Issuing Bank.  At the
time any such replacement shall become effective, the Company shall pay all
unpaid fees accrued for the account of the replaced Issuing Bank pursuant to
Section 2.12(b).  From and after the effective date of any such replacement, the
successor Issuing Bank shall have all the rights and obligations of an Issuing
Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and references herein to the term “Issuing Bank” shall be deemed to
refer to such successor or to any previous Issuing Bank, as the context shall
require.  After the replacement of an Issuing Bank hereunder, the replaced
Issuing Bank shall remain a party hereto and shall continue to have all the
rights and obligations of an Issuing Bank under this Agreement with respect to
Letters of Credit issued by it prior to such replacement, but shall not be
required to issue additional Letters of Credit.

 

(l)  Issuing Bank Reports.  Unless otherwise agreed by the Administrative Agent,
each Issuing Bank shall report in writing to the Administrative Agent (i) on or
prior to each Business Day

 

38

--------------------------------------------------------------------------------


 

on which such Issuing Bank issues, amends, renews or extends any Letter of
Credit, the date of such issuance, amendment, renewal or extension, and the
currencies and face amounts of the Letters of Credit issued, amended, renewed or
extended by it and outstanding after giving effect to such issuance, amendment,
renewal or extension (and whether the amounts thereof shall have changed), it
being understood that such Issuing Bank shall not effect any issuance, renewal,
extension or amendment resulting in an increase in the aggregate amount of the
Letters of Credit issued by it without first obtaining written confirmation from
the Administrative Agent that such increase is then permitted under this
Agreement, (ii) on each Business Day on which such Issuing Bank makes any LC
Disbursement, the date, currency and amount of such LC Disbursement, (iii) on
any Business Day on which the applicable Borrower fails to reimburse an LC
Disbursement required to be reimbursed to such Issuing Bank on such day, the
date of such failure and the currency and amount of such LC Disbursement and
(iv) on any other Business Day, such other information as the Administrative
Agent shall reasonably request as to the Letters of Credit issued by such
Issuing Bank.

 

SECTION 2.06.  Canadian Bankers’ Acceptances.  (a)  Each acceptance and purchase
of B/As of a single Contract Period pursuant to Section 2.01(a) and this
Section shall be made ratably by the Tranche One Lenders in accordance with the
amounts of their Tranche One Commitments.  The failure of any Lender to accept
any B/A required to be accepted by it shall not relieve any other Lender of its
obligations hereunder; provided that the Commitments are several and no Lender
shall be responsible for any other Lender’s failure to accept B/As as required. 
Each Lender at its option may accept and purchase any B/A by causing any
Canadian lending office or Affiliate of such Lender to accept and purchase such
B/A.

 

(b)  The B/As of a single Contract Period accepted and purchased on any date
shall be in an aggregate amount that is an integral multiple of Cdn.$1,000,000
and not less than Cdn.$5,000,000.  If any Lender’s ratable share of the B/As of
any Contract Period to be accepted on any date would not be an integral multiple
of Cdn.$100,000, the face amount of the B/As accepted by such Lender may be
increased or reduced to the nearest integral multiple of Cdn.$100,000 by the
Administrative Agent, acting through its Toronto branch, in its sole
discretion.  B/As of more than one Contract Period may be outstanding at the
same time; provided that there shall not at any time be more than a total of ten
B/A Drawings outstanding at any time.

 

(c)  To request an acceptance and purchase of B/As, a Canadian Borrowing
Subsidiary shall notify the Administrative Agent of such request by telephone or
by fax not later than 12:00 noon, Local Time, two Business Days before the date
of such acceptance and purchase.  Each such request shall be irrevocable and, if
telephonic, shall be confirmed promptly by hand delivery or fax to the
Administrative Agent, acting through its Toronto branch, of a written request in
a form approved by the Administrative Agent and signed by such Canadian
Borrowing Subsidiary.  Each such telephonic and written request shall specify
the following information:

 

(i)  the aggregate face amount of the B/As to be accepted and purchased;

 

(ii)  the date of such acceptance and purchase, which shall be a Business Day;

 

(iii)  the Contract Period to be applicable thereto, which shall be a period
contemplated by the definition of the term “Contract Period” (and which shall in
no event end after the Maturity Date); and

 

(iv)  the location and number of the Canadian Borrowing Subsidiary’s account to
which the proceeds of such B/As are to be disbursed.

 

39

--------------------------------------------------------------------------------


 

Any request for an acceptance and purchase of B/As that shall fail to specify
any of the information required by the preceding provisions of this paragraph
may be rejected by the Administrative Agent if such failure is not corrected
promptly after the Administrative Agent shall give written or telephonic notice
thereof to the applicable Borrower and, if so rejected, will be of no force or
effect.  Promptly following receipt of a request in accordance with this
paragraph, the Administrative Agent shall advise each Tranche One Lender of the
details thereof and of the amount of B/As to be accepted and purchased by such
Lender.

 

(d)  Each Canadian Borrowing Subsidiary hereby appoints each Tranche One Lender
as its attorney to sign and endorse on its behalf, manually or by facsimile or
mechanical signature, as and when deemed necessary by such Lender, blank forms
of B/As, each Tranche One Lender hereby agreeing that it will not sign or
endorse B/As in excess of those required in connection with B/A Drawings that
have been requested by the Canadian Borrowing Subsidiaries hereunder.  It shall
be the responsibility of each Tranche One Lender to maintain an adequate supply
of blank forms of B/As for acceptance under this Agreement.  Each Canadian
Borrowing Subsidiary recognizes and agrees that all B/As signed and/or endorsed
on its behalf by any Tranche One Lender in accordance with such Canadian
Borrowing Subsidiary’s written request shall bind such Canadian Borrowing
Subsidiary as fully and effectually as if manually signed and duly issued by
authorized officers of such Canadian Borrowing Subsidiary.  Each Tranche One
Lender is hereby authorized to issue such B/As endorsed in blank in such face
amounts as may be determined by such Lender; provided that the aggregate face
amount thereof is equal to the aggregate face amount of B/As required to be
accepted by such Lender in accordance with such Canadian Borrowing Subsidiary’s
written request.  No Tranche One Lender shall be liable for any damage, loss or
claim arising by reason of any loss or improper use of any such instrument
unless such loss or improper use results from the bad faith, gross negligence or
willful misconduct of such Lender.  Each Tranche One Lender shall maintain a
record with respect to B/As (i) received by it from the Administrative Agent in
blank hereunder, (ii) voided by it for any reason, (iii) accepted and purchased
by it hereunder and (iv) canceled at their respective maturities.  Each Tranche
One Lender further agrees to retain such records in the manner and for the
periods provided in applicable provincial or federal statutes and regulations of
Canada and to provide such records to each Canadian Borrowing Subsidiary upon
its request and at its expense.  Upon request by any Canadian Borrowing
Subsidiary, a Lender shall cancel all forms of B/A that have been pre-signed or
pre-endorsed on behalf of such Canadian Borrowing Subsidiary and that are held
by such Lender and are not required to be issued pursuant to this Agreement.

 

(e)  Drafts of each Canadian Borrowing Subsidiary to be accepted as B/As
hereunder shall be signed as set forth in paragraph (d) above.  Notwithstanding
that any Person whose signature appears on any B/A may no longer be an
authorized signatory for any of the Lenders or such Canadian Borrowing
Subsidiary at the date of issuance of such B/A, such signature shall
nevertheless be valid and sufficient for all purposes as if such authority had
remained in force at the time of such issuance and any such B/A so signed and
properly completed shall be binding on such Canadian Borrowing Subsidiary.

 

(f)  Upon acceptance of a B/A by a Tranche One Lender, such Lender shall
purchase such B/A from the applicable Canadian Borrowing Subsidiary at the
Discount Rate for such Lender applicable to such B/A accepted by it and provide
to the Administrative Agent the Discount Proceeds for the account of such
Canadian Borrowing Subsidiary as provided in Section 2.07.  The acceptance fee
payable by the applicable Canadian Borrowing Subsidiary to a Lender under
Section 2.12 in respect of each B/A accepted by such Lender shall be set off
against the Discount Proceeds payable by such Lender under this paragraph. 
Notwithstanding the foregoing, in the case of any B/A Drawing resulting from the
conversion or continuation of a B/A Drawing or Revolving Borrowing pursuant to

 

40

--------------------------------------------------------------------------------


 

Section 2.08, the net amount that would otherwise be payable to such Borrower by
each Lender pursuant to this paragraph will be applied as provided in
Section 2.08(f).

 

(g)  Each Tranche One Lender may at any time and from time to time hold, sell,
rediscount or otherwise dispose of any or all B/As accepted and purchased by it
(it being understood that no such sale, rediscount or disposition shall
constitute an assignment or participation of any Commitment hereunder).

 

(h)  Each B/A accepted and purchased hereunder shall mature at the end of the
Contract Period applicable thereto.

 

(i)  Subject to applicable law, each Canadian Borrowing Subsidiary waives
presentment for payment and any other defense to payment of any amounts due to a
Tranche One Lender in respect of a B/A accepted and purchased by it pursuant to
this Agreement that might exist solely by reason of such B/A being held, at the
maturity thereof, by such Lender in its own right, and each Canadian Borrowing
Subsidiary agrees not to claim any days of grace if such Lender as holder sues
such Canadian Borrowing Subsidiary on the B/A for payment of the amounts payable
by such Canadian Borrowing Subsidiary thereunder.  On the last day of the
Contract Period of a B/A, or such earlier date as may be required pursuant to
the provisions of this Agreement, the applicable Canadian Borrowing Subsidiary
shall pay the Lender that has accepted and purchased such B/A the full face
amount of such B/A, and after such payment such Canadian Borrowing Subsidiary
shall have no further liability in respect of such B/A and such Lender shall be
entitled to all benefits of, and be responsible for all payments due to third
parties under, such B/A.

 

(j)  At the option of each Canadian Borrowing Subsidiary and any Lender, B/As
under this Agreement to be accepted by that Lender may be issued in the form of
depository bills for deposit with The Canadian Depository for Securities Limited
pursuant to the Depository Bills and Notes Act (Canada).  All depository bills
so issued shall be governed by the provisions of this Section.

 

(k)  If a Tranche One Lender is not a chartered bank under the Bank Act (Canada)
or if a Tranche One Lender notifies the Administrative Agent in writing that it
is otherwise unable to accept B/As, such Lender will, instead of accepting and
purchasing any B/As, make a Loan (a “B/A Equivalent Loan”) to the applicable
Canadian Borrowing Subsidiary in the amount and for the same term as each draft
which such Lender would otherwise have been required to accept and purchase
hereunder.  Each such Lender will provide to the Administrative Agent the
Discount Proceeds of such B/A Equivalent Loan for the account of the applicable
Canadian Borrowing Subsidiary in the same manner as such Lender would have
provided the Discount Proceeds in respect of the draft which such Lender would
otherwise have been required to accept and purchase hereunder.  Each such B/A
Equivalent Loan will bear interest at the same rate that would result if such
Lender had accepted (and been paid an acceptance fee) and purchased (on a
discounted basis) a B/A for the relevant Contract Period (it being the intention
of the parties that each such B/A Equivalent Loan shall have the same economic
consequences for the Lenders and the applicable Canadian Borrowing Subsidiary as
the B/A that such B/A Equivalent Loan replaces).  All such interest shall be
paid in advance on the date such B/A Equivalent Loan is made, and will be
deducted from the principal amount of such B/A Equivalent Loan in the same
manner in which the Discount Proceeds of a B/A would be deducted from the face
amount of the B/A.  Subject to the repayment requirements of this Agreement, on
the last day of the relevant Contract Period for such B/A Equivalent Loan, the
applicable Canadian Borrowing Subsidiary shall be entitled to convert each such
B/A Equivalent Loan into another type of Loan, or to roll over each such B/A
Equivalent Loan into another B/A Equivalent Loan, all in accordance with the
applicable provisions of this Agreement.

 

41

--------------------------------------------------------------------------------


 

(l)  For greater certainty, all provisions of this Agreement that are applicable
to B/As shall also be applicable, mutatis mutandis, to B/A Equivalent Loans.

 

SECTION 2.07.  Funding of Borrowings and B/A Drawings.  (a)  Each Lender shall
make each Loan to be made by it hereunder and disburse the Discount Proceeds
(net of applicable acceptance fees) of each B/A to be accepted and purchased by
it hereunder on the proposed date thereof by wire transfer of immediately
available funds in the applicable currency by 2:00 p.m., Local Time, to the
account of the Administrative Agent most recently designated by the
Administrative Agent for such purpose by notice to the Lenders; provided that
Swingline Loans shall be made as provided in Section 2.04.  The Administrative
Agent will make such Loan proceeds or Discount Proceeds available to the
applicable Borrower by promptly crediting the amounts so received, in like
funds, to the Applicable Funding Account of such Borrower; provided that ABR
Revolving Loans made to finance the reimbursement of an LC Disbursement as
provided in Section 2.05(e) shall be remitted by the Administrative Agent to the
applicable Issuing Bank.

 

(b)  Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing or acceptance and purchase of B/As
that such Lender will not make available to the Administrative Agent such
Lender’s share of such Borrowing or the applicable Discount Proceeds (net of
applicable acceptance fees), the Administrative Agent may assume that such
Lender has made such share available on such date in accordance with paragraph
(a) of this Section and may, in reliance upon such assumption, make available to
the applicable Borrower a corresponding amount.  In such event, if a Lender has
not in fact made its share of the applicable Borrowing or the applicable
Discount Proceeds (net of applicable acceptance fees) available to the
Administrative Agent, then the applicable Lender and such Borrower severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount with interest thereon, for each day from and including the date such
amount is made available to such Borrower to but excluding the date of payment
to the Administrative Agent, at (i) in the case of such Lender, the rate
reasonably determined by the Administrative Agent to be the cost to it of
funding such amount or (ii) in the case of such Borrower, the interest rate
applicable to the subject Loan or the applicable Discount Rate and pro-rated
acceptance fee, as the case may be.

 

SECTION 2.08.  Interest Elections.  (a)  Each Revolving Borrowing initially
shall be of the permitted Type specified in the applicable Borrowing Request
and, in the case of a LIBOR Borrowing or a EURIBOR Borrowing, shall have an
initial Interest Period as specified in such Borrowing Request.  Each B/A
Drawing shall have a Contract Period as specified in the applicable request
therefor.  Thereafter, the applicable Borrower may elect to convert such
Borrowing or B/A Drawing to a Borrowing of a different Type or, in the case of a
Borrowing in Canadian Dollars, a B/A Drawing, or to continue such Borrowing or
B/A Drawing and, in the case of a LIBOR Borrowing or a EURIBOR Borrowing, may
elect Interest Periods therefor, all as provided in this Section and on terms
consistent with the other provisions of this Agreement, it being understood that
no B/A Drawing may be converted or continued other than at the end of the
Contract Period applicable thereto.  A Borrower may elect different options with
respect to different portions of an affected Borrowing or B/A Drawing, in which
case each such portion shall be allocated ratably among the Lenders holding the
Loans comprising such Borrowing or accepting the B/As comprising such B/A
Drawing, as the case may be, and the Loans or B/As resulting from an election
made with respect to any such portion shall be considered a separate Borrowing
or B/A Drawing.  This Section shall not apply to Swingline Borrowings, which may
not be converted or continued.

 

(b)  To make an election pursuant to this Section, a Borrower shall notify the
Administrative Agent of such election by telephone (i) in the case of an
election that would result in a

 

42

--------------------------------------------------------------------------------


 

Borrowing, by the time and date that a Borrowing Request would be required under
Section 2.03 if such Borrower were requesting a Revolving Borrowing of the Type
and in the currency resulting from such election to be made on the effective
date of such election and (ii) in the case of an election that would result in a
B/A Drawing or the continuation of a B/A Drawing, by the time and date that a
request would be required under Section 2.06 if such Borrower were requesting an
acceptance and purchase of B/As to be made on the effective date of such
election.  Each such Interest Election Request shall be irrevocable and shall be
confirmed promptly by delivery to the Administrative Agent of a written Interest
Election Request in a form approved by the Administrative Agent and signed by a
Financial Officer on behalf of the applicable Borrower.  Notwithstanding any
other provision of this Section, a Borrower shall not be permitted to (i) change
the currency of any Borrowing or B/A Drawing, (ii) elect an Interest Period for
LIBOR Loans or EURIBOR Loans that does not comply with Section 2.02(d) or any
Contract Period for a B/A Drawing that does not comply with Section 2.06 or
(iii) convert any Borrowing or B/A Drawing to a Borrowing or B/A Drawing not
available to such Borrower under the Class of Commitments pursuant to which such
Borrowing or B/A Drawing was made.

 

(c)  Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:

 

(i)  the Borrowing or B/A Drawing to which such Interest Election Request
applies and, if different options are being elected with respect to different
portions thereof, the portions thereof to be allocated to each resulting
Borrowing or B/A Drawing (in which case the information to be specified pursuant
to clauses (iii) and (iv) below shall be specified for each resulting Borrowing
or B/A Drawing);

 

(ii)  the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

 

(iii)  in the case of an election resulting in a Borrowing, the currency and
Type of the resulting Borrowing; and

 

(iv)  in the case of an election resulting in a Borrowing, if the resulting
Borrowing is to be a LIBOR Borrowing or a EURIBOR Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period”, and in the
case of an election resulting in a B/A Drawing, the Contract Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Contract Period”.

 

If any such Interest Election Request requests a LIBOR or EURIBOR Borrowing or a
B/A Drawing but does not specify an Interest Period or Contract Period, then the
Borrower shall be deemed to have selected an Interest Period of one month’s
duration or a Contract Period of 30 days’ duration.

 

(d)  Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each affected Lender of the details thereof
and of such Lender’s portion of each resulting Borrowing or B/A Drawing.

 

(e)  If the applicable Borrower fails to deliver a timely Interest Election
Request with respect to a LIBOR Borrowing, EURIBOR Borrowing or B/A Drawing
prior to the end of the Interest Period or Contract Period applicable thereto,
then, unless such Borrowing or B/A Drawing is repaid as provided herein, at the
end of such Interest Period or Contract Period, (i) in the case of a LIBOR

 

43

--------------------------------------------------------------------------------


 

Borrowing made to the Company, a US Borrowing Subsidiary or a Canadian Borrowing
Subsidiary and denominated in US Dollars, such Borrowing shall be converted to
an ABR Borrowing, (ii) in the case of a Borrowing or B/A Drawing denominated in
Canadian Dollars, such Borrowing or B/A Drawing shall be converted to a Canadian
Prime Rate Borrowing and (iii) in the case of any other LIBOR Borrowing or a
EURIBOR Borrowing, such Borrowing shall become due and payable on the last day
of such Interest Period.

 

(f)  Upon the conversion of any Borrowing (or portion thereof), or the
continuation of any B/A Drawing (or portion thereof), to or as a B/A Drawing,
the net amount that would otherwise be payable to a Borrower by each Lender
pursuant to Section 2.06(f) in respect of such new B/A Drawing shall be applied
against the principal of such Borrowing (in the case of a conversion) or the
reimbursement obligation owed to such Lender under Section 2.06(i) in respect of
the B/As accepted by such Lender as part of such maturing B/A Drawing (in the
case of a continuation), and such Borrower shall pay to such Lender an amount
equal to the difference between the principal amount of such Loan or the
aggregate face amount of such maturing B/As, as the case may be, and such net
amount.

 

(g)  Notwithstanding any contrary provision hereof, if an Event of Default has
occurred and is continuing and the Administrative Agent, at the request of the
Required Lenders, so notifies the Borrower, then, so long as an Event of Default
is continuing (i) no outstanding Borrowing denominated in US Dollars to the
Company, a US Subsidiary or a Canadian Subsidiary may be converted to or
continued as a LIBOR Borrowing and (ii) unless repaid, each LIBOR Borrowing
denominated in US Dollars to the Company, a US Subsidiary or a Canadian
Subsidiary shall be converted to an ABR Borrowing at the end of the Interest
Period applicable thereto.

 

SECTION 2.09.  Termination, Reduction, Increase and Redesignation of
Commitments.  (a)  Unless previously terminated, the Commitments shall terminate
on the Maturity Date.

 

(b)  The Company may at any time terminate, or from time to time reduce, the
Commitments (ratably as between the Tranches); provided that (i) each reduction
of the Commitments shall be in an amount that is an integral multiple of the
Borrowing Multiple and not less than the Borrowing Minimum, in each case for
Borrowings denominated in US Dollars and (ii) the Company shall not terminate or
reduce the Commitments if, after giving effect to such termination or reduction
and to any concurrent payment or prepayment of Loans, B/As or LC Disbursements,
the aggregate amount of Revolving Credit Exposures under either Tranche would
exceed the aggregate amount of Commitments of such Tranche.

 

(c)  The Company shall notify the Administrative Agent of any election to
terminate or reduce the Commitments of any Tranche under paragraph (b) of this
Section at least two Business Days prior to the effective date of such
termination or reduction, specifying such election and the effective date
thereof.  Promptly following receipt of any such notice, the Administrative
Agent shall advise the applicable Lenders of the contents thereof.  Each notice
delivered by the Company pursuant to this Section shall be irrevocable; provided
that a notice of termination of the Commitments of any Tranche may state that
such notice is conditioned upon the effectiveness of other credit facilities, in
which case such notice may be revoked or extended by the Company (by notice to
the Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied or the effectiveness of such other credit facilities
is delayed.  Any termination or reduction of the Commitments of any Tranche
shall be permanent.  Each reduction of the Commitments of any Tranche shall be
made ratably among the applicable Lenders in accordance with their Commitments
of such Tranche.

 

44

--------------------------------------------------------------------------------


 

(d)  The Company may at any time and from time to time, by written notice to the
Administrative Agent (which shall promptly deliver a copy to the applicable
Lenders) executed by the Company and one or more financial institutions (any
such financial institution referred to in this Section being called an
“Increasing Lender”), which may include any Lender, cause new Tranche One
Commitments or Tranche Two Commitments to be extended by the Increasing Lenders
(or cause the existing Tranche One Commitments or Tranche Two Commitments of the
Increasing Lenders to be increased, as the case may be) in an amount for each
Increasing Lender (which shall not be less than $5,000,000) set forth in such
notice; provided that (i) the new Commitments and increases in existing
Commitments pursuant to this paragraph shall not be greater than US$250,000,000
in the aggregate since the Closing Date and shall not be less than US$25,000,000
(or any portion of such US$250,000,000 aggregate amount remaining unused) for
any such increase, (ii) each Increasing Lender, if not already a Lender
hereunder, shall be subject to the approval of the Administrative Agent, each
Issuing Bank and the Swingline Lender (which approval shall not be unreasonably
withheld) and (iii) each Increasing Lender, if not already a Lender hereunder,
shall become a party to this Agreement by completing and delivering to the
Administrative Agent a duly executed accession agreement in a form satisfactory
to the Administrative Agent and the Company (an “Accession Agreement”).  New
Commitments and increases in Commitments shall become effective on the date
specified in the applicable notices delivered pursuant to this paragraph.  Upon
the effectiveness of any Accession Agreement to which any Increasing Lender is a
party, such Increasing Lender shall thereafter be deemed to be a party to this
Agreement and shall be entitled to all rights, benefits and privileges accorded
a Lender hereunder and subject to all obligations of a Lender hereunder. 
Notwithstanding the foregoing, no increase in the Commitments (or in the
Commitment of any Lender) pursuant to this paragraph shall become effective
unless (i) the Administrative Agent shall have received documents consistent
with those delivered under Section 4.01(b) and 4.01(c), giving effect to such
increase and (ii) on the effective date of such increase, the conditions set
forth in Sections 4.02(a) and 4.02(b) shall be satisfied (with all references in
such paragraphs to a Borrowing being deemed to be references to such increase)
and the Administrative Agent shall have received a certificate to that effect
dated such date and executed by a Financial Officer of the Company.

 

(e)  On the effective date (the “Increase Effective Date”) of any increase in
the Commitments of any Tranche pursuant to paragraph (d) above (a “Commitment
Increase”), (i) the aggregate principal amount of the Revolving Borrowings of
such Tranche outstanding (the “Initial Borrowings”) immediately prior to the
Commitment Increase on the Increase Effective Date shall be deemed to be paid,
(ii) each Increasing Lender that shall have had a Commitment under such Tranche
prior to the Commitment Increase shall pay to the Administrative Agent in same
day funds (in the applicable currencies), an amount equal to the difference
between (A) the product of (1) such Lender’s applicable Tranche Percentage
(calculated after giving effect to the Commitment Increase) multiplied by
(2) the amount of each Subsequent Borrowing (as hereinafter defined) and (B) the
product of (1) such Lender’s applicable Tranche Percentage (calculated without
giving effect to the Commitment Increase) multiplied by (2) the amount of each
Initial Borrowing, (iii) each Increasing Lender that shall not have had a
Commitment under such Tranche prior to the Commitment Increase shall pay to
Administrative Agent in same day funds (in the applicable currencies) an amount
equal to the product of (1) such Increasing Lender’s applicable Tranche
Percentage (calculated after giving effect to the Commitment Increase)
multiplied by (2) the amount of each Subsequent Borrowing, (iv) after the
Administrative Agent receives the funds specified in clauses (ii) and
(iii) above, the Administrative Agent shall pay to each Lender (in the
applicable currencies) the portion of such funds that is equal to the difference
between (A) the product of (1) such Lender’s applicable Tranche Percentage
(calculated without giving effect to the Commitment Increase) multiplied by
(2) the amount of each Initial Borrowing and (B) the product of (1) such
Lender’s applicable Tranche Percentage (calculated after giving effect to the
Commitment Increase) multiplied by (2) the amount of each Subsequent

 

45

--------------------------------------------------------------------------------


 

Borrowing, (v) after the effectiveness of the Commitment Increase, the
applicable Borrower shall be deemed to have made new Borrowings (the “Subsequent
Borrowings”) in amounts (in the currencies of the Initial Borrowings) equal to
the amounts of the Initial Borrowings and of the Types and for the Interest
Periods specified in a Borrowing Request delivered to the Administrative Agent
in accordance with Section 2.03, (vi) each Lender shall be deemed to hold its
applicable Tranche Percentage of each Subsequent Borrowing (calculated after
giving effect to the Commitment Increase) and (vii) the Borrower shall pay each
Lender any and all accrued but unpaid interest on its Loans comprising the
Initial Borrowings.  The deemed payments made pursuant to clause (i) above shall
be subject to compensation by the applicable Borrower pursuant to the provisions
of Section 2.16 if the Increase Effective Date occurs other than on the last day
of the Interest Period relating thereto.  On the Increase Effective Date of any
increase in the Tranche One Commitments pursuant to paragraph (d) above, the
applicable Borrowers and Lenders shall take such actions (including making and
receiving payments), if any, as the Administrative Agent shall specify in order
that the extensions of credit represented by any outstanding B/As may be held by
the Tranche One Lenders ratably in proportion to their Tranche One Commitments;
provided that if the Administrative Agent does not specify any such actions,
such outstanding B/As will continue outstanding for the duration of the
applicable Contract Periods and the applicable Borrowers’ reimbursement
obligations under Section 2.06(i) will continue to be owed to the Lenders that
accepted and purchased such B/As.

 

(f)  Any Tranche Two Lender may at any time and from time to time, upon five
Business Days’ written notice to the Administrative Agent (which shall promptly
deliver a copy to each other Lender) and the Company, and with the consent of
the Company, cause the entire amount of such Lender’s Tranche Two Commitment to
be redesignated as a Tranche One Commitment; provided that (i) at the time of
any such redesignation, to the extent there are any outstanding Loans, the
parties hereto shall implement arrangements satisfactory to the Company and the
Administrative Agent to ensure that the Lenders of each Tranche will, after
giving effect to such redesignation (or by such later time as the Administrative
Agent may agree) hold the Loans comprising each Borrowing under such Tranche
ratably in accordance with their respective Commitments and (ii) such
redesignation will not result in the aggregate Tranche One Revolving Credit
Exposures exceeding the aggregate Tranche One Commitments or the aggregate
Tranche Two Revolving Credit Exposures exceeding the aggregate Tranche Two
Commitments.

 

SECTION 2.10.  Repayment of Loans and B/As; Evidence of Debt.  (a)  Each
Borrower hereby unconditionally promises to pay (i) to the Administrative Agent
for the account of each applicable Lender the then unpaid principal amount of
each Revolving Loan of such Borrower on the Maturity Date and the face amount of
each B/A, if any, accepted by such Lender as provided in Section 2.06 and
(ii) to the Swingline Lender the then unpaid principal amount of each Swingline
Loan on the earlier of the Maturity Date and the first date after such Swingline
Loan is made that is the 15th or last day of a calendar month and is at least
three Business Days after such Swingline Loan is made; provided that on each
date that a Revolving Borrowing denominated in US Dollars or Canadian Dollars
(including any ABR Borrowing), Sterling or Euro is made to a Borrower that shall
have borrowed Swingline Loans, such Borrower shall repay all its outstanding
Swingline Loans denominated in such currency.  Each Borrower will pay the
principal amount of each Loan or B/A made to or drawn by such Borrower and the
accrued interest on such Loan in the currency of such Loan or B/A.

 

(b)  Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the Indebtedness of each Borrower to such Lender
resulting from each Loan made or B/A accepted and purchased by such Lender,
including the amounts of principal and interest payable and paid to such Lender
from time to time hereunder.

 

46

--------------------------------------------------------------------------------


 

(c)  The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made and B/A accepted and purchased hereunder, the
Class and Type of each such Loan and, in the case of any LIBOR or EURIBOR Loan,
the Interest Period applicable thereto, (ii) the amount of any principal or
interest due and payable or to become due and payable from each Borrower to each
Lender hereunder and (iii) the amount of any sum received by the Administrative
Agent hereunder for the account of the Lenders or any of them and each Lender’s
share thereof.

 

(d)  The entries made in the accounts maintained pursuant to
paragraph (b) or (c) of this Section shall be prima facie evidence of the
existence and amounts of the Obligations recorded therein; provided that the
failure of any Lender or the Administrative Agent to maintain such accounts or
any error therein shall not in any manner affect the obligation of any Borrower
to repay the Loans in accordance with the terms of this Agreement.

 

(e)  Any Lender may request that Loans of any Class made by it to any Borrower
be evidenced by a promissory note.  In such event, the applicable Borrower shall
prepare, execute and deliver to such Lender a promissory note payable to such
Lender (or, if requested by such Lender, to such Lender and its registered
assigns) and in a form reasonably acceptable to the Administrative Agent. 
Thereafter, the Revolving Loans evidenced by such promissory note and interest
thereon shall at all times (including after assignment pursuant to
Section 11.04) be represented by one or more promissory notes in such form
payable to the payee named therein (or, if such promissory note is a registered
note, to such payee and its registered assigns).

 

SECTION 2.11.  Prepayment of Loans and B/As.  (a)  Any Borrower shall have the
right at any time and from time to time to prepay any Borrowing or B/A Drawing
of such Borrower, in whole or in part, subject to prior notice in accordance
with paragraph (d) of this Section.

 

(b)  If the aggregate Revolving Credit Exposures under any Tranche shall exceed
the aggregate Commitments under such Tranche, then (i) on the last day of any
Interest Period for any LIBOR Borrowing or EURIBOR Borrowing, and the last day
of any Contract Period for any B/A Drawing under such Tranche and (ii) on each
other date on which any ABR Revolving Borrowing, Canadian Prime Rate Borrowing
or Swingline Loan shall be outstanding under such Tranche, the applicable
Borrowers shall prepay Loans under such Tranche in an aggregate amount equal to
the lesser of (A) the amount necessary to eliminate such excess (after giving
effect to any other prepayment of Loans or payment of B/As on such day) and
(B) the amount of the applicable Revolving Borrowings, B/A Drawings or Swingline
Loans referred to in clause (i) or (ii), as applicable.  If the aggregate amount
of the Revolving Credit Exposures under any Tranche on the last day of any month
(or on any other date specified by Lenders representing more than 50% of the
Commitments under such Tranche) shall exceed 105% of the aggregate Commitments
under such Tranche, then the applicable Borrowers shall, not later than the next
Business Day, prepay one or more Borrowings under such Tranche in an aggregate
principal amount sufficient to eliminate such excess.

 

(c)  Prior to any optional or mandatory prepayment of Borrowings hereunder, the
applicable Borrower shall select the Borrowing or Borrowings to be prepaid and
shall specify such selection in the notice of such prepayment pursuant to
paragraph (d) of this Section.

 

(d)  The applicable Borrower shall notify the Administrative Agent (and, in the
case of prepayment of a Swingline Loan, the Swingline Lender) by a fax notice
signed by a Financial Officer on behalf of the applicable Borrower of any
prepayment of a Borrowing hereunder (i) in the case of a LIBOR Borrowing
denominated in US Dollars, not later than 12:00 noon, Local Time, three Business
Days before the date of such prepayment (or, in the case of a prepayment under

 

47

--------------------------------------------------------------------------------


 

paragraph (b) above, as soon thereafter as practicable), (ii) in the case of a
LIBOR Borrowing denominated in Canadian Dollars, Sterling or an Alternative
Currency, a EURIBOR Borrowing or a B/A Drawing, not later than 12:00 noon, Local
Time, three Business days before the date of such prepayment (or, in the case of
a prepayment under paragraph (b) above, as soon thereafter as practicable),
(iii) in the case of an ABR Borrowing, not later than 12:00 noon, Local Time,
the date of such prepayment and (d) in the case of a Canadian Prime Rate
Borrowing, not later than 12:00 noon, Local Time, the date of such prepayment. 
Each such notice shall be irrevocable and shall specify the prepayment date and
the principal amount of each Borrowing or portion thereof to be prepaid;
provided that, if a notice of optional prepayment is given in connection with a
conditional notice of termination of the Commitments as contemplated by
Section 2.09(c), then such notice of prepayment may be revoked or extended if
such notice of termination is revoked or extended in accordance with
Section 2.09(c).  Promptly following receipt of any such notice, the
Administrative Agent shall advise the applicable Lenders of the contents
thereof.  Each partial prepayment of any Borrowing or B/A Drawing shall be in an
amount that would be permitted in the case of an advance of a Borrowing of the
same Type and in the same currency as provided in Section 2.02 or a drawing of
B/As as provided in Section 2.06.  Each prepayment of a Borrowing or B/A Drawing
shall be applied ratably to the Loans or B/As included in the prepaid Borrowing
or B/A Drawing.

 

SECTION 2.12.  Fees.  (a)  The Company agrees to pay to the Administrative
Agent, in US Dollars, for the account of each Lender, a facility fee, which
shall accrue at the Applicable Rate on the daily amount of each Commitment of
such Lender, whether used or unused, during the period from and including the
Effective Date to but excluding the date on which such Commitment terminates;
provided that, if any Lender continues to have any Revolving Credit Exposure
under any Tranche after its Commitment of such Tranche terminates, then such
facility fee shall continue to accrue on the daily amount of such Lender’s
Revolving Credit Exposure under such Tranche from and including the date on
which such Commitment terminates to but excluding the date on which such Lender
ceases to have any Revolving Credit Exposure under such Tranche.  Accrued
facility fees shall be payable in arrears on the first day of January, April,
July and October of each year, commencing on the first such date to occur after
the Effective Date and, with respect to the Commitments of any Tranche, on the
date on which the Commitments of such Tranche shall terminate; provided that any
facility fees accruing on the Revolving Credit Exposure under any Tranche after
the date on which the Commitments of such Tranche terminate shall be payable on
demand.  All facility fees shall be computed on the basis of a year of 360 days
and shall be payable for the actual number of days elapsed (including the first
day but excluding the last day).

 

(b)  The Company agrees to pay (i) to the Administrative Agent, in US Dollars
for the account of each Tranche One Lender or each Tranche Two Lender, as
applicable, a participation fee with respect to its participations in Letters of
Credit, which shall accrue at the Applicable Rate used to determine the interest
rate applicable to LIBOR Revolving Loans, on the daily amount of such Lender’s
LC Exposure (excluding any portion thereof attributable to unreimbursed LC
Disbursements) during the period from and including the Effective Date to but
excluding the later of the date on which such Lender’s Commitment terminates and
the date on which such Lender ceases to have any LC Exposure and (ii) to each
Issuing Bank a fronting fee, which shall accrue at a rate per annum separately
agreed upon between the Company and the applicable Issuing Bank on the portion
of the daily amount of the LC Exposure (excluding any portion thereof
attributable to unreimbursed LC Disbursements) attributable to Letters of Credit
issued by such Issuing Bank during the period from and including the Effective
Date to but excluding the later of the date of termination of the Commitments
and the date on which there ceases to be any LC Exposure, as well as each
Issuing Bank’s standard fees with respect to the issuance, amendment, renewal or
extension of any Letter of Credit or processing of drawings thereunder. 
Participation fees and fronting fees accrued or becoming

 

48

--------------------------------------------------------------------------------


 

payable in respect of Letters of Credit through and including the last day of
March, June, September and December of each year shall be payable on the third
Business Day following such last day, commencing on the first such date to occur
after the Effective Date; provided that all such fees shall be payable on the
date on which the Commitments terminate and any such fees accruing after the
date on which the Commitments terminate shall be payable on demand.  Any other
fees payable to the Issuing Banks pursuant to this paragraph shall be payable
within 10 days after demand.  All participation fees and fronting fees shall be
computed on the basis of a year of 360 days and shall be payable for the actual
number of days elapsed (including the first day but excluding the last day).

 

(c)  Each Canadian Borrowing Subsidiary agrees to pay to the Administrative
Agent, for the account of each Tranche One Lender, on each date on which B/As
drawn by such Canadian Borrowing Subsidiary are accepted and purchased
hereunder, in Canadian Dollars, an acceptance fee computed by multiplying the
aggregate face amount of the B/As accepted by such Lender on such date by the
product of (i) the Applicable Rate (being the applicable “B/A Stamping Fee” set
forth in the definition of such term) on such date and (ii) a fraction, the
numerator of which is the number of days in the Contract Period applicable to
such B/As and the denominator of which is 365.

 

(d)  The Company agrees to pay to the Administrative Agent, for its own account,
fees payable in the amounts and at the times separately agreed upon between the
Company and the Administrative Agent.

 

(e)  All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent or to the Issuing Banks (in the
case of fees payable to them) for distribution (i) in the case of facility fees,
to the Lenders and (ii) in the case of the participation fees, to the Tranche
One Lenders or Tranche Two Lenders, as applicable and (iii) in the case of
acceptance fees, to the Tranche One Lenders.  Fees paid shall not be refundable
under any circumstances.

 

SECTION 2.13.  Interest.  (a)  The Loans comprising each ABR Borrowing
(including each Swingline Loan denominated in US Dollars) shall bear interest at
the Alternate Base Rate plus the Applicable Rate.

 

(b)  The Revolving Loans comprising each LIBOR Revolving Borrowing shall bear
interest at the Adjusted LIBO Rate for the Interest Period in effect for such
Borrowing plus the Applicable Rate.

 

(c)  The Revolving Loans comprising each EURIBOR Revolving Borrowing shall bear
interest at the Adjusted EURIBO Rate for the Interest Period in effect for such
Borrowing plus the Applicable Rate.

 

(d)  The Loans comprising each Canadian Prime Rate Borrowing (including
Swingline Loans denominated in Canadian Dollars) shall bear interest at the
Canadian Prime Rate plus the Applicable Rate.

 

(e)  The Swingline Loans denominated in Sterling shall bear interest at the
Sterling Overnight Rate plus the Applicable Rate.

 

(f)  The Swingline Loans denominated in Euro shall bear interest at the Euro
Overnight Rate plus the Applicable Rate.

 

49

--------------------------------------------------------------------------------


 

(g)  Notwithstanding the foregoing, if any principal of or interest on any Loan,
B/A or LC Disbursement, any fee or other amount payable by any Borrower
hereunder is not paid when due, whether at stated maturity, upon acceleration or
otherwise, such overdue amount shall bear interest, after as well as before
judgment, at a rate per annum equal to (i) in the case of overdue principal of
any Loan, B/A or LC Disbursement, 2% plus the interest rate or discount rate
otherwise applicable to such Loan, B/A or LC Disbursement as provided in the
preceding paragraphs of this Section or (ii) in the case of any other amount, 2%
plus the rate applicable to ABR Loans made to the Company as provided in
paragraph (a) of this Section.

 

(h)  Accrued interest on each Loan under any Tranche shall be payable in arrears
on each Interest Payment Date for such Loan and upon the termination of the
Commitments of such Tranche; provided that (i) interest accrued pursuant to
paragraph (g) of this Section shall be payable on demand, (ii) in the event of
any repayment or prepayment of any Loan (other than a prepayment of an ABR
Revolving Loan, a Canadian Prime Rate Revolving Loan or a Swingline Loan
denominated in Sterling or Euro prior to the end of the Availability Period),
accrued interest on the principal amount repaid or prepaid shall be payable on
the date of such repayment or prepayment and (iii) in the event of any
conversion of any LIBOR Revolving Loan or EURIBOR Revolving Loan prior to the
end of the current Interest Period therefor, accrued interest on such Loan shall
be payable on the effective date of such conversion.  All interest shall be
payable in the currency in which the applicable Loan is denominated.

 

(i)  All interest hereunder shall be computed on the basis of a year of
360 days, except that (i) interest on Borrowings denominated in Sterling,
(ii) interest computed by reference to the Alternate Base Rate at times when the
Alternate Base Rate is based on the Prime Rate and (iii) interest on Canadian
Prime Rate Borrowings and acceptance fees shall each be computed on the basis of
a year of 365 days (or, in the case of ABR Borrowings, 366 days in a leap year),
and in each case shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).  The applicable Adjusted
LIBO Rate, Adjusted EURIBO Rate, Alternate Base Rate or Canadian Prime Rate
shall be determined by the Administrative Agent, and such determination shall be
conclusive absent manifest error.

 

SECTION 2.14.  Alternate Rate of Interest.  If prior to the commencement of any
Interest Period for a LIBOR Borrowing or a EURIBOR Borrowing:

 

(a)  the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate or the Adjusted EURIBO Rate, as
the case may be, for such Interest Period; or

 

(b)  the Administrative Agent is advised by a majority in interest of the
Lenders that would make Loans as part of such Borrowing that the Adjusted LIBO
Rate or Adjusted EURIBO Rate, as the case may be, for such Interest Period will
not adequately and fairly reflect the cost to such Lenders of making or
maintaining the Loans included in such Borrowing for such Interest Period;

 

then the Administrative Agent shall give notice thereof to the applicable
Borrower and the applicable Lenders by telephone or fax as promptly as
practicable thereafter and, until the Administrative Agent notifies the
applicable Borrower and the applicable Lenders that the circumstances giving
rise to such notice no longer exist, (i) any Interest Election Request that
requests the conversion of any Revolving Borrowing to, or continuation of any
Revolving Borrowing as, an affected LIBOR Borrowing or a EURIBOR Borrowing, as
the case may be, shall be ineffective, (ii) any affected LIBOR Borrowing or
EURIBOR Borrowing that is requested to be continued shall (A) if denominated in
US Dollars, be

 

50

--------------------------------------------------------------------------------


 

continued as an ABR Borrowing, or (B) otherwise, be repaid on the last day of
the then current Interest Period applicable thereto and (iii) any Borrowing
Request for an affected LIBOR Borrowing or a EURIBOR Borrowing shall (A) if
denominated in US Dollars, be deemed a request for an ABR Borrowing, or
(B) otherwise, be ineffective.

 

SECTION 2.15.  Increased Costs.  (a)  If any Change in Law shall:

 

(i)  impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of or credit extended or participated in by, any Lender
(except any such reserve requirement reflected in the Adjusted LIBO Rate or the
Adjusted EURIBO Rate) or any Issuing Bank;

 

(ii)  impose on any Lender, any Issuing Bank or the London, European or Canadian
interbank market any other condition, cost or expense affecting this Agreement
or LIBOR Loans or EURIBOR Loans made by or any acceptance and purchase of B/As
by such Lender or the funding of such Loans or any Letter of Credit or
participations therein; or

 

(iii)  subject any Credit Party to any Taxes on its loans, loan principal,
letters of credit, commitments or other obligations, or its deposits, reserves,
other liabilities or capital attributable thereto (other than Other Connection
Taxes imposed on gross or net income, profits or revenue (including value-added
or similar Taxes));

 

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Credit Party of making or maintaining any Loan or accepting
and purchasing any B/As (or of maintaining its obligation to make any such Loan
or to accept and purchase any such B/As) or to increase the cost to such
Lender, Issuing Bank or such other Credit Party of participating in, issuing or
maintaining any Letter of Credit or to reduce the amount of any sum received or
receivable by such Lender, Issuing Bank or such other Credit Party hereunder
(whether of principal, interest or otherwise), then the applicable Borrower will
pay to such Lender, Issuing Bank or such other Credit Party, as the case may be,
such additional amount or amounts as will compensate such Lender, Issuing Bank
or other Credit Party, as the case may be, for such additional costs incurred or
reduction suffered.

 

(b)  If any Lender or Issuing Bank determines in good faith that any Change in
Law regarding capital or liquidity requirements has had or would have the effect
of reducing the rate of return on such Lender’s or Issuing Bank’s capital or on
the capital of such Lender’s or Issuing Bank’s holding company, if any, as a
consequence of this Agreement or the Loans made or B/As accepted and purchased
by, or participations in Letters of Credit held by, such Lender, or the Letters
of Credit issued by such Issuing Bank, to a level below that which such Lender
or Issuing Bank or such Lender’s or Issuing Bank’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
Issuing Bank’s policies and the policies of such Lender’s or Issuing Bank’s
holding company with respect to capital adequacy and liquidity), then from time
to time the applicable Borrower will pay to such Lender or Issuing Bank, as the
case may be, such additional amount or amounts as will compensate such Lender or
Issuing Bank or such Lender’s or Issuing Bank’s holding company for any such
reduction suffered.

 

(c)  A certificate of a Lender or Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or Issuing Bank or its holding
company, as the case may be, and the manner in which such amount or amounts have
been calculated, as specified in paragraph (a) or (b) of this Section, shall be
delivered to the Company and shall be conclusive and binding upon all parties

 

51

--------------------------------------------------------------------------------


 

hereto absent manifest error.  The Company shall pay or cause the applicable
Borrower to pay such Lender or Issuing Bank, as the case may be, the amount
shown as due on any such certificate within 10 days after receipt thereof.

 

(d)  Failure or delay on the part of any Lender or Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or Issuing Bank’s right to demand such compensation; provided that the
applicable Borrower shall not be required to compensate a Lender or Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than 180 days prior to the date that such Lender or Issuing Bank, as the case
may be, notifies the Company of the Change in Law giving rise to such increased
costs or reductions and of such Lender’s or Issuing Bank’s intention to claim
compensation therefor; provided further that, if the Change in Law giving rise
to such increased costs or reductions is retroactive, then the 180-day period
referred to above shall be extended to include the period of retroactive effect
thereof.

 

(e)  The foregoing provisions of this Section shall not apply to Taxes imposed
on or with respect to payments made by the Borrowers hereunder or Other Taxes,
which Taxes shall be governed in each case solely by Section 2.17.

 

SECTION 2.16.  Break Funding Payments.  In the event of (a) the payment of any
principal of any LIBOR Loan or any EURIBOR Loan other than on the last day of an
Interest Period applicable thereto (including as a result of an Event of
Default), (b) the conversion of any LIBOR Loan or any EURIBOR Loan other than on
the last day of the Interest Period applicable thereto, (c) the failure to
borrow, convert, continue or prepay any LIBOR Loan or any EURIBOR Loan or to
make any B/A Drawing on the date specified in any notice delivered pursuant
hereto (regardless of whether any such notice may be revoked or extended under
Section 2.11(d) and is revoked or extended in accordance therewith) or (d) the
assignment of any LIBOR Loan or any EURIBOR Loan or the right to receive payment
in respect of a B/A other than on the last day of the Interest Period or
Contract Period applicable thereto as a result of a request by the applicable
Borrower pursuant to Section 2.19 or the CAM Exchange, then, in any such event,
the applicable Borrower shall compensate each Lender for the loss, cost and
expense (but not for any lost profit) attributable to such event.  Such loss,
cost or expense to any Lender shall be deemed to include an amount determined by
such Lender to be the excess, if any, of (i) (A) with respect to a LIBOR Loan or
EURIBOR Loan, the amount of interest which would have accrued on the principal
amount of such Loan had such event not occurred, at the Adjusted LIBO Rate or
the Adjusted EURIBO Rate, as the case may be, that would have been applicable to
such Loan, for the period from the date of such event to the last day of the
then current Interest Period therefor (or, in the case of a failure to borrow,
convert or continue, for the period that would have been the Interest Period for
such Loan) or (B) with respect to a B/A, (x) in the case of an event described
in clause (c) above, the face amount of such B/A minus the Discount Proceeds of
such B/A and (y) in the case of an event described in clause (d) above, the face
amount of such B/A minus amounts received as a result of such assignment over
(ii) the amount of interest that would accrue on such principal amount or the
Discount Proceeds applicable to such B/A for such period at the interest rate
which such Lender would bid were it to bid, at the commencement of such period,
for deposits in the applicable currency of a comparable amount and period from
other banks in the London, European or Canadian interbank market.  A certificate
of any Lender setting forth in reasonable detail any amount or amounts that such
Lender is entitled to receive pursuant to this Section shall be delivered to the
Company and shall be conclusive absent manifest error.  The applicable Borrower
shall pay such Lender the amount shown as due on any such certificate within
10 days after receipt thereof.  Any payments by the applicable Borrowers in
respect of B/As under this section shall be made without duplication of any
payment made by any Canadian Borrowing Subsidiary under Section 2.06(i).

 

52

--------------------------------------------------------------------------------


 

SECTION 2.17.  Taxes.  (a)  Any and all payments by or on account of any
obligation of a Loan Party hereunder or under any other Loan Document shall be
made without deduction or withholding for any Indemnified Taxes or Other Taxes,
except as required by applicable law.  If any withholding agent shall be
required by applicable law (as determined in the good faith discretion of the
applicable withholding agent) to deduct or withhold any Tax from any such
payment, then (i) if such Tax is an Indemnified Tax or Other Tax, the sum
payable by the applicable Loan Party shall be increased as necessary so that
after all required deductions and withholdings have been made (including
deductions and withholdings applicable to additional sums payable under this
Section) the applicable Credit Party receives an amount equal to the sum it
would have received had no such deductions or withholdings been made, (ii) such
withholding agent shall make such deductions or withholdings and (iii) such
withholding agent shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable law.

 

(b)  In addition, the Loan Parties shall timely pay to the relevant Governmental
Authority in accordance with applicable law, or at the option of the
Administrative Agent timely reimburse it for, any Other Taxes.

 

(c)  As soon as practicable after any payment of Indemnified Taxes or Other
Taxes by a Loan Party to a Governmental Authority pursuant to this Section, such
Loan Party shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.

 

(d)  Each Loan Party shall jointly and severally indemnify each Credit Party,
within 10 days after written demand therefor, for the full amount of any
Indemnified Taxes imposed on or with respect to any payment by or on account of
any obligation of any Loan Party hereunder or under any other Loan Document or
Other Taxes (including Indemnified Taxes or Other Taxes imposed or asserted on
or attributable to amounts payable under this Section) payable or paid by such
Credit Party or required to be withheld or deducted from a payment to such
Credit Party and any penalties, interest and reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes or
Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority.  A certificate setting forth the amount of such payment
or liability delivered to the Company by the Administrative Agent (for its own
account, or on behalf of a Lender or Issuing Bank), a Lender or an Issuing Bank,
shall be conclusive absent manifest error.  A copy of such certificate shall
also be delivered to the Administrative Agent.

 

(e)  Each Lender shall severally indemnify the Administrative Agent for any
Taxes (but, in the case of any Indemnified Taxes or Other Taxes, only to the
extent that any Loan Party has not already indemnified the Administrative Agent
for such Indemnified Taxes or Other Taxes and without limiting the obligation of
the Loan Parties to do so) attributable to such Lender that are paid or payable
by the Administrative Agent in connection with any Loan Document and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority.  The indemnity under this Section 2.17(e) shall be paid
within 10 days after the Administrative Agent delivers to the applicable Lender
a certificate stating the amount of Taxes so paid or payable by the
Administrative Agent.  Such certificate shall be conclusive of the amount so
paid or payable absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).

 

53

--------------------------------------------------------------------------------


 

(f)  (i) Any Lender that, under the law of the jurisdiction in which a Borrower
to which such Lender may be required to make Loans hereunder is resident or
located (or any treaty to which such jurisdiction is a party), is entitled to an
exemption from or reduction of withholding Tax with respect to payments made
under this Agreement shall deliver to the Company (with a copy to the
Administrative Agent), at the time or times prescribed by applicable law, such
properly completed and executed documentation prescribed by applicable law or
reasonably requested by the Company as will permit such payments to be made
without withholding or at a reduced rate of withholding; provided that such
Lender shall have received written notice from the Company advising it of the
availability of such exemption or reduction and containing all applicable
documentation.  In addition, any Lender, if requested by the Company or the
Administrative Agent, shall deliver such other documentation prescribed by law
or reasonably requested by the Company or the Administrative Agent as will
enable the Company or the Administrative Agent to determine whether or not such
Lender is subject to any withholding (including backup withholding) or
information reporting requirements.  Notwithstanding anything to the contrary in
this Section 2.17(f), the completion, execution and submission of such
documentation (other than such documentation set forth in Sections
2.17(f)(ii)(A), 2.17(f)(ii)(B) and 2.17(g) below) shall not be required if in
the Lender’s judgment such completion, execution or submission would subject
such Lender to any material unreimbursed cost or expense or would materially
prejudice the legal or commercial position of such Lender.  Upon the reasonable
request of the Company or the Administrative Agent, any Lender shall update any
form or certification previously delivered pursuant to this Section 2.17(f). 
Any Lender shall promptly notify the Company at any time it determines that it
is no longer in a position to provide any such previously delivered
documentation to the Company.  If any form or certification previously delivered
pursuant to this Section 2.17(f) expires or becomes obsolete or inaccurate in
any respect with respect to a Lender, such Lender shall promptly (and in any
event within 10 days after such expiration, obsolescence or inaccuracy) notify
the Company and the Administrative Agent in writing of such expiration,
obsolescence or inaccuracy and update the form or certification if it is legally
eligible to do so.

 

(ii) Without limiting the generality of the foregoing, in the event that a
Borrower to which a Lender may be required to make Loans hereunder is a US
Person,

 

(A) if such Lender is a US Person, such Lender shall deliver to the Company and
the Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Company or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
Federal backup withholding tax;

 

(B) if such Lender is not a US Person, such Lender shall, to the extent it is
legally entitled to do so, deliver to the Company and the Administrative Agent
(in such number of copies as shall be requested by the recipient) on or prior to
the date on which such Lender becomes a Lender under this Agreement (and from
time to time thereafter upon the reasonable request of the Company or the
Administrative Agent), whichever of the following is applicable:

 

(1)  in the case of a Lender claiming the benefits of an income tax treaty to
which the United States is a party (x) with respect to payments of interest
under any Loan Document, executed originals of IRS Form W-8BEN establishing an
exemption from, or reduction of, U.S. Federal withholding Tax pursuant to the
“interest” article of such tax treaty and (y) with respect to any other
applicable payments under any Loan Document, IRS Form W-8BEN establishing an
exemption from, or reduction of, U.S. Federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty;

 

54

--------------------------------------------------------------------------------


 

(2)  executed originals of IRS Form W-8ECI;

 

(3) in the case of a Lender claiming the benefits of the exemption for portfolio
interest under Section 881(c) of the Code, (x) a certificate substantially in
the form of Exhibit F-1 to the effect that such Lender is not a “bank” within
the meaning of Section 881(c)(3)(A) of the Code, a “10 percent shareholder” of a
Borrower within the meaning of Section 881(c)(3)(B) of the Code, or a
“controlled foreign corporation” described in Section 881(c)(3)(C) of the Code
(a “US Tax Compliance Certificate”) and (y) executed originals of IRS
Form W-8BEN; or

 

(4) to the extent a Lender is not the beneficial owner, executed originals of
IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a US Tax
Compliance Certificate substantially in the form of Exhibit F-2 or
Exhibit F-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if such Lender is a partnership
and one or more direct or indirect partners of such Lender are claiming the
portfolio interest exemption, such Lender may provide a US Tax Compliance
Certificate substantially in the form of Exhibit F-4 on behalf of each such
direct and indirect partner; and

 

(C) if such Lender is not a US Person, to the extent it is legally entitled to
do so, deliver to the Company and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Company or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. Federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Company or the Administrative Agent
to determine the withholding or deduction required to be made.

 

(g)  If a payment made to any Lender under any Loan Document would be subject to
U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Company or the Administrative Agent, at the time or times
prescribed by law and at such time or times reasonably requested by the Company
or the Administrative Agent, such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Company or the
Administrative Agent as may be necessary for the Company or the Administrative
Agent to comply with its obligations under FATCA, to determine that such Lender
has or has not complied with such Lender’s obligations under FATCA and, as
necessary, to determine the amount to deduct and withhold from such payment. 
Solely for purposes of this Section 2.17(g), “FATCA” shall include any
amendments made to FATCA after the Closing Date.

 

(h)  (i)  Subject to paragraphs (ii) and (iii) below, each UK Borrowing
Subsidiary shall, at the request of any Lender or the Administrative Agent,
cooperate in completing any procedural formalities necessary for such Lender to
receive payments under this Agreement and any other Loan Document without
withholding or deduction on account of Taxes imposed under the laws of the
United Kingdom.

 

(ii)  Each Lender that is entitled to an exemption from or reduction of
withholding tax on interest under any applicable double taxation treaty to which
the

 

55

--------------------------------------------------------------------------------


 

United Kingdom is a party, and that holds a passport number under the HMRC
Double Taxation Passport Treaty Scheme and wishes that scheme to apply to this
Agreement and the other Loan Documents, shall include an indication to that
effect by including the scheme reference number in such Lender’s Administrative
Questionnaire (or otherwise provide the scheme reference number to the
Administrative Agent and the Company, for the benefit of each UK Borrowing
Subsidiary).

 

(iii)  Without limiting paragraph (h)(i) above, where a Lender includes the
indication described in (h)(ii) above, each UK Borrowing Subsidiary shall file a
duly completed form DTTP-2 with respect to each such Lender with HMRC within 30
days of the date such UK Borrowing Subsidiary becomes a Borrowing Subsidiary
(or, in the case of any Lender becoming a Lender hereunder after the date such
UK Borrowing Subsidiary becomes a Borrowing Subsidiary, within 30 days of the
date such Lender becomes a Lender hereunder), and in each case shall promptly
provide such Lender with a copy of that filing.

 

(i)  If the Administrative Agent or a Lender determines, in its sole discretion,
that it has received a refund of any Indemnified Taxes or Other Taxes as to
which it has been indemnified by a Borrower or with respect to which a Borrower
has paid additional amounts pursuant to this Section, it shall pay over such
refund to such Borrower (but only to the extent of indemnity payments made, or
additional amounts paid, by such Borrower under this Section with respect to the
Indemnified Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) of the Administrative Agent or such
Lender and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund); provided that such
Borrower, upon the request of the Administrative Agent or such Lender, agrees to
repay the amount paid over to such Borrower (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to the
Administrative Agent or such Lender in the event the Administrative Agent or
such Lender is required to repay such refund to such Governmental Authority. 
Notwithstanding anything to the contrary in this Section 2.17(i), in no event
will the Administrative Agent or any Lender be required to pay any amount to any
Borrower pursuant to this Section 2.17(i) to the extent such payment would place
the Administrative Agent or such Lender in a less favorable position (on a net
after-Tax basis) than the Administrative Agent or such Lender would have been in
if the indemnification payments or additional amounts giving rise to such refund
had never been paid.  This Section shall not be construed to require the
Administrative Agent or any Lender to make available its Tax returns (or any
other information relating to its Taxes which it deems confidential) to any
Borrower or other Person.

 

(j)  Each party’s obligations under this Section shall survive the resignation
or replacement of the Administrative Agent or any assignment of rights by, or
the replacement of, a Lender or Issuing Bank, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.

 

(k)  For purposes of Sections 2.17(e), (f) and (g), the term “Lender” includes
any Issuing Bank and the term “applicable law” includes FATCA.

 

(l)  If any Governmental Authority shall determine that the Administrative Agent
did not properly withhold Taxes from amounts paid to or for the account of any
Lender or Issuing Bank (whether because such recipient failed to deliver or to
complete properly any form or to notify the Administrative Agent of a change in
circumstances that affected its exemption from withholding or for any other
reason), such Lender or Issuing Bank shall indemnify the Administrative Agent
for all amounts paid, directly or indirectly, by the Administrative Agent as a
result of such determination,

 

56

--------------------------------------------------------------------------------


 

including any penalties or interest assessed by such Governmental Authority, and
including Taxes imposed on amounts payable to the Administrative Agent under
this subsection, together with all reasonable costs and expenses related
thereto.

 

SECTION 2.18.  Payments Generally; Pro Rata Treatment; Sharing of Set-offs. 
(a)  Each Borrower shall make each payment required to be made by it hereunder
or under any other Loan Document (whether of principal, interest, fees or
reimbursement of LC Disbursements or otherwise) prior to the time expressly
required hereunder or under such other Loan Document for such payment or, if no
such time is expressly required, prior to 1:00 p.m., Local Time, on the date
when due, in immediately available funds, without set-off or counterclaim.  Any
amounts received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon.  All such payments
shall be made to the Administrative Agent for the account of the applicable
Lenders to such account as the Administrative Agent shall from time to time
specify in one or more notices delivered to the Company, except that payments to
be made directly to an Issuing Bank or Swingline Lender as expressly provided
herein shall be made directly to such parties and payments pursuant to Sections
2.15, 2.16, 2.17, 2.20 and 11.03 shall be made directly to the Persons entitled
thereto.  The Administrative Agent shall distribute any such payments received
by it for the account of any other Person to the appropriate recipient promptly
following receipt thereof.  If any payment under any Loan Document shall be due
on a day that is not a Business Day, the date for payment shall be extended to
the next succeeding Business Day and, in the case of any payment accruing
interest, interest thereon shall be payable for the period of such extension. 
All payments hereunder of principal or interest in respect of any Loan, B/A or
LC Disbursement shall, except as otherwise expressly provided herein, be made in
the currency of such Loan, B/A or LC Disbursement; all other payments hereunder
and under each other Loan Document shall be made in US Dollars.  Any payment
required to be made by the Administrative Agent hereunder shall be deemed to
have been made by the time required if the Administrative Agent shall, at or
before such time, have taken the necessary steps to make such payment in
accordance with the regulations or operating procedures of the clearing or
settlement system used by the Administrative Agent to make such payment.

 

(b)  If at any time insufficient funds are received by the Administrative Agent
from any Borrower (or from the Company as guarantor of the Obligations of such
Borrower pursuant to Article X) and available to pay fully all amounts of
principal, unreimbursed LC Disbursements, interest and fees then due from such
Borrower hereunder, such funds shall be applied (i) first, towards payment of
interest and fees then due from such Borrower hereunder, ratably among the
parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties and (ii) second, towards payment of principal of the
Loans and B/As and unreimbursed LC Disbursements then due from such Borrower
hereunder, ratably among the parties entitled thereto in accordance with the
amounts of such principal then due to such parties.

 

(c)  If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of its Loans, B/As, participations in LC
Disbursements or Swingline Loans or accrued interest on any of the foregoing
(collectively “Claims”)  resulting in such Lender receiving payment of a greater
proportion of the aggregate amount of its Claims than the proportion received by
any other Lender, then the Lender receiving such greater proportion shall
purchase (for cash at face value) participations in the Claims of the other
Lenders to the extent necessary so that the benefit of all such payments shall
be shared by the Lenders ratably in accordance with the aggregate amounts of
their respective Claims under such Tranche; provided that (i) if any such
participations are purchased and all or any portion of the payment giving rise
thereto is recovered, such participations shall be rescinded and the purchase
price restored to the extent of such

 

57

--------------------------------------------------------------------------------


 

recovery, without interest, and (ii) the provisions of this paragraph shall not
be construed to apply to any payment made by any Borrower pursuant to and in
accordance with the express terms of this Agreement or any payment obtained by a
Lender as consideration for the assignment of or sale of a participation in any
of its Claims to any assignee or participant, other than to the Company or any
Subsidiary or Affiliate thereof (as to which the provisions of this paragraph
shall apply).  Each Borrower consents to the foregoing and agrees, to the extent
it may effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Company and each Borrower rights of set-off and counterclaim with respect to
such participation as fully as if such Lender were a direct creditor of the
Company or such Borrower in the amount of such participation.

 

(d)  Unless the Administrative Agent shall have received notice from a Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of any Lenders or Issuing Bank hereunder that such Borrower will not
make such payment, the Administrative Agent may assume that such Borrower has
made such payment on such date in accordance herewith and may, in reliance upon
such assumption, distribute to the applicable Lenders or Issuing Bank, as the
case may be, the amount due.  In such event, if such Borrower has not in fact
made such payment, then each applicable Lender or Issuing Bank, as the case may
be, severally agrees to repay to the Administrative Agent forthwith on demand
the amount so distributed to such Lender or Issuing Bank with interest thereon,
for each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at a rate determined
by the Administrative Agent in accordance with banking industry rules on
interbank compensation.

 

(e)  If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.04(c), 2.05(d) or (e), 2.07(b), 2.18(d) or 11.03(c) then
the Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), apply any amounts thereafter received by it for the account
of such Lender to satisfy such Lender’s obligations under such Sections until
all such unsatisfied obligations are fully paid.

 

SECTION 2.19.  Mitigation Obligations; Replacement of Lenders.  (a)  If any
Lender requests compensation under Section 2.15 or 2.20, or if any Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.17, then such
Lender shall use reasonable efforts to designate a different lending office for
funding or booking its affected Loans or other extensions of credit hereunder or
to assign its affected rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 2.15, 2.17 or 2.20, as the case may be, in the future and (ii) would
not subject such Lender to any unreimbursed cost or expense and would not
otherwise be disadvantageous to such Lender.  The Borrowers hereby agree to pay
all reasonable costs and expenses incurred by any Lender in connection with any
such designation or assignment.

 

(b)  If (i) any Lender requests compensation under Section 2.15 or 2.20,
(ii) any Loan Party is required to pay any additional amount to any Lender or
any Governmental Authority for the account of any Lender pursuant to
Section 2.17 or (iii) any Lender is a Defaulting Lender, then the Company may,
at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 11.04), all its interests, rights (other than its existing rights to
payments pursuant to Sections 2.15 or 2.17) and obligations under the Loan
Documents to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment); provided that (x) such
Borrower shall have received the prior written consent of the

 

58

--------------------------------------------------------------------------------


 

Administrative Agent (and, if LC Exposure or Swingline Exposure is being
assigned, each Issuing Bank and the Swingline Lender, as applicable), which
consent, in each case, shall not unreasonably be withheld, (y) such Lender shall
have received payment of an amount equal to the outstanding principal of its
Loans and B/As and funded participations in LC Disbursements and Swingline
Loans, accrued interest thereon, accrued fees and all other amounts payable to
it hereunder, from the assignee (to the extent of such outstanding principal,
funded participations and accrued interest and fees) or such Borrower (in the
case of all other amounts) and (z) in the case of any such assignment resulting
from a claim for compensation under Section 2.15 or 2.20 or payments required to
be made pursuant to Section 2.17, such assignment will result in a material
reduction in such compensation or payments.  A Lender shall not be required to
make any such assignment and delegation if, prior thereto, as a result of a
waiver by such Lender or otherwise, the circumstances entitling the Company to
require such assignment and delegation cease to apply.  Each party hereto agrees
that an assignment and delegation required pursuant to this paragraph may be
effected pursuant to an Assignment and Assumption executed by the Company, the
Administrative Agent and the assignee and that the Lender required to make such
assignment and delegation need not be a party thereto.

 

SECTION 2.20.  Foreign Subsidiary Costs.  (a)  If the cost to any Lender of
making or maintaining any Loan to, or accepting and purchasing any B/A of, or
participating in any Letter of Credit or Swingline Loan issued for the account
of or made to, any Borrower is increased (or the amount of any sum received or
receivable by any Lender (or its applicable lending office) is reduced) by an
amount deemed in good faith by such Lender to be material, by reason of the fact
that such Borrower is incorporated in, or conducts business in, a jurisdiction
outside the United States of America, the United Kingdom, the Republic of
Ireland or Canada, such Borrower shall indemnify such Lender for such increased
cost or reduction within 15 days after demand by such Lender (with a copy to the
Administrative Agent).  A certificate of such Lender claiming compensation under
this paragraph and setting forth the additional amount or amounts to be paid to
it hereunder (and the basis for the calculation of such amount or amounts) shall
be conclusive in the absence of manifest error.

 

(b)  Each Lender will promptly notify the Company and the Administrative Agent
of any event of which it has knowledge that will entitle such Lender to
additional interest or payments pursuant to paragraph (a) above, but in any
event within 45 days after such Lender obtains actual knowledge thereof;
provided that (i) if any Lender fails to give such notice within 45 days after
it obtains actual knowledge of such an event, such Lender shall, with respect to
compensation payable pursuant to this Section in respect of any costs resulting
from such event, only be entitled to payment under this Section for costs
incurred from and after the date 45 days prior to the date that such Lender does
give such notice and (ii) each Lender will designate a different applicable
lending office, if, in the judgment of such Lender, such designation will avoid
the need for, or reduce the amount of, such compensation and will not be
otherwise disadvantageous to such Lender.

 

(c)  Notwithstanding the foregoing, no Lender shall be entitled to compensation
under this Section to the extent the applicable Borrower is a Borrower, and the
increased costs for which such Lender is claiming compensation have been or are
being incurred at the time such Lender becomes a party to this Agreement, except
to the extent that such Lender’s assignor was entitled immediately prior to the
assignment to such Lender to receive compensation with respect to such increased
costs pursuant to this Section.

 

(d)  The foregoing provisions of this Section shall not apply to Taxes imposed
on or with respect to payments made by the Borrowers hereunder or Other Taxes,
which Taxes shall be governed in each case solely by Section 2.17.

 

59

--------------------------------------------------------------------------------


 

SECTION 2.21.  Designation of Borrowing Subsidiaries.  The Company may at any
time and from time to time designate any US Subsidiary, UK Subsidiary, Irish
Subsidiary or Canadian Subsidiary or, with the prior written consent of each
Lender, any other Subsidiary, as a Borrower, in each case by delivery to the
Administrative Agent of a Borrower Joinder Agreement executed by such Subsidiary
and by the Company, and upon such delivery such Subsidiary shall for all
purposes of this Agreement be a Borrower and a party to this Agreement.  Any
Borrowing Subsidiary shall continue to be a Borrowing Subsidiary until the
Company shall have executed and delivered to the Administrative Agent a Borrower
Termination Agreement with respect to such Subsidiary, whereupon such Subsidiary
shall cease to be a Borrowing Subsidiary hereunder.  Notwithstanding the
preceding sentence, (a) no Borrower Joinder Agreement shall become effective as
to any Subsidiary if it shall be unlawful for such Subsidiary to become a
Borrower hereunder or for any Lender participating in a Tranche under which such
Subsidiary may borrow to make Loans or otherwise extend credit to such
Subsidiary as provided herein and (b) no Borrower Termination Agreement will
become effective as to any Borrowing Subsidiary until all Loans made to and B/As
drawn by such Borrowing Subsidiary shall have been repaid, all Letters of Credit
issued for the account of such Borrowing Subsidiary have been drawn in full or
have expired and all amounts payable by such Borrowing Subsidiary in respect of
LC Disbursements, interest and/or fees (and, to the extent notified by the
Administrative Agent or any Lender, any other amounts payable hereunder by such
Borrowing Subsidiary) shall have been paid in full; provided that such Borrower
Termination Agreement shall be effective to terminate the right of such
Borrowing Subsidiary to request or receive further extensions of credit under
this Agreement. As soon as practicable upon receipt of a Borrower Joinder
Agreement, the Administrative Agent shall send a copy thereof to each Lender.

 

SECTION 2.22.  Defaulting Lenders.  Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:

 

(a)  facility fees shall continue to accrue on the amount of the Commitment of
such Defaulting Lender pursuant to Section 2.12(a) only to the extent of the
Revolving Credit Exposure of such Defaulting Lender (excluding any portion
thereof constituting Swingline Exposure or LC Exposure of such Defaulting Lender
that is subject to reallocation under clause (c)(i) below);

 

(b)  the Commitments and Revolving Credit Exposures of such Defaulting Lender
shall not be included in determining whether the Required Lenders have taken or
may take any action hereunder (including any consent to any amendment, waiver or
other modification pursuant to Section 11.02); provided, that this clause
(b) shall not apply in the case of an amendment, waiver or other modification
requiring the consent of each Lender or each Lender affected thereby;

 

(c)  if any Swingline Exposure or LC Exposure exists at the time such Lender
becomes a Defaulting Lender then:

 

(i)  all or any part of the Swingline Exposures and LC Exposures of such
Defaulting Lender shall be reallocated among the non-Defaulting Tranche One
Lenders or non-Defaulting Tranche Two Lenders, as applicable, in proportion to
their respective Tranche One Percentages or Tranche Two Percentages, as
applicable, but only to the extent (A) the sum of all non-Defaulting Tranche One
Lenders’ Tranche One Revolving Credit Exposures plus such Defaulting Lender’s
Tranche One Swingline Exposure and Tranche Two LC Exposure does not exceed the
total of all non-Defaulting Tranche One Lenders’ Tranche One Commitments and
(B) the sum of all non-Defaulting Tranche Two Lenders’ Tranche Two Revolving
Credit Exposures plus such Defaulting Lender’s Tranche Two Swingline Exposure

 

60

--------------------------------------------------------------------------------


 

and Tranche Two LC Exposure does not exceed the total of all non-Defaulting
Tranche Two Lenders’ Tranche Two Commitments; provided that this clause
(c)(i) shall not apply if, at the time the reallocation provided for herein
would otherwise have been made, an Event of Default has occurred and is
continuing;

 

(ii)  if the reallocations described in clause (i) above cannot, or can only
partially, be effected, the Borrowers shall within one Business Day following
notice by the Administrative Agent (after giving effect to any partial
reallocation pursuant to clause (i) above) (x) prepay such Swingline Exposure
and/or (y) cash collateralize for the benefit of the Issuing Banks the
Borrowers’ obligations corresponding to such Defaulting Lender’s LC Exposure in
accordance with the procedures set forth in Section 2.05(j) for so long as such
LC Exposure is outstanding;

 

(iii)  if the Borrowers cash collateralize any portion of such Defaulting
Lender’s LC Exposure pursuant to clause (ii) above, the Borrowers shall not be
required to pay any fees to such Defaulting Lender pursuant to
Section 2.12(b) with respect to such Defaulting Lender’s LC Exposure during the
period such Defaulting Lender’s LC Exposure is cash collateralized;

 

(iv)  if the LC Exposure of such Defaulting Lender is reallocated pursuant to
clause (i) above, then the fees payable to the Lenders pursuant to
Section 2.12(b) shall be adjusted in accordance with the amounts of such LC
Exposure allocated to the non-Defaulting Lenders;

 

(v)  if all or any portion of such Defaulting Lender’s Swingline Exposure that
is subject to reallocation pursuant to clause (i) above is neither reallocated
nor reduced pursuant to clause (i) or (ii) above, then, without prejudice to any
rights or remedies of the Swingline Lender or any other Lender hereunder, all
facility fees that otherwise would have been payable under Section 2.12(a) to
such Defaulting Lender with respect to such portion of its Swingline Exposure
shall be payable to the Swingline Lender until and to the extent that such
Swingline Exposure is reallocated and/or reduced to zero; and

 

(vi)  if all or any portion of such Defaulting Lender’s LC Exposure that is
subject to reallocation pursuant to clause (i) above is neither reallocated nor
cash collateralized pursuant to clause (i) or (ii) above, then, without
prejudice to any rights or remedies of the Issuing Banks or any other Lender
hereunder, all facility fees that otherwise would have been payable under
Section 2.12(a) to such Defaulting Lender with respect to such portion of its LC
Exposure, and all letter of credit fees payable under Section 2.12(b) with
respect to such Defaulting Lender’s LC Exposure shall be payable to the Issuing
Banks (and allocated among them ratably based on the amount of such portion of
the LC Exposure of such Defaulting Lender attributable to Letters of Credit
issued by each Issuing Bank) until and to the extent that such LC Exposure is
reallocated and/or cash collateralized; and

 

(d)  so long as such Lender is a Defaulting Lender, no Swingline Lender shall be
required to fund any Swingline Loan, and no Issuing Bank shall be required to
issue, amend or increase any Letter of Credit, unless it is satisfied that the
Defaulting Lender’s Swingline Exposure and LC Exposure will be 100% reallocated
to the non-Defaulting Lenders and/or cash collateralized as provided above, and
participating interests in any newly made Swingline Loan or any newly issued or
increased Letter of Credit shall be allocated among non-Defaulting Lenders of
the applicable Tranche

 

61

--------------------------------------------------------------------------------


 

in a manner consistent with Section 2.22(c)(i) (and such Defaulting Lender shall
not participate therein).

 

If (i) a Bankruptcy Event with respect to a parent entity of any Lender shall
occur following the Closing Date and for so long as such event shall continue or
(ii) the Swingline Lender or an Issuing Bank has a good faith belief that any
Lender has defaulted in fulfilling its obligations under one or more other
agreements in which such Lender commits to extend credit, the Swingline Lender
shall not be required to fund any Swingline Loan and such Issuing Bank shall not
be required to issue, amend or increase any Letter of Credit, unless the
Swingline Lender or such Issuing Bank, as the case may be, shall have entered
into arrangements with the Borrowers or such Lender, reasonably satisfactory to
the Swingline Lender or such Issuing Bank, as the case may be, to eliminate any
risk to it in respect of such Lender hereunder.

 

In the event that the Administrative Agent, the Borrower, the Swingline Lender
and each Issuing Bank shall agree that a Defaulting Lender has adequately
remedied all matters that caused such Lender to be a Defaulting Lender, then the
Swingline Exposures and LC Exposures of the Lenders shall be readjusted to
reflect the inclusion of such Lender’s Commitments and on such date such Lender
shall purchase at par such of the Tranche One Loans and/or Tranche Two Loans of
the other Lenders, and such funded participations in Swingline Loans and LC
Disbursements, as the Administrative Agent shall determine to be necessary in
order for the Lenders to hold such Loans and funded participations in accordance
with their applicable Tranche Percentages.

 

ARTICLE III

 

Representations and Warranties

 

The Company represents and warrants, and each Borrower represents and warrants
as to itself and its subsidiaries, to the Lenders that:

 

SECTION 3.01.  Organization; Powers.  Each Loan Party is duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization, has all requisite power and authority to carry on its business as
now conducted and, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect, is qualified to do business and is in good standing, in every
jurisdiction where such qualification is required.

 

SECTION 3.02.  Authorization; Enforceability.  The Transactions to be entered
into by each Loan Party are within such Loan Party’s corporate, partnership or
other applicable powers and have been duly authorized by all necessary
corporate, partnership and, if required, stockholder or other equityholder
action. This Agreement has been duly executed and delivered by each Borrower and
constitutes, and each other Loan Document to which any Loan Party is to be a
party, when executed and delivered by such Loan Party, will constitute, a legal,
valid and binding obligation of such Borrower or Loan Party (as the case may
be), enforceable in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.

 

SECTION 3.03.  Governmental Approvals; No Conflicts.  (a)  The Transactions
(i) do not require any consent or approval of, registration or filing with, or
any other action by, any Governmental Authority, (ii) will not violate any
applicable law or regulation or the charter, by-laws or

 

62

--------------------------------------------------------------------------------


 

other organizational documents of any Loan Party or any order of any
Governmental Authority, (iii) will not violate or result in a default under any
indenture, material agreement or other material instrument binding upon any Loan
Party or its assets, or give rise to a right thereunder to require any payment
to be made by any Loan Party and (iv) will not result in the creation or
imposition of any Lien on any asset of any Loan Party (other than Liens created
hereunder).

 

(b)  Neither the Company nor any of the Subsidiaries is engaged principally, or
as one of its important activities, in the business of extending credit for the
purpose of purchasing or carrying margin stock (as defined in Regulation U of
the Board).  No part of the proceeds of any Loan will be used, whether directly
or indirectly, for any purpose that would entail a violation of such Regulation
U.  Following the application of the proceeds of each Borrowing, not more than
25% of the value of the assets (either of the Company only or of the Company and
its Subsidiaries on a consolidated basis) will be margin stock (within the
meaning of Regulation U).

 

SECTION 3.04.  Financial Condition; No Material Adverse Change.  (a)  The
Company has heretofore furnished to the Lenders its consolidated balance sheet
and statements of income, stockholders’ equity and cash flows (i) as of and for
the fiscal year ended September 30, 2011, audited and reported on by Ernst &
Young LLP, independent public accountants and (ii) as of and for the fiscal
quarter and the portion of the fiscal year ended June 30, 2012, certified by its
chief financial officer.  Such financial statements present fairly, in all
material respects, the financial position and results of operations and cash
flows of the Company and its consolidated subsidiaries as of such dates and for
such periods in accordance with GAAP, subject to year-end audit adjustments and
the absence of footnotes in the case of the statements referred to in
clause (ii) above.

 

(b)  Since September 30, 2011, there has been no material adverse change in the
business, assets, operations, prospects or condition (financial or otherwise) of
the Company and the Subsidiaries, taken as a whole.

 

SECTION 3.05.  Properties.  (a)  The Company and each of the Subsidiaries has
good title to, or valid leasehold interests in, all its real and personal
property material to its business, except for minor defects in title that do not
interfere with its ability to conduct its business as currently conducted or to
utilize such properties for their intended purposes.

 

(b)  Each of the Company and the Subsidiaries owns, or is licensed to use, all
trademarks, tradenames, copyrights, patents and other intellectual property
material to its business, and the use thereof by the Company and the
Subsidiaries does not infringe upon the rights of any other Person, except for
any such infringements that, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.

 

SECTION 3.06.  Litigation and Environmental Matters.  (a)  There are no actions,
suits or proceedings by or before any arbitrator or Governmental Authority
(including the United States Food and Drug Administration and the corresponding
Governmental Authorities in Canada, the Republic of Ireland and the United
Kingdom) pending against or, to the knowledge of the Company, threatened against
or affecting the Company or any of the Subsidiaries (i) as to which there is a
reasonable likelihood of an adverse determination and that, if adversely
determined, could reasonably be expected, individually or in the aggregate, to
result in a Material Adverse Effect or (ii) that involve any of the Loan
Documents or the Transactions.

 

(b)  Except with respect to any matters that, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect, neither
the Company nor any of the

 

63

--------------------------------------------------------------------------------


 

Subsidiaries (i) has failed to comply with any Environmental Law or to obtain,
maintain or comply with any permit, license or other approval required under any
Environmental Law, (ii) has become subject to any Environmental Liability,
(iii) has received notice of any claim with respect to any Environmental
Liability or (iv) knows of any basis for any Environmental Liability.

 

SECTION 3.07.  Compliance with Laws and Agreements.  Each of the Company and the
Subsidiaries is in compliance with all laws, regulations and orders of any
Governmental Authority applicable to it or its property and all indentures,
agreements and other instruments binding upon it or its property, except where
the failure to comply, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.  No Default has occurred and is
continuing.

 

SECTION 3.08.  Investment Company Status.  Neither the Company nor any of the
Subsidiaries is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940.

 

SECTION 3.09.  Taxes.  Each of the Company and the Subsidiaries has timely filed
or caused to be filed all Tax returns and reports required to have been filed
and has paid or caused to be paid all Taxes required to have been paid by it,
except (a) any Taxes that are being contested in good faith by appropriate
proceedings and for which the Company or such Subsidiary, as applicable, has set
aside on its books adequate reserves or (b) to the extent that the failure to do
so could not reasonably be expected to result in a Material Adverse Effect.

 

SECTION 3.10.  ERISA.  No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect.  Any excess of the accumulated benefits
under one or more Plans (based on the assumptions used for purposes of
Accounting Standards Codification Topic 715) over the fair market value of the
assets of such Plan or Plans is in an amount that could not reasonably be
expected, individually or in the aggregate, to result in a Material Adverse
Effect.

 

SECTION 3.11.  Disclosure.  The Company has disclosed to the Lenders all
agreements, instruments and corporate or other restrictions to which the Company
or any of the Subsidiaries is subject, and all other matters known to any of
them, that, individually or in the aggregate, could reasonably be expected to
result in a Material Adverse Effect.  Neither the Information Memorandum nor any
of the other reports, financial statements, certificates or other information
furnished by or on behalf of any Loan Party to the Administrative Agent or any
Lender in connection with the negotiation of this Agreement or any other Loan
Document or delivered hereunder or thereunder (as modified or supplemented by
other information so furnished), taken as a whole, contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided that, with respect to projected financial
information, the Company represents only that such information was prepared in
good faith based upon assumptions believed to be reasonable at the time.

 

SECTION 3.12.  Subsidiaries.  Schedule 3.12 sets forth the name of, and the
ownership interest of the Company in, each Subsidiary and identifies each
Subsidiary that is a Designated Subsidiary, in each case as of the Effective
Date.

 

SECTION 3.13.  Insurance.  Schedule 3.13 sets forth a description of all
insurance maintained by or on behalf of the Company and the Subsidiaries as of
the Effective Date.  As of the Effective Date, all premiums in respect of such
insurance have been paid to the extent due.  The

 

64

--------------------------------------------------------------------------------


 

Company believes that the insurance maintained by or on behalf of the Company
and the Subsidiaries is adequate.

 

SECTION 3.14.  Labor Matters.  As of the Second Restatement Effective Date,
there are no strikes, lockouts or slowdowns against the Company or any
Subsidiary pending or, to the knowledge of the Company, threatened.  The hours
worked by and payments made to employees of the Company and the Subsidiaries
have not been in violation in any material respect of the Fair Labor Standards
Act or any other applicable Federal, state, local or foreign law dealing with
such matters.  All payments due from the Company or any Subsidiary, or for which
any claim may be made against the Company or any Subsidiary, on account of wages
and employee health and welfare insurance and other benefits, have been paid or
accrued as a liability on the books of the Company or such Subsidiary.  The
consummation of the Transactions will not give rise to any right of termination
or right of renegotiation on the part of any union under any collective
bargaining agreement to which the Company or any Subsidiary is bound.

 

ARTICLE IV

 

Conditions

 

SECTION 4.01.  Effective Date.  The effectiveness of the obligations of the
Lenders to make Loans and accept and purchase B/As and of the Issuing Banks to
issue Letters of Credit hereunder was subject to the satisfaction (or waiver in
accordance with Section 11.02) of the following conditions (which the parties
hereto acknowledge were satisfied on the Effective Date):

 

(a)  The Administrative Agent (or its counsel) shall have received from each
party hereto either (i) a counterpart of this Agreement signed on behalf of such
party or (ii) written evidence reasonably satisfactory to the Administrative
Agent (which may include fax transmission of a signed signature page of this
Agreement) that such party has signed a counterpart of this Agreement.

 

(b)  The Administrative Agent shall have received a favorable written opinion
(addressed to the Administrative Agent and the Lenders and dated the Effective
Date) of (i) Morgan, Lewis & Bockius LLP, counsel for the Borrowers,
substantially in the form of Exhibit E-1, (ii) John G. Chou, General Counsel of
the Company, substantially in the form of Exhibit E-2, (iii) McCarthy Tétrault,
counsel for the Canadian Borrowing Subsidiaries on the Closing Date,
substantially in the form of Exhibit E-3, and (iv) Morgan, Lewis & Bockius LLP,
counsel for the UK Borrowing Subsidiaries on the Closing Date, substantially in
the form of Exhibit E-4, and, in each case, covering such other matters relating
to the Loan Parties, the Loan Documents or the Transactions as the
Administrative Agent or the Required Lenders shall reasonably request.  The
Company hereby requests such counsel to deliver such opinions.

 

(c)  The Administrative Agent shall have received such documents and
certificates as the Administrative Agent or its counsel may reasonably request
relating to the organization, existence and good standing of each Loan Party,
the authorization of the Transactions and any other legal matters relating to
the Loan Parties, the Loan Documents or the Transactions, all in form and
substance satisfactory to the Administrative Agent and its counsel.

 

65

--------------------------------------------------------------------------------


 

(d)  The Administrative Agent shall have received a certificate, dated the
Effective Date and signed by the Chief Executive Officer, President, a Vice
President or a Financial Officer of the Company, confirming compliance with the
conditions set forth in paragraphs (a) and (b) of Section 4.02.

 

(e)  The Administrative Agent shall have received all fees and other amounts due
and payable on or prior to the Effective Date, including, to the extent
invoiced, reimbursement or payment of all out-of-pocket expenses (including
fees, charges and disbursements of counsel) required to be reimbursed or paid by
any Loan Party hereunder or under any other Loan Document.

 

(f)  The commitments under the Existing Credit Agreement shall have been
terminated, the loans and other amounts outstanding or accrued thereunder,
whether or not at the time due and payable, shall have been paid in full, all
letters of credit outstanding thereunder shall have expired or been terminated
or shall be Existing Letters of Credit, and all Liens securing such loans and
other amounts shall have been released.

 

(g)  The Agents and Lenders shall have received all documentation and other
information requested by them for purposes of ensuring compliance with
applicable “know your customer” and anti-money laundering rules and regulations,
including the USA PATRIOT Act, the Criminal Code (Canada), the Proceeds of Crime
(Money Laundering) and Terrorist Financing Act (Canada) and the Anti-terrorism
Act (Canada), not fewer than five Business Days prior to the Closing Date.

 

The Administrative Agent shall notify the Company and the Lenders of the
Effective Date, and such notice shall be conclusive and binding. 
Notwithstanding the foregoing, the obligations of the Lenders to make Loans and
accept and purchase B/As and of the Issuing Banks to issue Letters of Credit
hereunder would not have become effective unless each of the foregoing
conditions was satisfied (or waived pursuant to Section 11.02) at or prior to
5:00 p.m., New York City time, on March 21, 2011 (and, in the event such
conditions would not have been so satisfied or waived, the Commitments would
have terminated at such time).

 

SECTION 4.02.  Each Credit Event.  The obligation of each Lender to make a Loan
on the occasion of any Borrowing or to accept and purchase B/As on the occasion
of any B/A Drawing, and of each Issuing Bank to issue, amend, renew or extend
any Letter of Credit, is subject to receipt of the request therefor in
accordance herewith and to the satisfaction of the following conditions:

 

(a)  With the exception of the representations and warranties set forth in
Sections 3.04(b) and 3.06(a), which must be true and correct in all material
respects on the Closing Date, the Restatement Effective Date and the Second
Restatement Effective Date only, the representations and warranties of each Loan
Party set forth in the Loan Documents shall be true and correct in all material
respects on and as of the date of such Borrowing or B/A Drawing or the date of
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable.

 

(b)  At the time of and immediately after giving effect to such Borrowing or B/A
Drawing or the issuance, amendment, renewal or extension of such Letter of
Credit, as applicable, no Default shall have occurred and be continuing.

 

66

--------------------------------------------------------------------------------


 

Each Borrowing or B/A Drawing and each issuance, amendment, renewal or extension
of a Letter of Credit shall be deemed to constitute a representation and
warranty by the Company on the date thereof as to the matters specified in
paragraphs (a) and (b) of this Section.

 

SECTION 4.03.  Initial Credit Event for each Additional Borrowing Subsidiary.
 The obligations of the Lenders to make Loans to and accept and purchase B/As
issued by, and the obligations of the Issuing Banks to issue Letters of Credit
for the account of any Borrowing Subsidiary that becomes a Borrowing Subsidiary
after the Closing Date in accordance with Section 2.21 are subject to the
satisfaction of the following conditions:

 

(a)  The Administrative Agent (or its counsel) shall have received such
Borrower’s Borrower Joinder Agreement duly executed by all parties thereto.

 

(b)  The Administrative Agent shall have received such documents (including such
legal opinions) as the Administrative Agent or its counsel may reasonably
request relating to the formation, existence and good standing of such Borrower,
the authorization and legality of the Transactions insofar as they relate to
such Borrower and any other legal matters relating to such Borrower, its
Borrower Joinder Agreement or such Transactions, all in form and substance
reasonably satisfactory to the Administrative Agent and its counsel.

 

(c)  The Administrative Agent and the Lenders shall have received, at least five
Business Days prior to the making of such Loans, acceptance and purchase of such
B/As or issuance of such Letters of Credit, all documentation and other
information relating to such Borrower requested by them for purposes of ensuring
compliance with applicable “know your customer” and anti-money laundering
rules and regulations, including the USA PATRIOT Act.

 

ARTICLE V

 

Affirmative Covenants

 

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and each B/A and all fees payable hereunder have been paid
in full and all Letters of Credit have expired or terminated and all LC
Disbursements have been reimbursed, the Company covenants and agrees, and each
Borrower covenants and agrees, as to itself and its subsidiaries, with the
Lenders that:

 

SECTION 5.01.  Financial Statements and Other Information.  The Company will
furnish to the Administrative Agent, which will make available by means of
electronic posting to each Lender:

 

(a)  as soon as available, and in any event within 95 days after the end of each
fiscal year of the Company, its audited consolidated balance sheet and related
statements of operations, stockholders’ equity and cash flows as of the end of
and for such year, in each case setting forth in comparative form the figures
for the previous fiscal year, all reported on by independent registered public
accounting firm of recognized national standing (without a “going concern” or
like qualification or exception and without any qualification or exception as to
the scope of such audit) to the effect that such consolidated financial
statements present fairly in all material respects the financial condition and
results of operations and cash flows of the Company and the consolidated
Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied;

 

67

--------------------------------------------------------------------------------


 

(b)  as soon as available, and in any event within 50 days after the end of each
of the first three fiscal quarters of each fiscal year of the Company, its
unaudited consolidated balance sheet and related statements of operations and
cash flows as of the end of and for such fiscal quarter (other than in the case
of the statements of cash flows) and the then elapsed portion of the fiscal
year, in each case setting forth in comparative form the figures for the
corresponding period or periods of (or, in the case of the balance sheet, as of
the end of) the previous fiscal year, all certified by a Financial Officer of
the Company as presenting fairly in all material respects the financial
condition and results of operations and cash flows of the Company and its
consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes;

 

(c)  concurrently with any delivery of financial statements under clause (a) or
(b) above, a certificate of a Financial Officer of the Company (i) certifying as
to whether a Default has occurred and, if a Default has occurred, specifying the
details thereof and any action taken or proposed to be taken with respect
thereto, (ii) setting forth reasonably detailed calculations demonstrating
compliance with Section 6.11 and (iii) stating whether any change in GAAP or in
the application thereof has occurred since the date of the Company’s audited
financial statements referred to in Section 3.04 and, if any such change has
occurred, specifying the effect of such change on the financial statements
accompanying such certificate;

 

(d)  promptly after the same become publicly available, the Company will provide
to each Lender copies of all periodic and other reports, proxy statements and
other materials filed by the Company or any Subsidiary with the Securities and
Exchange Commission or with any national securities exchange, or distributed by
the Company to its shareholders generally, as the case may be;

 

(e)  promptly following a request therefor, any documentation or other
information that a Lender reasonably requests in order to comply with its
ongoing obligations under applicable “know your customer” and anti-money
laundering rules and regulations, including the USA PATRIOT Act; and

 

(f)  promptly following any request therefor, such other information regarding
the operations, business affairs, assets and financial condition of the Company
or any Subsidiary, or compliance with the terms of any Loan Document, as the
Administrative Agent, or any Lender through the Administrative Agent, may
reasonably request, it being understood that the Company may require any Lender
receiving such information to confirm in writing its confidentiality obligations
under Section 11.12.

 

Information required to be delivered pursuant to paragraphs (a), (b) and (d) of
this Section shall be deemed to have been delivered on the date on which the
Company posts such information on the Company’s website on the Internet at
http://www.amerisourcebergen.com or at the appropriate Borrower designated
website at http://www.sec.gov or http://intralinks.com.

 

SECTION 5.02.  Notices of Material Events.  The Company will furnish to the
Administrative Agent and each Lender prompt written notice of the following:

 

(a)  the occurrence of any Default;

 

(b)  the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting the Company or any

 

68

--------------------------------------------------------------------------------


 

Affiliate thereof that is reasonably likely to be adversely determined and, if
adversely determined, could reasonably be expected to result in a Material
Adverse Effect;

 

(c)  the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in
liability of the Company and the Subsidiaries in an aggregate amount exceeding
US$50,000,000;

 

(d)  the amendment, modification or waiver of any provision of any agreement or
instrument relating to any Securitization in effect on the Second Restatement
Effective Date to (i) add any termination event or other similar event, however
denominated, or to make any existing such event more onerous to the Company, any
Subsidiary or any Securitization Entity, (ii) advance the stated date on which
such Securitization terminates, (iii) materially reduce the amount of such
Securitization or (iv) materially reduce the advance rate of such
Securitization; and

 

(e)  any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect.

 

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Company setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.

 

SECTION 5.03.  Existence; Conduct of Business.  The Company will, and will cause
each of its Subsidiaries to, do or cause to be done all things necessary to
preserve, renew and keep in full force and effect its legal existence and the
rights, licenses, permits, privileges, franchises, patents, copyrights,
trademarks and trade names material to the conduct of its business; provided
that the foregoing shall not prohibit any merger, amalgamation, consolidation,
liquidation or dissolution permitted under Section 6.03.

 

SECTION 5.04.  Payment of Obligations.  The Company will, and will cause each of
the Subsidiaries to, pay its Indebtedness and other obligations, including Tax
liabilities, before the same shall become delinquent or in default, except where
(a) the validity or amount thereof is being contested in good faith by
appropriate proceedings, (b) the Company or the applicable Subsidiary has set
aside on its books adequate reserves with respect thereto in accordance with
GAAP, (c) such contest effectively suspends collection of the contested
obligation and the enforcement of any Lien securing such obligation and (d) the
failure to make payment pending such contest could not reasonably be expected to
result in a Material Adverse Effect.

 

SECTION 5.05.  Maintenance of Properties; Insurance.  The Company will, and will
cause each of the Subsidiaries to, (a) keep and maintain all property material
to the conduct of its business in good working order and condition, ordinary
wear and tear excepted, and (b) maintain, with financially sound and reputable
insurance companies, insurance in such amounts and against such risks as are
customarily maintained by companies engaged in the same or similar businesses
operating in the same or similar locations.

 

SECTION 5.06.  Books and Records; Inspection and Audit Rights.  The Company
will, and will cause each of the Subsidiaries to, keep proper books of record
and account in which full, true and correct entries are made of all dealings and
transactions in relation to its business and activities.  The Company will, and
will cause each of the Subsidiaries to, permit any representatives designated by
the Administrative Agent or any Lender to visit and inspect its properties, to
examine

 

69

--------------------------------------------------------------------------------


 

and make extracts from its books and records and to discuss its affairs,
finances and condition with its officers and independent accountants, all at
such reasonable times and as often as reasonably requested, subject to such
reasonable notice requirements and other procedures as shall from time to time
be agreed upon by the Company and the Administrative Agent.

 

SECTION 5.07.  Compliance with Laws.  The Company will, and will cause each of
the Subsidiaries to, comply with all laws, rules, regulations and orders of any
Governmental Authority applicable to it or its property, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.

 

SECTION 5.08.  Use of Proceeds and Letters of Credit.  The proceeds of the Loans
will be used only for the purposes set forth in the preamble of this Agreement. 
No part of the proceeds of any Loan will be used, whether directly or
indirectly, for any purpose that entails a violation of any of the Regulations
of the Board, including Regulations U and X.  Letters of Credit will be issued
only for general corporate purposes.

 

SECTION 5.09.  Senior Debt Status.  In the event that the Company or any
Designated Subsidiary shall at any time issue or have outstanding any
Indebtedness that by its terms is subordinated to any other Indebtedness of the
Company or such Subsidiary, the Company shall take or cause such Subsidiary to
take all such actions as shall be necessary to cause the Obligations to
constitute senior indebtedness (however denominated) in respect of such
subordinated Indebtedness and to enable the Lenders to have and exercise any
payment blockage or other remedies available or potentially available to holders
of senior indebtedness under the terms of such subordinated Indebtedness. 
Without limiting the foregoing, the Obligations are hereby designated as “senior
indebtedness” and, if relevant, as “designated senior indebtedness” in respect
of all such subordinated Indebtedness and are further given all such other
designations as shall be required under the terms of any such subordinated
Indebtedness in order that the Lenders may have and exercise any payment
blockage or other remedies available or potentially available to holders of
senior indebtedness under the terms of such subordinated indebtedness.

 

ARTICLE VI

 

Negative Covenants

 

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and each B/A and all fees payable hereunder have been paid
in full and all Letters of Credit have expired or terminated and all LC
Disbursements have been reimbursed, the Company covenants and agrees, and each
Borrower covenants and agrees, as to itself and its subsidiaries, with the
Lenders that:

 

SECTION 6.01.  Indebtedness.  The Company will not permit (x) any Subsidiary to
enter into any inventory securitization transaction or to create, incur, assume
or permit to exist any Material Indebtedness, or (y) any Excluded Subsidiary to
create, incur, assume or permit to exist any Indebtedness, other than:

 

(a)  Indebtedness of a Securitization Entity under the Existing Securitization
or any other Securitization;

 

(b)  Indebtedness of Subsidiaries under this Agreement;

 

70

--------------------------------------------------------------------------------


 

(c)  Indebtedness of Excluded Subsidiaries (other than any Securitization
Entity) in an aggregate principal amount not exceeding $500,000,000 at any time
outstanding, unless the Excluded Subsidiary incurring such Indebtedness provides
a Guaranty of the Obligations satisfactory in form and substance to the
Administrative Agent;

 

(d)  Guarantees of the Senior Notes and any similar note issuances of the
Company, but only if such Subsidiary shall have executed and delivered a
Guarantee of the Obligations satisfactory in form and substance to the
Administrative Agent; and

 

(e)  Guarantees by Foreign Subsidiaries of Material Indebtedness of other
Foreign Subsidiaries.

 

SECTION 6.02.  Liens.  The Company will not, and will not permit any Subsidiary
to, create, incur, assume or permit to exist any Lien on any property or asset
now owned or hereafter acquired by it, or assign or sell any income or revenues
(including accounts receivable) or rights in respect of any thereof, except:

 

(a)  Permitted Encumbrances;

 

(b)  any Lien on any asset of the Company or any Subsidiary existing on the
Closing Date and set forth in Schedule 6.02; provided that (i) such Lien shall
not apply to any other asset of the Company or any Subsidiary and (ii) such Lien
shall secure only those obligations which it secures on the Closing Date and
extensions, renewals and replacements thereof that do not increase the
outstanding principal amount thereof;

 

(c)  any Lien existing on any asset prior to the acquisition thereof by the
Company or any Subsidiary or existing on any asset of any Person that becomes a
Subsidiary after the Closing Date prior to the time such Person becomes a
Subsidiary; provided that (i) such Lien is not created in contemplation of or in
connection with such acquisition or such Person becoming a Subsidiary, as the
case may be, (ii) such Lien shall not apply to any other assets of the Company
or any Subsidiary and (iii) such Lien shall secure only those obligations which
it secures on the date of such acquisition or the date such Person becomes a
Subsidiary, as the case may be, and extensions, renewals and replacements
thereof that do not increase the outstanding principal amount thereof;

 

(d)  Liens on fixed or capital assets acquired, constructed or improved by the
Company or any Subsidiary; provided that (i) such Liens secure only Indebtedness
incurred to finance the acquisition, construction or improvement of such fixed
or capital assets, including any Capital Lease Obligations or other Indebtedness
assumed in connection with the acquisition of any such assets or secured by a
Lien on any such assets prior to the acquisition thereof, and extensions,
renewals and replacements of any such Indebtedness that do not increase the
outstanding principal amount thereof or result in an earlier maturity date or
decreased weighted average life thereof, (ii) such security interests and the
Indebtedness secured thereby are incurred prior to or within 90 days after such
acquisition or the completion of such construction or improvement, (iii) the
Indebtedness secured thereby does not exceed 100% of the cost of acquiring,
constructing or improving such fixed or capital assets and (iv) such security
interests shall not apply to any other assets of the Company or any Subsidiary;

 

71

--------------------------------------------------------------------------------


 

(e)  Liens on accounts receivable and the Proceeds thereof existing or deemed to
exist in connection with any Securitization permitted pursuant to Section 6.01;
and

 

(f)  other Liens securing obligations not greater than US$100,000,000 in the
aggregate outstanding at any time.

 

SECTION 6.03.  Fundamental Changes.  (a)  The Company will not, and will not
permit any Subsidiary to, merge into, amalgamate with or consolidate with any
other Person, or permit any other Person to merge into, amalgamate with or
consolidate with it, or liquidate or dissolve, except that if at the time
thereof and immediately after giving effect thereto no Default shall have
occurred and be continuing, (i) any Subsidiary may merge into the Company in a
transaction in which the Company is the surviving corporation, (ii) any
Subsidiary may merge into any Subsidiary in a transaction in which the surviving
entity is a Subsidiary (and (A) if any party to such merger is a Designated
Subsidiary, the surviving entity is a Designated Subsidiary and (B) if any party
to such merger is a Borrower, the surviving entity is a Borrower), (iii) any
acquisition permitted under Section 6.04 may be accomplished by a merger of one
or more Subsidiaries in a transaction in which the surviving entity is a
Subsidiary (and (A) if any party to such merger is a Designated Subsidiary, the
surviving entity is a Designated Subsidiary and (B) if any party to such merger
is a Borrower, the surviving entity is a Borrower) and (iv) any Subsidiary
(other than a Borrower) may liquidate or dissolve if the Company determines in
good faith that such liquidation or dissolution is in the best interests of the
Company and is not materially disadvantageous to the Lenders; provided that any
such merger or amalgamation involving a Person that is not a wholly owned
Subsidiary immediately prior to such merger or amalgamation shall not be
permitted unless also permitted by Section 6.04.

 

(b)  The Company will not, and will not permit any of the Subsidiaries to,
engage to any material extent in any business other than businesses of the type
conducted by the Company and the Subsidiaries on the Closing Date and businesses
reasonably related thereto or to the healthcare industry or such other business
as shall have been approved by the Required Lenders.

 

SECTION 6.04.  Investments, Loans, Advances, Guarantees and Acquisitions.  The
Company will not, and will not permit any of the Subsidiaries to, purchase or
acquire (including pursuant to any merger or amalgamation with any Person that
was not a wholly owned Subsidiary prior to such merger or amalgamation) any
Equity Interests in or evidences of indebtedness or other securities (including
any option, warrant or other right to acquire any of the foregoing) of, make any
loans or advances to, Guarantee any obligations of, or make any investment or
acquire any other interest in, any other Person, or purchase or otherwise
acquire (in one transaction or a series of transactions) any assets of any other
Person constituting a business unit, if (a) a Default shall have occurred and be
continuing or would occur as a result of any such transaction and any related
incurrence of Indebtedness or (b) the Company shall not be in compliance with
Section 6.11 (determined on a pro forma basis as if such transaction and any
related incurrence of Indebtedness had occurred on the first day of the most
recent period of four fiscal quarters for which financial statements shall have
been delivered pursuant to Section 5.01(a) or 5.01(b)).  The foregoing
provisions of this Section shall not prohibit (a) investments, loans, advances,
guarantees or acquisitions made pursuant to or in connection with the Existing
Securitization or any other Securitization or (b) Permitted Investments.

 

SECTION 6.05.  Asset Sales.  The Company will not, and will not permit any of
the Subsidiaries to, sell, transfer, lease or otherwise dispose of any asset,
including any Equity Interest owned by it, nor will the Company permit any of
the Subsidiaries to issue any additional Equity Interest in such Subsidiary,
except:

 

72

--------------------------------------------------------------------------------


 

(a)  sales or other dispositions of inventory, obsolete or surplus equipment in
the ordinary course of business and dispositions of cash and Permitted
Investments;

 

(b)  sales, transfers and dispositions to the Company or a Subsidiary; provided 
that any such sales, transfers or dispositions involving a Subsidiary that is
not a Designated Subsidiary shall be made in compliance with Section 6.08;

 

(c)  sales of accounts receivable and the Proceeds thereof under any
Securitization; and

 

(d)  sales, transfers and other dispositions of assets that are not permitted by
any other clause of this Section (including pursuant to sale and leaseback
transactions); provided that the aggregate fair market value of all assets sold,
transferred or otherwise disposed of in reliance upon this clause (d) shall not
exceed, at any time, 20% of the Consolidated Tangible Assets of the Company and
the Subsidiaries, as reflected on a consolidated balance sheet of the Company as
of the last day of the most recent fiscal quarter for which financial statements
shall have been delivered pursuant to Section 5.01(a) and 5.01(b), most recently
prior to such sale or other disposition.

 

SECTION 6.06.  Hedging Agreements.  The Company will not, and will not permit
any of the Subsidiaries to, enter into any Hedging Agreement, other than Hedging
Agreements entered into in the ordinary course of business to hedge or mitigate
risks to which the Company or any Subsidiary is exposed in the conduct of its
business or the management of its liabilities and not for any speculative
purpose.

 

SECTION 6.07.  Restricted Payments; Certain Payments of Indebtedness.  (a)  The
Company will not, and will not permit any of the Subsidiaries to, declare or
make, or agree to pay or make, directly or indirectly, any Restricted Payment if
a Default shall have occurred and be continuing or would occur as a result of
making such Restricted Payment and any related incurrence of Indebtedness;
provided that (i) Subsidiaries may declare and pay dividends ratably with
respect to their Equity Interests and (ii) the Company may pay any cash dividend
declared by it not more than 60 days prior to such payment if the payment of
such dividend on the date on which it was declared would have been permitted
under this paragraph.

 

(b)  The Company will not, and will not permit any of the Subsidiaries to, make
or agree to pay or make, directly or indirectly, any payment or other
distribution (whether in cash, securities or other property) of or in respect of
principal of or interest on any Indebtedness, or any payment or other
distribution (whether in cash, securities or other property), including any
sinking fund or similar deposit, on account of the purchase, redemption,
retirement, acquisition, cancellation or termination of any Indebtedness, if a
Default shall have occurred and be continuing or would occur as a result of
making such payment and any related incurrence of Indebtedness; provided that
the Company or any Subsidiary may pay Indebtedness created under the Loan
Documents and make regularly scheduled interest payments and scheduled or
mandatory principal payments as and when due in respect of any Indebtedness.

 

SECTION 6.08.  Transactions with Affiliates.  The Company will not, and will not
permit any of the Subsidiaries to, sell, lease or otherwise transfer any
material amount of assets to, or purchase, lease or otherwise acquire any
material amount of assets from, or otherwise engage in any other material
transactions with, any Affiliate of the Company or such Subsidiary, except
(a) transactions that are at prices and on terms and conditions not less
favorable to the Company or

 

73

--------------------------------------------------------------------------------


 

such Subsidiary than could be obtained on an arm’s-length basis from unrelated
third parties, (b) transactions between or among the Company and the Designated
Subsidiaries not involving any other Affiliate, (c) transactions between the
Company or any Subsidiary and any Securitization Entity pursuant to any
Securitization and (d) any Restricted Payment permitted by Section 6.07.

 

SECTION 6.09.  Restrictive Agreements.  The Company will not, and will not
permit any of the Subsidiaries to, directly or indirectly, enter into, incur or
permit to exist any agreement or other arrangement that prohibits, restricts or
imposes any condition upon (a) the ability of the Company or any Domestic
Subsidiary to create, incur or permit to exist any Lien upon any of its property
or assets (including negative pledges, but other than negative pledges that do
not prohibit, restrict or impose any condition upon Liens securing this
Agreement or the Obligations) or (b) the ability of any Domestic Subsidiary to
pay dividends or other distributions with respect to any shares of its capital
stock or to make or repay loans or advances to the Company or any other
Subsidiary or to Guarantee Indebtedness of the Company or any other Subsidiary;
provided that (i) the foregoing shall not apply to restrictions and conditions
imposed by law or by any Loan Document or by any agreement, document or
instrument relating to any Securitization or any indenture, agreement or
instrument evidencing or governing Indebtedness, in each case, as in effect on
the Closing Date or as modified in accordance herewith, or relating to the
Existing Securitization as modified in accordance herewith, (ii) the foregoing
shall not apply to restrictions and conditions existing on the Closing Date
identified on Schedule 6.09 (but shall apply to any amendment or modification
expanding the scope of any such restriction or condition), (iii) the foregoing
shall not apply to customary restrictions and conditions contained in agreements
relating to the sale of a Subsidiary or assets pending such sale, provided such
restrictions and conditions apply only to the Subsidiary or assets that are to
be sold and such sale is permitted hereunder, (iv) clause (a) of the foregoing
shall not apply to restrictions or conditions imposed by any agreement relating
to secured Indebtedness permitted by this Agreement if such Indebtedness is
incurred in accordance with Section 6.01 and such restrictions or conditions
apply only to the property or assets financed with such Indebtedness,
(v) clause (a) of the foregoing shall not apply to customary provisions in
leases and other contracts restricting the assignment thereof and (vi) the
Company and any Subsidiary may enter into agreements limiting Guarantees by
Subsidiaries, provided that any such agreements do not limit or impair the
Guarantees issued or required to be issued in connection with this Agreement.

 

SECTION 6.10.  Material Documents.  The Company will not, nor will it permit any
Subsidiary to, amend, modify or waive in any manner that could reasonably be
expected to adversely affect the Lenders in any material respect any of its
rights under (a) any indenture, material agreement or material instrument
evidencing or governing Indebtedness or (b) its certificate of incorporation,
by-laws or other organizational documents.

 

SECTION 6.11.  Leverage Ratio.  The Company will not permit the Leverage Ratio
as of the last day of any fiscal quarter to exceed 3.00 to 1.00.

 

SECTION 6.12.  Fiscal Quarters.  The Company will not change, and will not
permit any Subsidiary to change, (a) the fiscal year end of the Company or any
Subsidiary to any date other than September 30 or (b) the fiscal quarter ends of
the Company or any Subsidiary to any date other than March 31, June 30,
September 30 or December 31.

 

74

--------------------------------------------------------------------------------


 

ARTICLE VII

 

Events of Default

 

If any of the following events (“Events of Default”) shall occur:

 

(a)  any Borrower shall fail to pay any principal of any Loan or any B/A or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;

 

(b)  any Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under this Agreement or any other Loan Document, when and as the same
shall become due and payable, and such failure shall continue unremedied for a
period of three Business Days;

 

(c)  any representation or warranty made or deemed made by or on behalf of the
Company or any Subsidiary in or in connection with any Loan Document or any
amendment or modification thereof or waiver thereunder, or any report,
certificate, financial statement or other document furnished pursuant to or in
connection with any Loan Document or any amendment or modification thereof or
waiver thereunder, shall prove to have been incorrect in any material respect
when made or deemed made;

 

(d)  the Company or any Borrower shall fail to observe or perform any covenant,
condition or agreement contained in Section 5.02, 5.03 (with respect to the
existence of any Borrower), 5.06, 5.08 or 5.09 or in Article VI;

 

(e)  any Loan Party shall fail to observe or perform any covenant, condition or
agreement contained in any Loan Document (other than those specified in
clause (a), (b) or (d) of this Article), and such failure shall continue
unremedied for a period of 30 days after notice thereof from the Administrative
Agent to the Company (which notice will be given at the request of any Lender);

 

(f)  the Company or any Subsidiary shall fail to make any payment (whether of
principal or interest and regardless of amount) in respect of any Material
Indebtedness, when and as the same shall become due and payable prior to the
expiration of any grace period applicable to such payment;

 

(g)  any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits the
holder or holders of any Material Indebtedness or any trustee or agent on its or
their behalf to cause any Material Indebtedness to become due, or to require the
prepayment, repurchase, redemption or defeasance thereof, prior to its scheduled
maturity, or there shall occur any default, event of default, event of
termination or other event that results in, or entitles any person other than
the Company or a Subsidiary to cause, the acceleration of any Indebtedness, or
the termination of the purchase of accounts receivable, under any
Securitization; provided that this clause (g) shall not apply to secured
Indebtedness that becomes due as a result of the voluntary sale or transfer of
the property or assets securing such Indebtedness;

 

75

--------------------------------------------------------------------------------


 

(h)  an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of any Borrower or any other Significant Subsidiary or its debts, or of
a substantial part of its assets, under any Federal, state or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect
or (ii) the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for any Borrower or any other Significant
Subsidiary or for a substantial part of its assets, and, in any such case, such
proceeding or petition shall continue undismissed for 60 days or an order or
decree approving or ordering any of the foregoing shall be entered;

 

(i)  any Borrower or any other Significant Subsidiary shall (i) voluntarily
commence any proceeding or file any petition seeking liquidation, reorganization
or other relief under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect, (ii) consent to the
institution of, or fail to contest in a timely and appropriate manner, any
proceeding or petition described in clause (h) of this Article, (iii) apply for
or consent to the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for any Borrower or any other Significant
Subsidiary or for a substantial part of its assets, (iv) file an answer
admitting the material allegations of a petition filed against it in any such
proceeding, (v) make a general assignment for the benefit of creditors or
(vi) take any action for the purpose of effecting any of the foregoing;

 

(j)  any Borrower or any other Significant Subsidiary shall become unable, admit
in writing its inability or fail generally to pay its debts as they become due;

 

(k)  one or more judgments for the payment of money in an aggregate amount in
excess of US$50,000,000 which is not paid or fully covered by insurance shall be
rendered against any Borrower, any other Significant Subsidiary, any Designated
Subsidiary or any combination thereof and the same shall remain undischarged for
a period of 30 consecutive days during which execution shall not be effectively
stayed, or any action shall be legally taken by a judgment creditor to attach or
levy upon any assets of the Borrower or any other Significant Subsidiary or any
Designated Subsidiary to enforce any such judgment;

 

(l)  an ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with all other ERISA Events that have occurred,
could reasonably be expected to result in liability of the Borrowers, the
Significant Subsidiaries and the Designated Subsidiaries in an aggregate amount
exceeding US$50,000,000;

 

(m)  any Guarantee under any Loan Document shall cease to be, or shall be
asserted by any Loan Party not to be, a valid, binding and enforceable
obligation of the Company or the applicable Designated Subsidiary;

 

(n)  a Change in Control shall occur;

 

then, and in every such event (other than an event with respect to any Borrower
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Company, take either or
both of the following actions, at the same or different times: (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately and
(ii) declare the Loans and all payment obligations of the Borrowers in respect
of B/As then outstanding to be due and payable in whole (or in part, in which
case any principal not so declared to be due and payable may thereafter be
declared to be due and payable), and thereupon the principal of the Loans and
all

 

76

--------------------------------------------------------------------------------


 

payment obligations of the Borrowers in respect of B/As so declared to be due
and payable, together with accrued interest thereon and all fees and other
obligations of the Borrowers accrued hereunder, shall become due and payable
immediately, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by the Borrowers; and in case of any event with
respect to any Borrower described in clause (h) or (i) of this Article, the
Commitments shall automatically terminate and the principal of the Loans and all
payment obligations of the Borrowers in respect of B/As then outstanding,
together with accrued interest thereon and all fees and other obligations of the
Borrowers accrued hereunder, shall automatically become due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrowers.

 

ARTICLE VIII

 

The Administrative Agent

 

Each of the Lenders and the Issuing Banks hereby irrevocably appoints the entity
named as Administrative Agent in the heading of this Agreement and its
successors to serve as administrative agent under the Loan Documents, and
authorizes the Administrative Agent to take such actions and to exercise such
powers as are delegated to the Administrative Agent by the terms of the Loan
Documents, together with such actions and powers as are reasonably incidental
thereto.

 

The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender or an Issuing Bank as any other
Lender or Issuing Bank and may exercise the same as though it were not the
Administrative Agent, and such Person and its Affiliates may accept deposits
from, lend money to, act as the financial advisor or in any other advisory
capacity for and generally engage in any kind of business with the Company or
any Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders or the Issuing Banks.

 

The Administrative Agent shall not have any duties or obligations except those
expressly set forth in the Loan Documents.  Without limiting the generality of
the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default has occurred
and is continuing, (b) the Administrative Agent shall not have any duty to take
any discretionary action or to exercise any discretionary power, except
discretionary rights and powers expressly contemplated by the Loan Documents
that the Administrative Agent is required to exercise as directed in writing by
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary, or as the Administrative Agent shall believe in good faith to be
necessary, under the circumstances as provided in the Loan Documents), provided
that the Administrative Agent shall not be required to take any action that, in
its opinion, could expose the Administrative Agent to liability or be contrary
to any Loan Document or applicable law, and (c) except as expressly set forth in
the Loan Documents, the Administrative Agent shall not have any duty to
disclose, and shall not be liable for the failure to disclose, any information
relating to Company, any Subsidiary or any other Affiliate of any of the
foregoing that is communicated to or obtained by the Person serving as
Administrative Agent or any of its Affiliates in any capacity.  The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary, or as the Administrative
Agent shall believe in good faith to be necessary, under the circumstances as
provided in the Loan Documents) or in the absence of its own gross negligence or
willful misconduct (such absence to be presumed unless otherwise determined by a
court of competent jurisdiction by a final and non-appealable judgment).  The
Administrative Agent shall be deemed not to have knowledge of any Default unless
and until written notice thereof (stating that it is a “Notice of Default”) is
given to

 

77

--------------------------------------------------------------------------------


 

the Administrative Agent by the Company, a Lender or an Issuing Bank, and the
Administrative Agent shall not be responsible for or have any duty to ascertain
or inquire into (i) any statement, warranty or representation made in or in
connection with any Loan Document, (ii) the contents of any certificate, report
or other document delivered thereunder or in connection therewith, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth in any Loan Document or the occurrence of any Default,
(iv) the sufficiency, validity, enforceability, effectiveness or genuineness of
any Loan Document or any other agreement, instrument or document or (v) the
satisfaction of any condition set forth in Article IV or elsewhere in any Loan
Document, other than to confirm receipt of items expressly required to be
delivered to the Administrative Agent or satisfaction of any condition that
expressly refers to the matters described therein being acceptable or
satisfactory to the Administrative Agent.  Notwithstanding anything herein to
the contrary, the Administrative Agent shall not have any liability arising from
any confirmation of the Revolving Credit Exposure or the component amounts
thereof or of any determination made by it under Section 1.05.

 

The Administrative Agent shall be entitled to rely, and shall not incur any
liability for relying, upon any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person (whether or not such Person in fact meets the requirements set
forth in the Loan Documents for being the signatory, sender or authenticator
thereof).  The Administrative Agent also shall be entitled to rely, and shall
not incur any liability for relying, upon any statement made to it orally or by
telephone and believed by it to be made by the proper Person (whether or not
such Person in fact meets the requirements set forth in the Loan Documents for
being the signatory, sender or authenticator thereof), and may act upon any such
statement prior to receipt of written confirmation thereof.  The Administrative
Agent may consult with legal counsel (who may be counsel for any Borrower),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.

 

The Administrative Agent may perform any of and all its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by the Administrative Agent.  The
Administrative Agent and any such sub-agent may perform any of and all their
duties and exercise their rights and powers through their respective Related
Parties, including through its Toronto or London branches as applicable.  The
exculpatory provisions of this Article shall apply to any such sub-agent and to
the Related Parties of the Administrative Agent and any such sub-agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as
Administrative Agent.

 

Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders, the Issuing Banks and the Company.  Upon any such
resignation, the Required Lenders (in the case of a resignation by the
Administrative Agent) shall have the right to appoint a successor, subject
(except during the existence of an Event of Default) to the approval of the
Company.  If no successor Administrative Agent shall have been so appointed and
shall have accepted such appointment within 30 days after the retiring
Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may, on behalf of the Lenders and the Issuing Banks,
appoint a successor Administrative Agent which shall be a bank with an office in
New York, New York, or an Affiliate of any such bank, that is reasonably
acceptable to the Company.  Upon the acceptance of its appointment as
Administrative Agent hereunder by a successor, such successor shall succeed to
and become vested with all the rights, powers, privileges and duties of the
retiring Administrative Agent, and the retiring

 

78

--------------------------------------------------------------------------------


 

Administrative Agent shall be discharged from its duties and obligations
hereunder.  The fees payable by the Company to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Company and such successor.  After an Administrative Agent’s
resignation hereunder, the provisions of this Article and Section 11.03 shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while it was acting as Administrative
Agent.

 

Each Lender and Issuing Bank acknowledges that it has, independently and without
reliance upon the Administrative Agent, the Arrangers or any other Lender or
Issuing Bank, or any of the Related Parties of any of the foregoing, and based
on such documents and information as it has deemed appropriate, made its own
credit analysis and decision to enter into this Agreement.  Each Lender and
Issuing Bank also acknowledges that it will, independently and without reliance
upon the Administrative Agent, the Arrangers or any other Lender or Issuing
Bank, or any of the Related Parties of any of the foregoing, and based on such
documents and information as it shall from time to time deem appropriate,
continue to make its own decisions in taking or not taking action under or based
upon this Agreement, any other Loan Document or any related agreement or any
document furnished hereunder or thereunder.

 

Each Lender, by becoming a party to this Agreement, shall be deemed to have
acknowledged receipt of, and consented to and approved, each Loan Document and
each other document required to be delivered to, or be approved by or
satisfactory to, the Administrative Agent or the Lenders on the Second
Restatement Effective Date.

 

Notwithstanding anything herein to the contrary, no Arranger nor any Person
named on the cover page of this Agreement as a Syndication Agent or a
Documentation Agent shall have any duties or obligations under this Agreement or
any other Loan Document (except in its capacity, as applicable, as a Lender or
an Issuing Bank), but all such Persons shall have the benefit of the indemnities
provided for hereunder.

 

The provisions of this Article are solely for the benefit of the Administrative
Agent, the Lenders and the Issuing Banks, and none of the Company or any other
Loan Party shall have any rights as a third party beneficiary of any such
provisions.

 

ARTICLE IX

 

Collection Allocation Mechanism

 

On the CAM Exchange Date, (a) the Commitments shall automatically and without
further act be terminated as provided in Article VII, (b) each Lender shall
become obligated to fund, within one Business Day, all participations in
outstanding Swingline Loans held by it (it being agreed that the CAM Exchange
shall not result in a reallocation of such funding obligations, but only of the
funded participations resulting therefrom) and (c) the Lenders shall
automatically and without further act be deemed to have made reciprocal
purchases of interests in the Designated Obligations such that, in lieu of the
interests of each Lender in the particular Designated Obligations that it shall
own as of such date and immediately prior to the CAM Exchange, such Lender shall
own an interest equal to such Lender’s CAM Percentage in each Designated
Obligation.  Each Lender, each person acquiring a participation from any Lender
as contemplated by Section 11.04 and each Borrower hereby consents and agrees to
the CAM Exchange.  Each Borrower and each Lender agrees from time to time to
execute and deliver to the Administrative Agent all such promissory notes and
other instruments and

 

79

--------------------------------------------------------------------------------


 

documents as the Administrative Agent shall reasonably request to evidence and
confirm the respective interests and obligations of the Lenders after giving
effect to the CAM Exchange, and each Lender agrees to surrender any promissory
notes originally received by it hereunder to the Administrative Agent against
delivery of any promissory notes so executed and delivered; provided that the
failure of any Borrower to execute or deliver or of any Lender to accept any
such promissory note, instrument or document shall not affect the validity or
effectiveness of the CAM Exchange.

 

As a result of the CAM Exchange, on and after the CAM Exchange Date, each
payment received by the Administrative Agent pursuant to any Loan Document in
respect of the Designated Obligations shall be distributed to the Lenders pro
rata in accordance with their respective CAM Percentages (to be redetermined as
of each such date of payment or distribution to the extent required by the next
paragraph), but giving effect to assignments after the CAM Exchange Date, it
being understood that nothing herein shall be construed to prohibit the
assignment of a proportionate part of all an assigning Lender’s rights and
obligations in respect of a single Class of Commitments or Loans.

 

In the event that, after the CAM Exchange, the aggregate amount of the
Designated Obligations shall change as a result of the making of an LC
Disbursement of either Tranche by an Issuing Bank that is not reimbursed by the
applicable Borrower, then (a) each Lender of such Tranche shall, in accordance
with Section 2.05(d), promptly purchase from the applicable Issuing Bank a
participation in such LC Disbursement in the amount of such Lender’s Tranche One
Percentage or Tranche Two Percentage, as the case may be, of such LC
Disbursement (without giving effect to the CAM Exchange), (b) the Administrative
Agent shall redetermine the CAM Percentages after giving effect to such LC
Disbursement and the purchase of participations therein by the applicable
Lenders, and the Lenders shall automatically and without further act be deemed
to have made reciprocal purchases of interests in the Designated Obligations
such that each Lender shall own an interest equal to such Lender’s CAM
Percentage in each of the Designated Obligations and (c) in the event
distributions shall have been made in accordance with the preceding paragraph,
the Lenders shall make such payments to one another as shall be necessary in
order that the amounts received by them shall be equal to the amounts they would
have received had each LC Disbursement been outstanding immediately prior to the
CAM Exchange.  Each such redetermination shall be binding on each of the Lenders
and their successors and assigns and shall be conclusive absent manifest error.

 

ARTICLE X

 

Guarantee

 

In order to induce the Lenders to extend credit hereunder, the Company hereby
irrevocably and unconditionally guarantees, as a primary obligor and not merely
as a surety, the payment when and as due of the Obligations.  The Company
further agrees that the due and punctual payment of such Obligations may be
extended or renewed, in whole or in part, without notice to or further assent
from it, and that it will remain bound upon its guarantee hereunder
notwithstanding any such extension or renewal of any such Obligation.

 

The Company waives presentment to, demand of payment from and protest to any
Borrower or other obligor of any of the Obligations, and also waives notice of
acceptance of its obligations and notice of protest for nonpayment.  The
obligations of the Company hereunder shall not be affected by (a) the failure of
the Administrative Agent, any Issuing Bank or any Lender to assert any claim or
demand or to enforce any right or remedy against any Loan Party under the
provisions of this Agreement, any other Loan Document or otherwise, (b) any
extension or renewal of any of the

 

80

--------------------------------------------------------------------------------


 

Obligations, (c) any rescission, waiver, amendment or modification of, or
release from, any of the terms or provisions of this Agreement, or any other
Loan Document or agreement, (d) any default, failure or delay, willful or
otherwise, in the performance of any of the Obligations, (e) any decree or
order, or any law or regulation of any jurisdiction or event affecting any term
of an Obligation or (f) any other act, omission or delay to do any other act
which may or might in any manner or to any extent vary the risk of the Company
or otherwise operate as a discharge of a guarantor as a matter of law or equity
or which would impair or eliminate any right of the Company to subrogation or
any other circumstance that might constitute a defense of the Company or any
other Borrower or obligor, and any defense arising from the foregoing is hereby
waived.

 

The Company further agrees that its agreement hereunder constitutes a guarantee
of payment when due (whether or not any bankruptcy or similar proceeding shall
have stayed the accrual or collection of any of the Obligations or operated as a
discharge thereof) and not merely of collection, and waives any right to require
that any resort be had by the Administrative Agent, any Issuing Bank or any
Lender to any balance of any deposit account or credit on the books of the
Administrative Agent or any Lender in favor of any Borrower or any other Person.

 

The obligations of the Company hereunder shall not be subject to any reduction,
limitation, impairment or termination for any reason (other than the
indefeasible payment in full of all the Obligations), and any defense or
set-off, counterclaim, recoupment or termination whatsoever, by reason of the
invalidity, illegality or unenforceability of any of the Obligations, any
impossibility in the performance of any of the Obligations or otherwise (other
than for the indefeasible payment in full of all the Obligations) is hereby
waived.

 

The Company further agrees that its obligations hereunder shall continue to be
effective or be reinstated, as the case may be, if at any time payment, or any
part thereof, of any Obligation is rescinded or must otherwise be restored by
the Administrative Agent, any Issuing Bank or any Lender upon the bankruptcy or
reorganization of any Borrower or other obligor or otherwise.

 

In furtherance of the foregoing and not in limitation of any other right, the
Administrative Agent or any Lender may have at law or in equity against the
Company by virtue hereof, upon the failure of any other Borrower or other
obligor to pay any Obligation when and as the same shall become due, whether at
maturity, by acceleration, after notice of prepayment or otherwise, the Company
hereby promises to and will, upon receipt of written demand by the
Administrative Agent, any Issuing Bank or any Lender, forthwith pay, or cause to
be paid, to the Administrative Agent or Lender in cash an amount equal to the
unpaid principal amount of such Obligation then due, together with accrued and
unpaid interest thereon.  The Company further agrees that if payment in respect
of any Obligation shall be due in a currency other than US Dollars and/or at a
place of payment other than New York and if, by reason of any Change in Law,
disruption of currency or foreign exchange markets, war or civil disturbance or
other event, payment of such Obligation in such currency or at such place of
payment shall be impossible or, in the reasonable judgment of the Administrative
Agent, any Issuing Bank or any Lender, not consistent with the protection of its
rights or interests, then, at the election of the Administrative Agent, the
Company shall make payment of such Obligation in US Dollars (based upon the
applicable Exchange Rate in effect on the date of payment) and/or in New York,
and shall indemnify the Administrative Agent and each Lender against any losses
or reasonable out-of-pocket expenses that it shall sustain as a result of such
alternative payment.

 

Upon payment by the Company of any sums as provided above, all rights of the
Company against any Borrower or other obligor arising as a result thereof by way
of right of

 

81

--------------------------------------------------------------------------------


 

subrogation or otherwise shall in all respects be subordinated and junior in
right of payment to the prior indefeasible payment in full of all the
Obligations owed by such Borrower or other obligor to the Administrative Agent,
the Issuing Bank and the Lenders.

 

ARTICLE XI

 

Miscellaneous

 

SECTION 11.01.  Notices.  (a)  Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by fax, as follows:(1)

 

(i)  if to the Company, to it at 1300 Morris Drive, Suite 100, Chesterbrook, PA 
19087, Attention of J.F. Quinn (Fax No. (610) 727-3639), with a copy to the
Company, Attention of General Counsel;

 

(ii)  if to any Borrower (other than the Company), to it in care of the Company
as provided in clause (i) above;

 

(iii)  if to the Administrative Agent, JPMCB, in its capacity as a Swingline
Lender or JPMCB, in its capacity as Issuing Bank, as follows: (a) if such notice
relates to a Loan or Borrowing denominated in US Dollars, or does not relate to
any particular Loan, Borrowing or Letter of Credit, to JPMorgan Chase Bank,
N.A., Loan and Agency Services Group, 1111 Fannin, Floor 10, Houston, TX 77002,
United States, Attention of John Ngo (Fax No. (713) 374-4312) with a copy to
JPMorgan Chase Bank, N.A., 383 Madison Avenue, Floor 24, New York, NY 10179,
United States, Attention of Vanessa Chiu (Fax No. (646) 534-0574), (b) if such
notice relates to a Loan or Borrowing denominated in Canadian Dollars, to
JPMorgan Chase Bank, N.A., Loan and Agency Services Group, 1111 Fannin, Floor
10, Houston, TX 77002, United States, Attention of Carla Kinney (Fax No. (713)
374-4312) with a copy to JPMorgan Chase Bank, N.A., 383 Madison Avenue, Floor
24, New York, NY 10179, United States, Attention of Vanessa Chiu (Fax No. (646)
534-0574), (c) if such notice relates to a Loan or Borrowing denominated in
Euro, Sterling or a Designated Currency, to J.P. Morgan Europe Limited, 125
London Wall, London, EC2Y-5AJ, United Kingdom, Attention of The Manager, Loan &
Agency Services (Fax No. 44 (0) 207 777 2360) with a copy to JPMorgan Chase
Bank, N.A., 383 Madison Avenue, New York, NY 10179, Attention of Vanessa Chiu
(Fax No. (646) 534-0574) and (d) if such notice relates to a Letter of Credit,
to JPMorgan Chase Bank, N.A., 10420 Highland Manor Drive, Floor 4, Tampa, FL
33610, Attention of Letter of Credit Department (Fax No. (813) 432-5162, with a
copy to JPMorgan Chase Bank, N.A., 383 Madison Avenue, Floor 24, New York, NY
10179, United States, Attention of Vanessa Chiu (Fax No. (646) 534-0574);

 

(iv)  if to any other Issuing Bank or Lender, to it at its address (or fax
number) set forth in its Administrative Questionnaire.

 

(b)  Notices sent by hand or overnight courier service, or mailed by certified
or registered mail, shall be deemed to have been given when received; notices
sent by fax shall be deemed to have been given when sent (except that, if not
given during normal business hours for the

 

--------------------------------------------------------------------------------

(1)  Note to parties: Please update as necessary.

 

82

--------------------------------------------------------------------------------


 

recipient, shall be deemed to have been given at the opening of business on the
next business day for the recipient); and notices delivered through electronic
communications to the extent provided in paragraph (c) below shall be effective
as provided in such paragraph.

 

(c)  Notices and other communications to the Lenders hereunder may be delivered
or furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
under Article II to any Lender or Issuing Bank if such Lender or Issuing Bank,
as applicable, has notified the Administrative Agent that it is incapable of
receiving notices under such Article by electronic communication.  The
Administrative Agent or any Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it; provided that approval of such procedures
may be limited to particular notices or communications.

 

(d)  Any party hereto may change its address or fax number for notices and other
communications hereunder by notice to the other parties hereto.

 

SECTION 11.02.  Waivers; Amendments.  (a)  No failure or delay by the
Administrative Agent, any Issuing Bank or any Lender in exercising any right or
power hereunder or under any other Loan Document shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power.  The rights and remedies of the Administrative Agent, the
Issuing Banks and the Lenders hereunder and under the other Loan Documents are
cumulative and are not exclusive of any rights or remedies that they would
otherwise have.  No waiver of any provision of any Loan Document or consent to
any departure by any Loan Party therefrom shall in any event be effective unless
the same shall be permitted by paragraph (b) of this Section, and then such
waiver or consent shall be effective only in the specific instance and for the
purpose for which given.  Without limiting the generality of the foregoing, the
execution and delivery of this Agreement, the making of a Loan, acceptance and
purchase of a B/A or issuance of a Letter of Credit shall not be construed as a
waiver of any Default, regardless of whether the Administrative Agent, any
Lender or any Issuing Bank may have had notice or knowledge of such Default at
the time.

 

(b)  None of this Agreement, any Loan Document or any provision hereof or
thereof may be waived, amended or modified except, in the case of this
Agreement, pursuant to an agreement or agreements in writing entered into by the
Company and the Required Lenders or, in the case of any other Loan Document,
pursuant to an agreement or agreements in writing entered into by the
Administrative Agent and the Loan Party or Loan Parties that are parties
thereto, in each case with the consent of the Required Lenders; provided that no
such agreement shall (i) increase any Commitment of any Lender without the
written consent of such Lender, (ii) reduce the principal amount of any Loan,
payment obligation in respect of a B/A or LC Disbursement or reduce the rate of
interest thereon, or reduce any fees payable hereunder, without the written
consent of each Lender affected thereby, (iii) postpone the maturity of any Loan
or B/A, or the required date of reimbursement of any LC Disbursement, or any
date for the payment of any interest or fees payable hereunder, or reduce the
amount of, waive or excuse any such payment, or postpone the scheduled date of
expiration of any Commitment, without the written consent of each Lender
affected thereby, (iv) change Section 2.18(b) or 2.18(c) in a manner that would
alter the pro rata sharing of payments required thereby, without the written
consent of each Lender, (v) change any of the provisions of this Section or the
percentage set forth in the definition of “Required Lenders” or any other
provision of any Loan Document specifying the number or percentage of Lenders
(or Lenders of any Class) required to waive, amend or modify any rights
thereunder or make any determination or grant any consent thereunder, without
the written

 

83

--------------------------------------------------------------------------------


 

consent of each Lender (or each Lender of such Class, as the case may be),
(vi) release the Company from its Guarantee under Article X, or release any
Subsidiary from its Guarantee under any guarantee agreement entered into
pursuant to Section 6.01(a) (except as expressly provided in this Agreement), or
limit the liability of the Company or any Subsidiary in respect of any such
Guarantee, without the written consent of each Lender or (vii) change any
provision of any Loan Document in a manner that by its terms adversely affects
the rights in respect of payments or prepayments due to Lenders with Commitments
or Obligations of any Class differently than those with Commitments or
Obligations of any other Class, without the written consent of Lenders holding a
majority in interest of the Commitments and outstanding Loans and B/As of the
adversely affected Class; provided further that (A) no such agreement shall
amend, modify or otherwise affect the rights or duties of the Administrative
Agent, any Issuing Bank or the Swingline Lender without the prior written
consent of the Administrative Agent, such Issuing Bank or the Swingline Lender,
as the case may be, and (B) any waiver, amendment or modification of this
Agreement that by its terms affects the rights or duties under this Agreement of
Lenders under one Tranche (but not of Lenders under the other Tranche) may be
effected by an agreement or agreements in writing entered into by the Company
and requisite percentage in interest of the Lenders under the affected Tranche. 
Notwithstanding the foregoing, (A) any provision of this Agreement may be
amended by an agreement in writing entered into by the Company, the Required
Lenders and the Administrative Agent (and, if their rights or obligations are
affected thereby, the Issuing Banks and the Swingline Lender) if (1) by the
terms of such agreement the Commitments of each Lender not consenting to the
amendment provided for therein shall terminate upon the effectiveness of such
amendment and (2) at the time such amendment becomes effective, each Lender not
consenting thereto receives payment in full of the principal of and interest
accrued on each Loan made and B/A accepted by it and all other amounts owing to
it or accrued for its account under this Agreement and (B) any amendment of the
definition of the term “Applicable Rate” pursuant to the last sentence of such
definition shall require only the written consent of the Company and the
Required Lenders.

 

SECTION 11.03.  Expenses; Indemnity; Damage Waiver.  (a)  The Company shall pay
(i) all reasonable out-of-pocket expenses incurred by the Administrative Agent,
the Arrangers and their Affiliates, including the reasonable fees, charges and
disbursements of outside counsel for the Administrative Agent, the Arrangers and
their Affiliates, in connection with the structuring, arrangement and
syndication of the credit facilities provided for herein, the preparation and
administration of the Loan Documents or any amendments, modifications or waivers
of the provisions thereof (whether or not the transactions contemplated hereby
or thereby shall be consummated), (ii) all reasonable out-of-pocket expenses
incurred by the Issuing Banks in connection with the issuance, amendment,
renewal or extension of any Letter of Credit or any demand for payment
thereunder and (iii) all out-of-pocket expenses incurred by the Administrative
Agent or any Arranger, Issuing Bank or Lender, including the fees, charges and
disbursements of any outside counsel for the Administrative Agent or such
Arranger, Issuing Bank or Lender, in connection with the enforcement or
protection of its rights in connection with the Loan Documents, including its
rights under this Section, or in connection with the Loans made, the B/As
accepted and purchased or the Letters of Credit issued hereunder, including all
such out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans, B/As or Letters of Credit.

 

(b)  The Company shall indemnify the Administrative Agent, each Arranger, each
Issuing Bank and each Lender, and each Related Party of any of the foregoing
Persons (each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, penalties,
liabilities and related expenses, including the reasonable fees, charges and
disbursements of any outside counsel for any Indemnitee, incurred by or asserted
against any Indemnitee arising out of, in connection with, or as a result of
(i) the structuring, arrangement and

 

84

--------------------------------------------------------------------------------


 

syndication of the credit facilities provided for herein, (ii) the execution or
delivery of any Loan Document or any other agreement or instrument contemplated
hereby, the performance by the parties to the Loan Documents of their respective
obligations thereunder or the consummation of the Transactions or any other
transactions contemplated hereby, (iii) any Loan, B/A or Letter of Credit or the
use of the proceeds therefrom (including any refusal by an Issuing Bank to honor
a demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit), (iv) any Environmental Liability related in any way to the Company
or any of the Subsidiaries or (v) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory and regardless of whether initiated by any
Indemnitee, any party hereto or a third party or whether any Indemnitee is a
party thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, penalties,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from (A) the
gross negligence or willful misconduct of such Indemnitee or (B) the breach by
such Indemnitee in bad faith of its obligations under the Loan Documents.

 

(c)  To the extent that the Company fails to pay any amount required to be paid
by it to the Administrative Agent (or any sub-agent thereof) or any Issuing Bank
or the Swingline Lender, or any Related Party of any of the foregoing, under
paragraph (a) or (b) of this Section, each Lender severally agrees to pay to the
Administrative Agent (or any such sub-agent), such Issuing Bank or the Swingline
Lender, or such Related Party, as the case may be, such Lender’s pro rata share
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount; provided that the unreimbursed expense
or indemnified loss, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against the Administrative Agent (or such
sub-agent), such Issuing Bank or the Swingline Lender in its capacity as such,
or against any Related Party of any of the foregoing acting for the
Administrative Agent (or any such sub-agent), any Issuing Bank or the Swingline
Lender in connection with such capacity.  For purposes of this paragraph, a
Lender’s “pro rata share” shall be determined based upon its share of the sum of
the aggregate Revolving Credit Exposures and unused Commitments at the time (or
most recently outstanding and in effect).

 

(d)  To the extent permitted by applicable law, the Borrowers shall not assert,
and hereby waive, any claim against any Indemnitee (i) for any damages arising
from the use by others of information or other materials obtained through
telecommunications, electronic or other information transmission systems
(including the Internet), or (ii) on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement
or any agreement or instrument contemplated hereby, the Transactions, any Loan,
B/A or Letter of Credit or the use of the proceeds thereof.

 

(e)  All amounts due under this Section shall be payable promptly after written
demand therefor.

 

SECTION 11.04.  Successors and Assigns.  (a)  The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
any Issuing Bank that issues any Letter of Credit), except that the Borrowers
may not assign or otherwise transfer any of their rights or obligations
hereunder without the prior written consent of each Lender (and any attempted
assignment or transfer by any Borrower without such consent shall be null and
void).  Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby (including any Affiliate of any Issuing
Bank that issues any

 

85

--------------------------------------------------------------------------------


 

Letter of Credit), Participants (to the extent provided in paragraph (f) of this
Section), the Arrangers, the Syndication Agents, the Documentation Agents and,
to the extent expressly contemplated hereby, the sub-agents of the
Administrative Agent and the Related Parties of any of the Administrative Agent,
the Arrangers, the Syndication Agents, the Documentation Agents, any Issuing
Bank and any Lender) any legal or equitable right, remedy or claim under or by
reason of this Agreement.

 

(b)  (i)  Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more Eligible Assignees all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Commitments under any Tranche and the Loans and other amounts at the time owing
to it under any Tranche) with the prior written consent (such consent not to be
unreasonably withheld) of:

 

(A) the Company; provided that (x) no consent of the Company shall be required
for an assignment to a Lender, an Affiliate of a Lender, an Approved Fund or, if
an Event of Default has occurred and is continuing, any other assignee, and
(y) the Company shall be deemed to have consented to any such assignment unless
it shall object thereto by written notice to the Administrative Agent within
five Business Days after having received notice thereof;

 

(B) the Administrative Agent;

 

(C) each Issuing Bank; and

 

(D) the Swingline Lender.

 

(ii)  Assignments shall be subject to the following additional conditions:

 

(A) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an assignment of the entire remaining amount of any Commitment of the
assigning Lender, the amount of each Commitment of the assigning Lender subject
to each such assignment (determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent) shall
not be less than US$5,000,000 unless each of the Company and the Administrative
Agent shall otherwise consent; provided that no such consent of the Company
shall be required if an Event of Default has occurred and is continuing;

 

(B) each partial assignment of a Commitment and extensions of credit under a
Tranche shall be made as an assignment of a proportionate part of all the
assigning Lender’s rights and obligations under such Tranche;

 

(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; and

 

(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Borrowers and their
Related Parties or their securities) will be made available and who may receive
such information in accordance with the assignee’s compliance procedures and
applicable laws, including Federal, State and foreign securities laws.

 

86

--------------------------------------------------------------------------------


 

(c)  Subject to acceptance and recording thereof pursuant to paragraph (e) of
this Section, from and after the effective date specified in each Assignment and
Assumption, the assignee thereunder shall be a party hereto and, to the extent
of the interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Sections 2.15,
2.16, 2.17 and 11.03).  Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this paragraph shall
be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (f) of
this Section.

 

(d)  The Administrative Agent, acting for this purpose as an agent of the
Borrowers, shall maintain at one of its offices in The City of New York a copy
of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts owing to, each Lender pursuant to the terms hereof from
time to time (the “Register”).  The entries in the Register shall be conclusive,
and the Borrowers, the Administrative Agent, the Issuing Banks and the Lenders
may treat each Person whose name is recorded in the Register pursuant to the
terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary.  The Register shall be available for
inspection by any Borrower, Issuing Bank and Lender at any reasonable time and
from time to time upon reasonable prior notice.

 

(e)  Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register.  No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.

 

(f)  Any Lender may, without the consent of the Company, the Administrative
Agent, the Issuing Banks or any other Lender, sell participations to one or more
banks or other entities (each a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitments and its Loans and other extensions of credit
hereunder); provided that (i) such Lender’s obligations under this Agreement
shall remain unchanged, (ii) such Lender shall remain solely responsible to the
other parties hereto for the performance of such obligations and (iii) the
Borrowers, the Administrative Agent, the Issuing Banks and the other Lenders
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement.  Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce the Loan Documents and
to approve any amendment, modification or waiver of any provision of the Loan
Documents; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
modification or waiver described in the first proviso to Section 11.02(b) that
affects such Participant.  Each Borrower agrees that each Participant shall be
entitled to the benefits of Sections 2.15, 2.16, 2.17 and 2.20 (subject to the
requirements and limitations therein, including the requirements under
Section 2.17(f) (it being understood that the documentation required under
Section 2.17(f) shall be delivered to the participating Lender)) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to

 

87

--------------------------------------------------------------------------------


 

paragraph (b) of this Section; provided that such Participant (A) agrees to be
subject to the provisions of Sections 2.18 and 2.19 as if it were an assignee
under paragraph (b) of this Section; and (B) shall not be entitled to receive
any greater payment under Sections 2.15, 2.17 or 2.20, with respect to any
participation, than its participating Lender would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation.  To the extent permitted by law, each Participant also
shall be entitled to the benefits of Section 11.08 as though it were a Lender;
provided such Participant agrees to be subject to Section 2.18(c) as though it
were a Lender.  Each Lender that sells a participation shall, acting solely for
this purpose as a non-fiduciary agent of the Borrower, maintain a register on
which it enters the name and address of each Participant and the principal
amounts (and stated interest) of each Participant’s interest in the Loans or
other obligations under the Loan Documents (the “Participant Register”);
provided no Lender shall have any obligation to disclose all or any portion of
the Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any Commitments, Loans,
Letters of Credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such Commitment, Loan, Letter of Credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations.  The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary.  For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.

 

(g)  Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section shall not apply to any such pledge or assignment
of a security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

 

SECTION 11.05.  Survival.  All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loans, the acceptance and
purchase of any B/As and the issuance of any Letters of Credit, regardless of
any investigation made by any such other party or on its behalf and
notwithstanding that the Administrative Agent, any Issuing Bank or any Lender
may have had notice or knowledge of any Default or incorrect representation or
warranty at the time any credit is extended hereunder, and shall continue in
full force and effect as long as the principal of or any accrued interest on any
Loan or any fee or any other amount payable under this Agreement is outstanding
and unpaid or any Letter of Credit is outstanding and so long as the Commitments
have not expired or terminated.  The provisions of Sections 2.15, 2.16, 2.17,
2.20 and 11.03 and Article VIII shall survive and remain in full force and
effect regardless of the consummation of the transactions contemplated hereby,
the repayment of the Loans and B/As, the expiration or termination of the
Letters of Credit and the Commitments or the termination of this Agreement or
any provision hereof.

 

SECTION 11.06.  Counterparts; Integration; Effectiveness.  This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This

 

88

--------------------------------------------------------------------------------


 

Agreement, the other Loan Documents and any separate letter agreements with
respect to fees payable to the Administrative Agent or to the Arrangers and
their Affiliates constitute the entire contract among the parties relating to
the subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof.  Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns, and the second amendment and restatement of this
Agreement pursuant to the Second Amendment Agreement shall become effective as
set forth in the Second Amendment Agreement.  Delivery of an executed
counterpart of a signature page of this Agreement by facsimile or other
electronic imaging means shall be effective as delivery of a manually executed
counterpart of this Agreement.

 

SECTION 11.07.  Severability.  Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

 

SECTION 11.08.  Right of Setoff.  If an Event of Default shall have occurred and
be continuing, each Lender and each of its Affiliates is hereby authorized at
any time and from time to time, to the fullest extent permitted by law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other obligations at any time owing
by such Lender or Affiliate to or for the credit or the account of the Company
or any Borrower against any of and all the obligations of the Company, whether
in its capacity as a Borrower or guarantor, or any other such Borrower now or
hereafter existing under this Agreement held by such Lender, irrespective of
whether or not such Lender shall have made any demand under this Agreement and
although such obligations may be unmatured.  The rights of each Lender under
this Section are in addition to other rights and remedies (including other
rights of setoff) which such Lender may have.

 

SECTION 11.09.  Governing Law; Jurisdiction; Consent to Service of Process. 
(a)   This Agreement shall be construed in accordance with and governed by the
law of the State of New York.

 

(b)  Each Borrower hereby irrevocably and unconditionally submits, for itself
and its property, to the exclusive jurisdiction of the Supreme Court of the
State of New York sitting in New York County and of the United States District
Court of the Southern District of New York, and any appellate court from any
thereof, in any action or proceeding arising out of or relating to any Loan
Document, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in such New York State or, to the extent permitted by law, in
such Federal court.  Each of the parties hereto agrees that a final judgment in
any such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law. 
Nothing in this Agreement or any other Loan Document shall affect any right that
the Administrative Agent, any Issuing Bank or any Lender may otherwise have to
bring any action or proceeding relating to this Agreement or any other Loan
Document against any Borrower or its properties in the courts of any
jurisdiction.

 

89

--------------------------------------------------------------------------------


 

(c)  Each Borrower hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement or any other Loan Document in any court
referred to in paragraph (b) of this Section.  Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.

 

(d)  Each Borrowing Subsidiary that is not a US Subsidiary hereby irrevocably
designates, appoints and empowers the Company (with a mandatory copy to the
Philadelphia office of Morgan, Lewis & Bockius LLP, having its address at 1701
Market Street, Philadelphia PA 19103, Attention of Michael Pedrick, Esq.), as
its process agent to receive for and on its behalf service of process in any
legal action or proceeding arising out of or relating to this Agreement.  It is
understood that a copy of any such process served on the Company, as process
agent, shall be promptly forwarded by registered mail by the Person commencing
such proceeding to such Borrowing Subsidiary at the address specified in
Section 11.01, but the failure of such Borrowing Subsidiary to receive such copy
shall not affect in any way the service of such process as aforesaid.

 

(e)  Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 11.01.  Nothing in the Agreement or
any other Loan Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by law.

 

SECTION 11.10.  WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

 

SECTION 11.11.  Headings.  Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

 

SECTION 11.12.  Confidentiality.  The Administrative Agent, each Issuing Bank
and each Lender agrees to maintain the confidentiality of the Information (as
defined below), and will not use such confidential Information for any purpose
or in any manner except in connection with this Agreement, except that
Information may be disclosed (a) to its and its Affiliates’ directors, officers,
employees and agents, including accountants, legal counsel and other advisors
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent requested by any governmental,
supervisory or regulatory authority purporting to have jurisdiction over it or
its Affiliates (including any self-regulatory authority, such as the National
Association of Insurance Commissioners) (it being understood that, other than in
the case of any request by any bank regulatory authority exercising examination
or audit authority, it will to the extent reasonably practicable provide

 

90

--------------------------------------------------------------------------------


 

the Company with an opportunity to request confidential treatment from such
authority),  (c) to the extent required by applicable laws or regulations or by
any subpoena or similar legal process, (d) to any other party to this Agreement,
(e) in connection with the exercise of any remedies hereunder or any suit,
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Company or any Subsidiary and its
obligations, (g) with the written consent of the Company, (h) to the extent such
Information (i) becomes publicly available other than as a result of a breach of
this Section or any other confidentiality agreement to which it is party with
the Company or any Subsidiary or (ii) becomes available to the Administrative
Agent, such Issuing Bank or such Lender on a nonconfidential basis from a source
other than the Company or (i) on a confidential basis to (i) any rating agency
in connection with the rating of the Company or its Subsidiaries or this
Agreement or (ii) the CUSIP Service Bureau or any similar agency in connection
with the issuance and monitoring of CUSIP numbers with respect to this
Agreement.  For the purposes of this Section, “Information” means all
confidential information received from the Company relating to the Company or
its businesses, other than any such information that is available to the
Administrative Agent, any Issuing Bank or any Lender on a nonconfidential basis
prior to disclosure by the Company.  Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

 

SECTION 11.13.  Interest Rate Limitation.  Notwithstanding anything herein to
the contrary, if at any time the interest rate applicable to any extension of
credit hereunder, together with all fees, charges and other amounts which are
treated as interest on such extension of credit under applicable law
(collectively the “Charges”), shall exceed the maximum lawful rate (the “Maximum
Rate”) which may be contracted for, charged, taken, received or reserved by the
Lender that made such extension of credit in accordance with applicable law, the
rate of interest payable in respect of such extension of credit hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such extension of credit but were not payable as a
result of the operation of this Section shall be cumulated and the interest and
Charges payable to such Lender in respect of other extensions of credit or
periods shall be increased (but not above the Maximum Rate therefor) until such
cumulated amount, together with interest thereon at the Federal Funds Effective
Rate to the date of repayment, shall have been received by such Lender.

 

SECTION 11.14.  USA PATRIOT Act.  Each Lender hereby notifies the Borrowers that
pursuant to the requirements of the USA PATRIOT Act, it is required to obtain,
verify and record information that identifies the Borrowers, which information
includes the names and addresses of the Borrowers and other information that
will allow such Lender to identify the Borrowers in accordance with the USA
PATRIOT Act.

 

SECTION 11.15.  Non-Public Information.  (a)  Each Lender acknowledges that all
information furnished to it pursuant to this Agreement by the Company or on its
behalf and relating to the Company, the Subsidiaries or their businesses may
include material non-public information concerning the Company and the
Subsidiaries or their securities, and confirms that it has developed compliance
procedures regarding the use of material non-public information and that it will
handle

 

91

--------------------------------------------------------------------------------


 

such material non-public information in accordance with the procedures and
applicable law, including Federal, state and foreign securities laws.

 

(b)  All such information, including requests for waivers and amendments,
furnished by the Company or the Administrative Agent pursuant to, or in the
course of administering, this Agreement will be syndicate-level information,
which may contain material non-public information about the Company and the
Subsidiaries and their securities.  Accordingly, each Lender represents to the
Company and the Administrative Agent that it has identified in its
Administrative Questionnaire a credit contact who may receive information that
may contain material non-public information in accordance with its compliance
procedures and applicable law, including Federal, state and foreign securities
laws.

 

SECTION 11.16.  No Fiduciary Duty.  The Company agrees that in connection with
all aspects of the Transactions and any communications in connection therewith,
the Company and its Affiliates, on the one hand, and the Administrative Agent,
the Arrangers, the Issuing Banks, the Lenders and their Affiliates, on the other
hand, will have a business relationship that does not create, by implication or
otherwise, any fiduciary duty on the part of the Administrative Agent, the
Arrangers, the Issuing Banks, the Lenders or their Affiliates, and no such duty
will be deemed to have arisen in connection with any such Transactions or
communications.

 

SECTION 11.17.  Conversion of Currencies.  (a)    If, for the purpose of
obtaining judgment in any court, it is necessary to convert a sum owing
hereunder in one currency into another currency, each party hereto agrees, to
the fullest extent that it may effectively do so, that the rate of exchange used
shall be that at which in accordance with normal banking procedures in the
relevant jurisdiction the first currency could be purchased with such other
currency on the Business Day immediately preceding the day on which final
judgment is given.

 

(b)  The obligations of each party hereto in respect of any sum due to any other
party hereto or any holder of the obligations owing hereunder (the “Applicable
Creditor”) shall, notwithstanding any judgment in a currency (the “Judgment
Currency”) other than the currency in which such sum is stated to be due
hereunder (the “Agreement Currency”), be discharged only to the extent that, on
the Business Day following receipt by the Applicable Creditor of any sum
adjudged to be so due in the Judgment Currency, the Applicable Creditor may in
accordance with normal banking procedures in the relevant jurisdiction purchase
the Agreement Currency with the Judgment Currency; if the amount of the
Agreement Currency so purchased is less than the sum originally due to the
Applicable Creditor in the Agreement Currency, the Company agrees, as a separate
obligation and notwithstanding any such judgment, to indemnify the Applicable
Creditor against such loss.  The obligations of each party hereto contained in
this Section shall survive the termination of this Agreement and the payment of
all other amounts owing hereunder.

 

92

--------------------------------------------------------------------------------